Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of

May 13, 2020

among

ARCONIC CORPORATION,

as Borrower,

the Designated Borrowers from Time to Time Party Hereto,

The Lenders and Issuing Banks Party Hereto,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

 

 

DEUTSCHE BANK SECURITIES INC.,

CITIBANK, N.A.

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners

and

ABN AMRO CAPITAL USA LLC,

BNP PARIBAS,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

GOLDMAN SACHS BANK USA,

CIBC BANK USA,

PNC BANK, NATIONAL ASSOCIATION

and

STANDARD CHARTERED BANK

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I

 

Definitions

 

SECTION 1.01.

  

Defined Terms

     1  

SECTION 1.02.

  

Classification of Loans and Borrowings

     86  

SECTION 1.03.

  

Terms Generally

     86  

SECTION 1.04.

  

Accounting Terms; GAAP; Borrower Representative; Timing

     87  

SECTION 1.05.

  

Pro Forma Calculations

     88  

SECTION 1.06.

  

Interest Rates; LIBOR or EURIBOR Notification

     88  

SECTION 1.07.

  

Limited Condition Transaction

     88  

SECTION 1.08.

  

Ratio Calculations

     90  

SECTION 1.09.

  

Change in GAAP

     90  

SECTION 1.10.

  

Divisions

     90  

SECTION 1.11.

  

Currency Translation

     90   ARTICLE II

 

The Credits

 

SECTION 2.01.

  

Commitments

     86  

SECTION 2.02.

  

Loans and Borrowings

     86  

SECTION 2.03.

  

Requests for Borrowings

     87  

SECTION 2.04.

  

Swingline Loans

     88  

SECTION 2.05.

  

Letters of Credit

     90  

SECTION 2.06.

  

Funding of Borrowings

     98  

SECTION 2.07.

  

Interest Elections

     99  

SECTION 2.08.

  

Termination and Reduction of Commitments

     100  

SECTION 2.09.

  

Repayment of Loans; Evidence of Debt

     101  

SECTION 2.10.

  

Protective Advances

     102  

SECTION 2.11.

  

Prepayment of Loans

     103  

SECTION 2.12.

  

Fees

     104  

SECTION 2.13.

  

Interest

     105  

SECTION 2.14.

  

Alternate Rate of Interest

     106  

SECTION 2.15.

  

Increased Costs

     107  

SECTION 2.16.

  

Break Funding Payments

     109  

SECTION 2.17.

  

Taxes

     110  

SECTION 2.18.

  

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     114  

SECTION 2.19.

  

Mitigation Obligations; Replacement of Lenders

     116  

SECTION 2.20.

  

Defaulting Lenders

     117  

SECTION 2.21.

  

Incremental Extensions of Credit

     120  

 

ii



--------------------------------------------------------------------------------

SECTION 2.22.

  

Extension of Maturity Date

     123   ARTICLE III

 

Representations and Warranties

 

SECTION 3.01.

  

Organization; Powers

     126  

SECTION 3.02.

  

Authorization; Due Execution and Delivery; Enforceability

     126  

SECTION 3.03.

  

Governmental Approvals; No Conflicts

     126  

SECTION 3.04.

  

Financial Condition; No Material Adverse Change

     127  

SECTION 3.05.

  

Properties

     127  

SECTION 3.06.

  

Litigation and Environmental Matters

     128  

SECTION 3.07.

  

Compliance with Laws

     128  

SECTION 3.08.

  

Sanctions; Anti-Corruption Laws

     128  

SECTION 3.09.

  

Investment Company Status

     129  

SECTION 3.10.

  

Federal Reserve Regulations

     129  

SECTION 3.11.

  

Taxes

     129  

SECTION 3.12.

  

ERISA

     129  

SECTION 3.13.

  

Disclosure

     129  

SECTION 3.14.

  

Subsidiaries

     130  

SECTION 3.15.

  

Solvency

     130  

SECTION 3.16.

  

Collateral Matters

     130  

SECTION 3.17.

  

Insurance

     131   ARTICLE IV

 

Conditions

 

SECTION 4.01.

  

Effective Date

     131  

SECTION 4.02.

  

Each Credit Event

     134   ARTICLE V

 

Affirmative Covenants

 

SECTION 5.01.

  

Financial Statements; Borrowing Base Certificates and Other Information

     135  

SECTION 5.02.

  

Notices of Material Events

     137  

SECTION 5.03.

  

Information Regarding Collateral

     137  

SECTION 5.04.

  

Existence; Conduct of Business

     138  

SECTION 5.05.

  

Payment of Taxes

     138  

SECTION 5.06.

  

Maintenance of Properties

     138  

SECTION 5.07.

  

Insurance

     138  

SECTION 5.08.

  

[Reserved]

     139  

SECTION 5.09.

  

Books and Records; Inspection and Audit Rights

     139  

SECTION 5.10.

  

Compliance with Laws

     140  

SECTION 5.11.

  

Use of Proceeds; Letters of Credit

     140  

 

iii



--------------------------------------------------------------------------------

SECTION 5.12.

  

Additional Subsidiaries

     140  

SECTION 5.13.

  

Further Assurances

     141  

SECTION 5.14.

  

Cash Management

     142  

SECTION 5.15.

  

Post-Effective Date Matters

     144  

SECTION 5.16.

  

[Reserved]

     144  

SECTION 5.17.

  

Designation of Subsidiaries

     144   ARTICLE VI

 

Negative Covenants

 

SECTION 6.01.

  

Indebtedness; Certain Equity Securities

     145  

SECTION 6.02.

  

Liens

     150  

SECTION 6.03.

  

Fundamental Changes

     154  

SECTION 6.04.

  

Investments, Loans, Advances, Guarantees and Acquisitions

     156  

SECTION 6.05.

  

Asset Sales

     161  

SECTION 6.06.

  

Sale and Leaseback Transactions

     163  

SECTION 6.07.

  

Hedging Agreements and Commercial Agreements

     163  

SECTION 6.08.

  

Restricted Payments; Certain Payments of Junior Indebtedness

     164  

SECTION 6.09.

  

Transactions with Affiliates

     166  

SECTION 6.10.

  

Restrictive Agreements

     167  

SECTION 6.11.

  

Amendment of Material Documents, Etc.

     169  

SECTION 6.12.

  

Financial Covenant

     169  

SECTION 6.13.

  

Changes in Fiscal Periods

     169   ARTICLE VII

 

Events of Default

 

SECTION 7.01.

  

Events of Default

     169  

SECTION 7.02.

  

Exclusion of Certain Subsidiaries

     173   ARTICLE VIII

 

The Administrative Agent

 

SECTION 8.01.

  

Appointment and Other Matters

     173  

SECTION 8.02.

  

Administrative Agent’s Reliance, Indemnification, Etc.

     176  

SECTION 8.03.

  

Successor Administrative Agent

     178  

SECTION 8.04.

  

Acknowledgments of Lenders and Issuing Banks

     179  

SECTION 8.05.

  

Collateral Matters

     179  

SECTION 8.06.

  

Certain ERISA Matters

     182  

 

iv



--------------------------------------------------------------------------------

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.

  

Notices

     184  

SECTION 9.02.

  

Waivers; Amendments

     187  

SECTION 9.03.

  

Expenses; Indemnity; Damage Waiver

     191  

SECTION 9.04.

  

Successors and Assigns

     193  

SECTION 9.05.

  

Survival

     198  

SECTION 9.06.

  

Counterparts; Integration; Effectiveness

     199  

SECTION 9.07.

  

Severability

     200  

SECTION 9.08.

  

Right of Setoff

     200  

SECTION 9.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

     200  

SECTION 9.10.

  

WAIVER OF JURY TRIAL

     201  

SECTION 9.11.

  

Headings

     202  

SECTION 9.12.

  

Confidentiality

     202  

SECTION 9.13.

  

Interest Rate Limitation

     203  

SECTION 9.14.

  

Release of Liens and Guarantees

     203  

SECTION 9.15.

  

USA PATRIOT Act Notice

     204  

SECTION 9.16.

  

No Fiduciary Relationship

     204  

SECTION 9.17.

  

Non-Public Information

     205  

SECTION 9.18.

  

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

     206  

SECTION 9.19.

  

Judgment Currency

     206  

SECTION 9.20.

  

Cashless Settlement

     207  

SECTION 9.21.

  

Acknowledgement Regarding Any Supported QFCs

     207  

SECTION 9.22.

  

Designated Borrowers

     207  

 

SCHEDULES:

  

Schedule 1.02

  —   

Mortgaged Property

Schedule 1.03

  —   

Designated Borrowers

Schedule 1.04

  —   

Existing Letters of Credit

Schedule 1.05

  —   

Excluded Subsidiaries

Schedule 1.06

  —   

Location of Inventory

Schedule 1.07

  —   

Eligible Accounts Concentration Limits

Schedule 2.01

  —   

Commitments and LC Commitments

Schedule 3.14

  —   

Subsidiaries

Schedule 5.15

  —   

Post-Closing Undertakings

Schedule 6.01

  —   

Existing Indebtedness

Schedule 6.02

  —   

Existing Liens

Schedule 6.04

  —   

Existing Investments

Schedule 6.10

  —   

Existing Restrictions

 

v



--------------------------------------------------------------------------------

EXHIBITS:

Exhibit A

  —   

Form of Assignment and Assumption

Exhibit B-1

  —   

Form of ABL/Notes Intercreditor Agreement

Exhibit B-2

  —   

Form of Second Lien Intercreditor Agreement

Exhibit C

  —   

Form of Collateral Agreement

Exhibit D

  —   

Form of Perfection Certificate

Exhibit E

  —   

Form of Guarantee Agreement

Exhibit F

  —   

Form of Global Intercompany Note

Exhibit I

  —   

Form of Maturity Date Extension Request

Exhibit J-1

  —   

Form of U.S. Tax Compliance Certificate for Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit J-2

  —   

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit J-3

  —   

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit J-4

  —   

Form of U.S. Tax Compliance Certificate for Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit K

  —   

Form of Secured Supply Chain Financing Designation

Exhibit L

  —   

Form of Solvency Certificate

Exhibit M

  —   

Form of Borrowing Request

Exhibit N-1

  —   

Form of Designated Borrower Joinder

Exhibit N-2

  —   

Form of Designated Borrower Termination

Exhibit O

  —   

Form of Borrowing Base Certificate

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of May 13, 2020 (this “Agreement”), among ARCONIC
CORPORATION, a Delaware corporation (the “Borrower”), the DESIGNATED BORROWERS
party hereto from time to time, the LENDERS and ISSUING BANKS party hereto,
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent.

The Borrower has requested that the Revolving Lenders extend credit in the form
of Revolving Loans, the Swingline Lender extend credit in the form of Swingline
Loans and the Issuing Banks issue Letters of Credit, in each case at any time
and from time to time during the Revolving Availability Period to the Borrower
such that the Aggregate Revolving Exposure will not exceed $800,000,000 at any
time. The proceeds of the Revolving Loans and the Swingline Loans will be used
for working capital and other general corporate purposes (including acquisitions
and other Investments and Restricted Payments permitted by this Agreement) of
the Borrower and the Restricted Subsidiaries. Letters of Credit will be used by
the Borrower and the Restricted Subsidiaries for general corporate purposes.

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrower, on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABL/Notes Intercreditor Agreement” means the Intercreditor Agreement dated as
of the Effective Date, among the Administrative Agent, U.S. Bank National
Association, in its capacity as trustee and collateral agent under the First
Lien Notes Documents, and the Loan Parties, substantially in the form of Exhibit
B-1, as amended, amended and restated, supplemented, replaced or otherwise
modified from time to time in accordance with the terms of this Agreement.

“ABL Priority Collateral” has the meaning assigned to such term in the ABL/Notes
Intercreditor Agreement.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Appraisal and Field Exam” means (a) the most recent appraisal of
Inventory received by the Administrative Agent and (b) the most recent field
examination of the Collateral and related reporting and control systems, in each
case of clause (a) and (b), (i) from an appraisal company or field examiner, as
the case may be, satisfactory to the Administrative Agent, (ii) the scope and
methodology (including, to



--------------------------------------------------------------------------------

the extent relevant, any sampling procedure employed by such appraisal company)
of which are satisfactory to the Administrative Agent, and (iii) the results of
which are satisfactory to the Administrative Agent, in each case, in the
Administrative Agent’s Permitted Discretion. The initial Acceptable Appraisal
and Field Exam delivered hereunder may be completed through video or other
similar medium acceptable to the appraisal firm or field examination firm, as
applicable.

“Acceptable Intercreditor Agreement” means a customary intercreditor agreement
in form and substance reasonably satisfactory to the Administrative Agent and
the Borrower.

“Account” has the meaning assigned to such term in the UCC.

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Additional Lender” has the meaning assigned to such term in Section 2.21(c).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period (or, solely for purposes of clause (c) of the defined term
“Alternate Base Rate”, for purposes of determining the Alternate Base Rate as of
any date), an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) for Borrowings denominated in dollars, (i) the
LIBO Rate for dollars for such Interest Period (or such date, as applicable)
multiplied by (ii) the Statutory Reserve Rate and (b) for Borrowings denominated
in a Permitted Foreign Currency (other than Euro), the LIBO Rate for such
currency for such Interest Period. Notwithstanding the foregoing, in no event
shall the Adjusted LIBO Rate at any time be less than 0.75% per annum.

“Administrative Agent” means DBNY (including its branches and affiliates), in
its capacity as administrative agent and collateral agent hereunder and under
the other Loan Documents, and its successors in such capacity as provided in
Article VIII.

“Administrative Agent Account” has the meaning assigned to such term in
Section 2.09(e)(i).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any U.K. Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly, Controls or is Controlled by or is under common Control
with the Person specified. The word “Affiliated” shall have a correlative
meaning.

 

2



--------------------------------------------------------------------------------

“Aggregate Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of all the Revolving Lenders at such time.

“Aggregate Revolving Exposure” means, at any time, the sum of the Revolving
Exposures of all the Revolving Lenders at such time.

“Agreement” has the meaning assigned to such term in the introductory statement
to this Agreement.

“Agreement Currency” has the meaning assigned to such term in Section 9.19.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the applicable
Screen Rate (or if that Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. Notwithstanding the foregoing,
in no event shall the Alternate Base Rate at any time be less than 1.75% per
annum.

“Anti-Corruption Laws” means all anti-bribery or anti-corruption laws, and
regulations of any Governmental Authority applicable to the Borrower or any of
its Subsidiaries.

“Applicable Commitment Fee Rate” means, on any day, with respect to the
commitment fees payable hereunder at any time, the applicable rate per annum set
forth below based upon the Average Utilization for the most recently ended
fiscal quarter of the Borrower; provided that until the last day of the first
full fiscal quarter ending after the Effective Date, the Applicable Commitment
Fee Rate shall be the rate per annum set forth in Level II below.

 

Level

   Average Utilization     Applicable Commitment
Fee Rate  

I

     ³ 50 %      0.250 % 

II

     < 50 %      0.375 % 

The Applicable Commitment Fee Rate shall be determined at the commencement of
each fiscal quarter based upon Average Utilization for the preceding fiscal
quarter, with any

 

3



--------------------------------------------------------------------------------

changes to the Applicable Commitment Fee Rate resulting from a change in Average
Utilization becoming effective on the first day of the subsequent fiscal
quarter.

“Applicable Parties” has the meaning given to such term in Section 9.01(d)(iii).

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Revolving Lender’s share of the total Revolving
Exposure at that time); provided that, at any time any Revolving Lender shall be
a Defaulting Lender, for purposes of Section 2.20(d)(ii), “Applicable
Percentage” shall mean the percentage of the total Revolving Commitments
(disregarding any such Defaulting Lender’s Revolving Commitment) represented by
such Lender’s Revolving Commitment. If the Revolving Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments
of Revolving Loans, LC Exposures and Swingline Exposures that occur after such
termination or expiration and to any Lender’s status as a Defaulting Lender at
the time of determination.

“Applicable Rate” means, for any day, with respect to any Revolving Loan,
Swingline Loan or Protective Advance, the applicable rate per annum set forth
below in the “Eurocurrency Loans” or “ABR Loans” column, as applicable, based
upon the Average Excess Availability for the immediately preceding fiscal
quarter; provided that prior to the end of the fourth full fiscal quarter of the
Borrower after the Effective Date, the Applicable Rate shall be that set forth
below in Level III:

 

Level

   Average Excess
Availability     Eurocurrency
Loans     ABR Loans  

I

     ³ 66.7 %      1.75 %      0.75 % 

II

   ³  33.3% but < 66.7 %      2.00 %      1.00 % 

III

     < 33.3 %      2.25 %      1.25 % 

The Average Excess Availability used in a determination of the Applicable Rate
shall be determined based on the delivery of a quarterly pricing certificate
(the “Quarterly Pricing Certificate”) of the Borrower by a Financial Officer of
the Borrower to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 15 Business Days after the last day
of each fiscal quarter of the Borrower, which certificate shall set forth the
calculation of the Average Excess Availability for such fiscal quarter and the
Applicable Rate which shall be thereafter applicable (until same are changed or
cease to apply in accordance with the following sentences). The Applicable Rate
so determined shall apply, except as set forth in the succeeding sentence, from
the first day of the subsequent fiscal quarter (the “Start Date”) to the last
day of the fiscal quarter immediately preceding the date on which the next
Quarterly Pricing Certificate is delivered to the Administrative Agent (the “End
Date”);

 

4



--------------------------------------------------------------------------------

provided that (x) if no such subsequent Quarterly Pricing Certificate is
delivered on or prior to the date which is 15 Business Days following the last
day of the fiscal quarter in which the previous Start Date occurred, the
Applicable Rate shall be that set forth in Level III above from and after the
applicable Start Date (provided that no failure to deliver a Quarterly Pricing
Certificate shall in itself be deemed a Default or Event of Default) and (y) (A)
if the Borrower shall fail to deliver any Borrowing Base Certificate by the date
specified for such delivery under Section 5.01(e) for the relevant period and
(B) at any other time that an Event of Default has occurred and is continuing,
in each case, a new Start Date shall be deemed to have commenced, and the
Applicable Rate shall automatically adjust to those that correspond to an
Average Excess Availability at Level III set forth above; provided further that
if any Quarterly Pricing Certificate shall prove to have been inaccurate at any
time that this Agreement is in effect and any Loans or Commitments are
outstanding hereunder, and such inaccuracy shall have resulted in the payment of
interest or letter of credit fees hereunder at rates lower than those that were
in fact applicable for any period had there been no such inaccuracy, then
(a) the Borrower shall promptly deliver to the Administrative Agent a corrected
Quarterly Pricing Certificate for the applicable period and (b) the Borrower
shall promptly pay to the Administrative Agent, for distribution to the Lenders
at such time, the accrued interest and letter of credit fees that should have
been paid but was not paid as a result of such inaccuracy; provided that payment
of interest or letter of credit fees at rates lower than those that were in
effect applicable as a result of such inaccuracy shall not in any event be
deemed retroactively to be an Event of Default pursuant to clause (b) of Article
VII, and such amount payable shall be calculated without giving effect to any
additional interest payable on overdue amounts under Section 2.12(c) if paid
promptly on demand. Nothing in this paragraph shall limit the rights of the
Administrative Agent or any Lender under Article VII.

“Appraisal Thresholds” has the meaning given to such term in Section 5.09(b).

“Approved Fund” means, with respect to any Lender or Eligible Assignee, any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in commercial loans and similar extensions of credit in the
ordinary course of its activities and that is administered, advised or managed
by (a) such Lender or Eligible Assignee, (b) an Affiliate of such Lender or
Eligible Assignee or (c) an entity or an Affiliate of an entity that
administers, advises or manages such Lender or Eligible Assignee.

“Arrangers” means, collectively, Deutsche Bank Securities Inc., Citibank, N.A.
and SunTrust Robinson Humphrey, Inc., in their capacities as joint lead
arrangers and joint bookrunners, and ABN AMRO Capital USA LLC, BNP Paribas,
Credit Suisse AG, Cayman Islands Branch, Goldman Sachs Bank USA, PNC Bank,
National Association and Standard Chartered Bank, in their capacities as joint
lead arrangers, for the credit facility provided for herein.

 

5



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04) and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form (including electronic
records generated by the use of an electronic platform) approved by the
Administrative Agent.

“Audited Financial Statements” the audited combined balance sheets of the
Borrower dated December 31, 2019, December 31, 2018 and December 31, 2017, and
the related audited combined statements of operations, comprehensive income,
equity (deficit) and cash flows as of and for the fiscal years ended
December 31, 2019, December 31, 2018 and December 31, 2017.

“Average Excess Availability” means, with respect to any fiscal quarter, (a) (i)
the sum of Excess Availability for each day during such fiscal quarter, divided
by (ii) the number of days in such fiscal quarter, divided by (b)(i) the sum of
the Line Cap for each day during such fiscal quarter divided by (ii) the number
of days in such fiscal quarter.

“Average Utilization” means, with respect to any fiscal quarter, an amount equal
to (a) the daily average Aggregate Revolving Exposure for such period (excluding
any portion thereof attributable to Swingline Loans) divided by (b) the daily
average Aggregate Revolving Commitments for such period.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of any Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Back to Back Arrangements” means any aggregated exposure transactions between
or among the Borrower or any Restricted Subsidiaries, in connection with
facilitating any Hedging Agreements; provided that, for such arrangements to
constitute Back to Back Arrangements, such arrangements must be settled in cash,
which for this purpose shall include netting of obligations, on or prior to the
date that is (a) if a Restricted Subsidiary organized under the laws of the
Russian Federation is a party to such arrangement, 110 calendar days and (b) in
all other cases, on or prior to the date that is 45 calendar days, in each case
after the date of any corresponding settlement with the third party counterparty
to such Hedging Agreement.

 

6



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy, insolvency proceeding or Bail-In Action, or
has had a receiver, conservator, trustee, administrator, custodian, examiner,
assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business appointed for it, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in,
any such proceeding or appointment or has become the subject of a Bail-In
Action; provided that a Bankruptcy Event shall not result solely by virtue of
any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority or an Undisclosed Administration; provided
further that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States of
America or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate or the EURIBO Rate, as the case may be, for
syndicated credit facilities denominated in dollars or the applicable Permitted
Foreign Currency and (b) the Benchmark Replacement Adjustment; provided that,
notwithstanding the foregoing, in no event shall the Benchmark Replacement at
any time be less than 0.75% per annum; provided further that any such Benchmark
Replacement shall be administratively feasible as determined by the
Administrative Agent in its reasonable discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate or the EURIBO Rate, as the case
may be, with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body and/or (ii) any evolving or then-prevailing market convention
for determining a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the LIBO Rate or the EURIBO Rate,
as the case may be, with the applicable Unadjusted Benchmark Replacement for
syndicated credit facilities denominated in dollars or the applicable Permitted
Foreign Currency at such time (for the avoidance of doubt, such Benchmark
Replacement Adjustment shall not be in the form of a reduction to the Applicable
Rate).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest

 

7



--------------------------------------------------------------------------------

Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion, after consultation with the Borrower, may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides, after consultation with the Borrower, is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate or the EURIBO Rate:

(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the applicable Screen Rate permanently or indefinitely ceases
to provide the applicable Screen Rate; or

(2)    in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate or the EURIBO Rate:

(1)    a public statement or publication of information by or on behalf of the
administrator of the applicable Screen Rate announcing that such administrator
has ceased or will cease to provide the applicable Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the applicable
Screen Rate;

(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the applicable Screen Rate, a resolution authority with jurisdiction over
the administrator for the applicable Screen Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the
applicable Screen Rate, in each case which states that the administrator of the
applicable Screen Rate has ceased or will cease to provide the applicable Screen
Rate permanently or indefinitely; provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the applicable Screen Rate; and/or

(3)     a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate announcing that
the applicable Screen Rate is no longer representative.

 

8



--------------------------------------------------------------------------------

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent, the Borrower, or the Required Lenders, as applicable, by notice to the
Borrower, the Administrative Agent (in the case of such notice by the Required
Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
or the EURIBO Rate, as the case may be, and solely to the extent that the LIBO
Rate or the EURIBO Rate, as the case may be, has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate or the EURIBO Rate, as applicable, for all purposes
hereunder in accordance with Section 2.14 and (y) ending at the time that a
Benchmark Replacement has replaced the LIBO Rate or the EURIBO Rate, as
applicable, for all purposes hereunder pursuant to Section 2.14.

“Beneficial Ownership Certification” means a certification regarding individual
beneficial ownership solely to the extent expressly required by 31 C.F.R. §
1010.230 (the “Beneficial Ownership Regulation”).

“Beneficial Ownership Regulation” has the meaning specified in the definition of
Beneficial Ownership Certification.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrower” has the meaning assigned to such term in the introductory statement
to this Agreement.

“Borrowing” means (a) Revolving Loans of the same Class, Type and currency,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect, (b) Swingline Loans
made on the same date and (c) Protective Advances made on the same date.

“Borrowing Base” means, as of any date of determination, the sum of:

 

9



--------------------------------------------------------------------------------

(a)    85% of the amount of Eligible Accounts, plus

(b)    the lesser of:

(i)    the product of 75% multiplied by the value (calculated at the lower of
cost or market on a first-in-first-out basis or weighted average basis
consistent with the Loan Parties’ historical accounting practices) of Eligible
Inventory at such time, and

(ii)    the product of 85% multiplied by the Net Recovery Percentage identified
in the most recent Acceptable Appraisal and Field Exam, multiplied by the value
(calculated at the lower of cost or market on a first-in-first-out basis or
weighted average basis consistent with the Loan Parties’ historical accounting
practices) of Eligible Inventory (such determination may be made as to different
categories of Eligible Inventory based upon the Net Recovery Percentage
applicable to such categories) at such time, minus

(c)    the aggregate amount of Reserves, if any, established by the
Administrative Agent from time to time in its Permitted Discretion.

Notwithstanding the foregoing, until the earlier of the (i) the date that is 90
days after the Effective Date (or such later date as the Required Lenders may
agree; provided that to the extent such delay has arisen as a result of
circumstances relating to the COVID-19 pandemic, the Required Lenders shall
agree to appropriate extensions in light of such circumstances) and (ii) the
date of delivery to the Administrative Agent of the initial Acceptable Appraisal
and Field Exam, together with a Borrowing Base Certificate reflecting the
results thereof, the Borrowing Base shall be $500,000,000; provided that, in the
event that the Administrative Agent has not received the initial Acceptable
Appraisal and Field Exam and related Borrowing Base Certificate by such date
(the “Borrowing Base Reduction Date”) and such delay has not arisen as a result
of circumstances relating to the COVID-19 pandemic, then until the earlier of
(i) the date on which the initial Acceptable Appraisal and Field Exam and
related Borrowing Base Certificate are delivered to the Administrative Agent and
(ii) the date that is 180 days after the Effective Date (or such later date as
the Required Lenders may agree), the Borrowing Base shall be deemed to equal the
aggregate face amount of Letters of Credit outstanding hereunder on the
Borrowing Base Reduction Date; provided further that if the initial Acceptable
Appraisal and Field Exam and related Borrowing Base Certificate shall not have
been delivered to the Administrative Agent within such 180-day period (or such
longer period as is agreed by the Required Lenders), the Borrowing Base shall be
$0 from the end of such period until such time as the initial Acceptable
Appraisal and Field Exam and related Borrowing Base Certificate have been
delivered (but such non-delivery shall not itself constitute a Default or Event
of Default).

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit O to this Agreement, which form may be amended, restated, supplemented
or otherwise modified from time to time (including without limitation, changes
to the format thereof) by the Borrower, as approved by the Administrative Agent
in its sole discretion, including as may be appropriate to reflect the results
of the initial Acceptable Appraisal

 

10



--------------------------------------------------------------------------------

and Field Exam, together with all attachments and supporting documentation
contemplated thereby.

“Borrowing Minimum” means (a) in the case of a Eurocurrency Borrowing
(i) denominated in dollars, $1,000,000, (ii) denominated in Euro, €1,000,000 and
(iii) denominated in a Permitted Foreign Currency other than Euro, the smallest
amount that is a multiple of 1,000,000 units of such currency and that has a
Dollar Equivalent of $1,000,000 or more and (b) in the case of an ABR Borrowing,
$1,000,000.

“Borrowing Multiple” means (a) in the case of a Eurocurrency Borrowing
(i) denominated in dollars, $250,000, (ii) denominated in Euro, €250,000 and
(iii) denominated in a Permitted Foreign Currency other than Euro, the smallest
amount that is a multiple of 500,000 units of such currency and that has a
Dollar Equivalent of $250,000 or more and (b) in the case of an ABR Borrowing,
$100,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit M (or such other form approved by the Administrative Agent and otherwise
consistent with the requirements of Section 2.03).

“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan (other than any Loan denominated in Euro), the term “Business Day” shall
also exclude any day on which banks are not open for dealings in deposits in the
applicable currency in the London interbank market or any day on which banks in
London are not open for general business and (b) when used in connection with a
Eurocurrency Loan denominated in Euro, the term “Business Day” shall also
exclude any day that is not a TARGET day.

“Calculation Date” shall mean (a) each date (with such date to be reasonably
determined by the Administrative Agent) that is on or about the date of (i) a
Borrowing Request or an Interest Election Request with respect to any Revolving
Loan or Swingline Loan, (ii) the issuance of a Letter of Credit or (iii) the
date on which any reimbursement of an LC Disbursement is required to be made,
(b) the last Business Day of each calendar quarter, (c) if an Event of Default
has occurred and is continuing, any other Business Day as determined by the
Administrative Agent in its sole discretion, and (d) any other Business Day as
determined by the Administrative Agent in its reasonable discretion.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its consolidated Subsidiaries
during such period which, in accordance with GAAP, are or should be included in
“capital expenditures”.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying

 

11



--------------------------------------------------------------------------------

the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
finance leases on a balance sheet of such Person under GAAP (subject to the
provisions of Section 1.04), and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP (subject to the
provisions of Section 1.04).

“Captive Insurance Subsidiary” means a Subsidiary of the Borrower established
for the purpose of, and to be engaged solely in the business of, insuring the
businesses or facilities owned or operated by the Borrower or any of its
Subsidiaries or joint ventures.

“Cash Dominion Event” means the occurrence of either of the following: (a) the
occurrence and continuance of any Event of Default, or (b) Excess Availability
shall have been less than the greater of (i) 12.5% of the Line Cap and (ii)
$62,500,000 for five consecutive Business Days.

“Cash Dominion Period” means the period commencing after the occurrence of a
Cash Dominion Event and continuing until the date when (a) in the case of a Cash
Dominion Event described in clause (a) of the definition thereof, no Event of
Default shall exist and be continuing, or (b) in the case of a Cash Dominion
Event described in clause (b) of the definition thereof, Excess Availability is
greater than the greater of (i) 12.5% of the Line Cap and (ii) $62,500,000 for
30 consecutive days.

“Cash Management Financing Facilities” has the meaning assigned to such term in
the definition of “Secured Cash Management Obligations”.

“Cash Management Services” means the treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, single entity or
multi-entity multicurrency notional pooling structures, temporary advances,
interest and fees and interstate depository network services), netting services,
employee credit or purchase card programs and similar programs, in each case
provided to the Borrower or any Restricted Subsidiary.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder), of 35% or more
of the Voting Equity Interests in the Borrower; provided, however, that this
clause (a) shall not include any transaction where (x) the Borrower becomes a
direct or indirect wholly owned subsidiary of a holding company, and (y) no
Person or group (within the meaning of the Exchange Act and the rules of the SEC
thereunder) owns, directly or indirectly, beneficially or of record, 35% or more
of the Voting Equity Interests in such holding company; or (b) the occurrence of
a “Change in Control” as defined in the First Lien Notes Documents or the Second
Lien Notes Documents.

For purposes of this definition, (i) “beneficial ownership” shall be as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act and (ii) the phrase Person

 

12



--------------------------------------------------------------------------------

or “group” is within the meaning of Section 13(d) or 14(d) of the Exchange Act,
but excluding any employee benefit plan of such Person or “group” and its
subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan provided that a Person shall not be
deemed to have beneficial ownership of securities subject to a stock purchase
agreement, merger agreement or similar agreement solely by virtue of such
agreement until the consummation of the transactions contemplated by such
agreement.

“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives promulgated thereunder or issued
in connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
of America or foreign regulatory authorities, in each case pursuant to Basel
III, in each case shall be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, promulgated or issued.

“Charges” has the meaning assigned to such term in Section 9.13.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Revolving Loans, Swingline Loans or Protective Advances, (b) any
Commitment, refers to whether such Commitment is a Revolving Commitment, a
Commitment in respect of any Incremental Revolving Loans or a Swingline
Commitment and (c) any Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class. Additional Classes of Loans,
Borrowings, Commitments and Lenders may be established pursuant to Section 2.22.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations, but excluding, for the avoidance of
doubt, the Excluded Property.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Loan Party’s or its Subsidiaries’ books and records or Inventory, in each
case, in form and substance reasonably satisfactory to the Administrative Agent.

 

13



--------------------------------------------------------------------------------

“Collateral Agreement” means the ABL Collateral Agreement among the Loan Parties
and the Administrative Agent, substantially in the form of Exhibit C, or any
other collateral agreement reasonably requested (in accordance with the
Collateral and Guarantee Requirement) by the Administrative Agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)    the Administrative Agent shall have received from the Borrower, each
other Loan Party and each Designated Subsidiary (i) a counterpart of each
Security Document to which such Person is a party duly executed and delivered on
behalf of such Person or (ii) in the case of any Subsidiary that becomes a Loan
Party or a Designated Subsidiary after the Effective Date, a supplement to the
Collateral Agreement in substantially the form attached as Exhibit I thereto, a
supplement to the Guarantee Agreement in substantially the form attached as
Exhibit I thereto, a Patent Security Agreement, Trademark Security Agreement
and/or Copyright Security Agreement (each as defined in the Collateral
Agreement, and to the extent applicable) and other security documents reasonably
requested by the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Security Documents
in effect on the Effective Date), duly executed and delivered on behalf of such
Person, in each case, together with opinions and documents of the type referred
to in Sections 4.01(b) and (c) with respect to such Person as may be reasonably
requested by the Administrative Agent;

(b)    (i) all outstanding Equity Interests (other than any Equity Interest
constituting Excluded Property) of each Restricted Subsidiary that is a Material
Subsidiary, in each case owned by any Loan Party, shall have been pledged
pursuant to the Collateral Agreement; provided that the Loan Parties shall not
be required to pledge Excluded Property and (ii) the Administrative Agent (or
any other person acting as bailee for the Administrative Agent pursuant to the
ABL/Notes Intercreditor Agreement or an Acceptable Intercreditor Agreement)
shall, to the extent required by the Collateral Agreement, have received
certificates or other instruments representing all such Equity Interests of any
Restricted Subsidiary (other than any Equity Interest constituting Excluded
Property) held by any Loan Party, together with undated stock powers or other
appropriate instruments of transfer with respect thereto endorsed in blank (to
the extent applicable and provided that no Loan Party shall have any obligation
to deliver a certificate or other instrument representing any such Equity
Interest if such Equity Interest is uncertificated);

(c)    (i) all Indebtedness of the Borrower and each Subsidiary that is owing to
any Loan Party shall be evidenced by, at the Loan Party’s option, a Global
Intercompany Note or one or more standalone promissory notes (in each case to
the extent required by Section 6.04(f)), and shall be Collateral pursuant to the
applicable Security Documents; and (ii) the Administrative Agent (or any other
person acting as bailee for the Administrative Agent pursuant to the ABL/Notes
Intercreditor Agreement or an Acceptable Intercreditor Agreement) shall have
received the Global Intercompany

 

14



--------------------------------------------------------------------------------

Note and all such promissory notes with a principal amount of $25,000,000 or
more, together with undated instruments of transfer with respect thereto
endorsed in blank;

(d)    all financing statements and other appropriate filings or recordings,
including Uniform Commercial Code financing statements, required by law or
specified in the Security Documents to be filed, registered or recorded on the
Effective Date (or on the applicable date the Collateral and Guarantee
Requirement is required to be satisfied with respect to the relevant assets
pursuant to Sections 5.12, 5.13 and 5.15 hereof or applicable provisions in the
Security Documents) shall have been so filed, registered or recorded or
delivered to the Administrative Agent for such filing, registration or
recording;

(e)    the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property (provided that if the Mortgaged
Property is in a jurisdiction that imposes a mortgage recording or similar tax
on the amount secured by such Mortgage, then the amount secured by such Mortgage
shall be limited to the fair market value, as reasonably determined by the
Borrower in good faith, of such Mortgaged Property), (ii) a policy or policies
of title insurance issued by a nationally recognized title insurance company
insuring the Lien of each such Mortgage as a valid and enforceable first Lien on
the Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
to the extent available in the applicable jurisdiction at commercially
reasonable rates (it being agreed that the Administrative Agent shall accept
zoning reports from a nationally recognized zoning company in lieu of zoning
endorsements to such title insurance policies), in an amount equal to the fair
market value of such Mortgaged Property as reasonably determined by the Borrower
in good faith, provided that in no event will the Borrower be required to obtain
independent appraisals or other third-party valuations of such Mortgaged
Property, unless required by FIRREA or other applicable law, provided, however,
the Borrower shall provide to the title company such supporting information with
respect to its determination of Fair Market Value as may be reasonably required
by the title company, (iii) with respect to each Mortgaged Property located in
the United States, a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination (together with a notice about special
flood hazard area status and flood disaster assistance, which, if applicable,
shall be duly executed by the applicable Loan Party relating to such Mortgaged
Property), and, if any such Mortgaged Property is located in an area determined
by the Federal Emergency Management Agency to have special flood hazards,
evidence of such flood insurance as may be required under the Flood Insurance
Laws and (iv) such customary surveys (or existing surveys together with
no-change affidavits of such Mortgaged Property or survey alternatives,
including express maps or ZipMaps), abstracts, legal opinions, title documents
and other documents as the Administrative Agent or the Required Lenders may
reasonably request with respect to any such Mortgage or Mortgaged Property;
provided that (x) the Loan Parties shall use their reasonable best efforts to
comply with the requirements of the foregoing clauses (i), (ii), (iii) and
(iv) on or before, (1) in the case of Mortgaged Property owned on the Effective
Date, the date that is 120 days after the Effective Date (or such longer period
as

 

15



--------------------------------------------------------------------------------

the Administrative Agent may, in its reasonable discretion, agree (such approval
or consent not to be unreasonably withheld or delayed)) in accordance with
Section 5.15; provided that the Borrower shall have the right to a 90-day
extension if the Borrower reasonably determines that it is impracticable to meet
the foregoing deadline in light of restrictions related to the COVID-19
pandemic) or (2) in the case of other Mortgaged Property, the date required by
Section 5.12(a) or 5.13(a), as applicable, (y) legal opinions referred to in the
foregoing clause (iv) shall be limited to the purposes of obtaining customary
legal opinions from counsel qualified to opine in the jurisdiction where such
Mortgaged Property is located regarding solely the enforceability of the
Mortgage for such Mortgaged Property and such other customary matters as may be
in form and substance reasonably satisfactory to the Administrative Agent; and
(z) no delivery of new surveys shall be required for any Mortgaged Property
where the title company will issue a lender’s title policy with the standard
survey exception omitted from such title policy and there are no affirmative
endorsements to such title policy that require a survey;

(f)    the Administrative Agent shall have received a counterpart, duly executed
and delivered by the applicable Loan Party and the applicable depositary bank or
securities intermediary, as applicable, of a Control Agreement with respect to
(i) each deposit account maintained by any Loan Party with any depositary bank
(other than any Excluded Deposit Account) and (ii) each securities account
maintained by any Loan Party with any securities intermediary (other than any
Excluded Securities Account), and the requirements of this Agreement and the
Collateral Agreement relating to the concentration and application of
collections on accounts shall have been satisfied; provided that the
requirements of this clause (f) shall be complied with within 90 days following
the Effective Date (or such longer period as the Administrative Agent may agree;
provided that the Administrative Agent shall take into account the impact of the
COVID-19 pandemic on the ability of the Loan Parties to deliver such items
within such time);

(g)    each Loan Party shall have used commercially reasonable efforts to
deliver all Collateral Access Agreements requested of it pursuant to this
Agreement provided that, with respect to Collateral Access Agreements requested
for properties leased by any Loan Party as of the Effective Date, such
Collateral Access Agreements shall not be required to be delivered prior to 90
days following the Effective Date (or such longer period as the Administrative
Agent may agree and the Administrative Agent shall take into account the impact
of the COVID-19 pandemic on the ability of the Loan Parties to deliver such
items within such time); and

(h)    to the extent required by the terms hereof or by the Security Documents,
each Loan Party shall have obtained all consents and approvals required to be
obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.

Notwithstanding anything to the contrary, subject to the proviso set forth in
the following sentence, no Loan Party shall be required, nor shall the
Administrative Agent be authorized, to perfect pledges, security interests or
mortgages of Collateral of

 

16



--------------------------------------------------------------------------------

Loan Parties by any means other than by (A) filings pursuant to the Uniform
Commercial Code, in the office of the Secretary of State (or similar central
filing office) of the relevant jurisdiction where the grantor is located (as
determined pursuant to the Uniform Commercial Code) and filings in the
applicable real estate records with respect to Mortgaged Properties, (B) with
respect to IP Rights, filings in the United States Patent and Trademark Office
and the United States Copyright Office as expressly required in the Security
Documents, (C) delivery to the Administrative Agent, to be held in its
possession, of the Global Intercompany Note and all Collateral consisting of
intercompany notes in a principal amount of $25,000,000 or more, owed by a
single obligor, stock certificates of Restricted Subsidiaries and instruments,
in each case as expressly required in the Security Documents and (D) the entry
into control agreements with respect to cash and Permitted Investments, other
deposit accounts, securities accounts or commodities accounts. For the avoidance
of doubt, and notwithstanding anything to the contrary, including the foregoing,
(x) no actions (including filings or searches) shall be required in order to
create or perfect any security interest in any assets held or located outside of
the United States of the Loan Parties (including any IP Rights registered or
applied-for in, or otherwise located in, protected or arising under the laws of
any jurisdiction outside the United States), (y) no foreign law security or
pledge agreements or foreign law mortgages or deeds shall be required outside of
the United States with respect to any Loan Party and (z) with respect to any
Collateral other than ABL Priority Collateral, no actions (including filings or
searches) shall be required in order to create or perfect any security interest
in such Collateral to the extent such actions are not required under the terms
of the Indebtedness that is secured by a Lien on such Collateral that is senior
in priority to the Liens on such Collateral securing the Obligations; provided
that in no event shall this clause (z) operate to exclude, render ineffective or
remove from the Collateral, or limit any obligation to create or perfect any
Lien thereon, to the extent the same is required pursuant to the First Lien
Notes Documents as in effect on the Effective Date.

Notwithstanding anything herein to the contrary, any provision of this Agreement
that limits perfection requirements to perfection under U.S. law, filings of
Uniform Commercial Code financing statements or filings with the United States
Patent and Trademark Office or the United States Copyright Office shall not
apply to any assets (other than Excluded Property) of any Foreign Subsidiary
that becomes a Loan Party at the Borrower’s option pursuant to Section 5.12 and,
in the event the Borrower, at its option, elects to cause a Foreign Subsidiary
to become a Loan Party pursuant to Section 5.12, such Foreign Subsidiary shall
complete filings or take actions necessary to create and perfect security
interests in assets of such Foreign Subsidiary (other than Excluded Property
(including any additional categories of excluded assets that may be customary or
necessary under the requirements of law in the applicable jurisdiction of such
Foreign Subsidiary and of any applicable asset of such Foreign Subsidiary, as
reasonably agreed between the Administrative Agent and the Borrower)) in the
jurisdiction in which such Foreign Subsidiary or any other Loan Party is
organized or in the jurisdiction in which the assets of such Foreign Subsidiary
is located, including, in each case, the execution and delivery of security
agreements or pledge agreements relating to such assets of such Foreign
Subsidiary and governed by the laws of the

 

17



--------------------------------------------------------------------------------

jurisdiction in which such Foreign Subsidiary is organized or in the
jurisdiction in which such assets of such Foreign Subsidiary is located.

“Collection Account” shall mean any deposit account of any Loan Party located
with a depositary bank that is a Lender or other depositary bank in the United
States of America and into which any payments or remittances with respect to any
Accounts of any Loan Party are made.

“Commercial Agreement” shall mean any commodity prepayment contract, contract
with payment or performance delays or any other equivalent agreement, in each
case, relating to a commodity transaction that is not a Hedging Agreement,
resulting in a performance risk or credit exposure, as applicable.

“Commitment” means (a) with respect to any Lender, such Lender’s Revolving
Commitment or commitment in respect of any Incremental Revolving Loans and
(b) with respect to any Swingline Lender, its Swingline Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to this Agreement or any other Loan Document or the transactions
contemplated herein or therein that is distributed to the Administrative Agent,
any Lender or any Issuing Bank by means of electronic communications pursuant to
Section 9.01, including through the Platform.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(1)    the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

(2)    if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for syndicated credit facilities denominated in
dollars or the applicable Permitted Foreign Currency at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is

 

18



--------------------------------------------------------------------------------

not administratively feasible for the Administrative Agent, then Compounded SOFR
will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consenting Lender” has the meaning assigned to such term in Section 2.22(a).

“Consolidated Debt” means, as of any date, the aggregate principal amount of
Indebtedness of the type specified in the following clauses of the definition of
“Indebtedness”: clause (a), clause (b), clause (c), clause (e), clause (h),
clause (i) (but only to the extent drawn and unreimbursed after one Business
Day), clause (j), clause (l) and clauses (f) and (g) (but in each case of clause
(f) and (g) only to the extent supporting Indebtedness of the types referred to
above), in each case relating to the Restricted Group outstanding as of such
date determined on a consolidated basis.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income for such period, the sum of:

(i) total interest expense for such period, and, to the extent not reflected in
such total interest expense, the sum of (A) premium payments, debt discount,
fees, charges and related expenses incurred in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, plus (B) the portion of rent expense with respect to such
period under Capital Leases that is treated as interest expense in accordance
with GAAP, plus (C) any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, plus (D) bank and letter of credit fees and costs of surety bonds
in connection with financing activities, plus (E) any commissions, discounts,
yield and other fees and charges (including any interest expense) related to any
Permitted Receivables Facility, plus (F) amortization or write-off of deferred
financing fees, debt issuance costs, debt discount or premium, terminated
hedging obligations and other commissions, financing fees and expenses and,
adjusted, to the extent included, to exclude any refunds or similar credits
received in connection with the purchasing or procurement of goods or services
under any purchasing card or similar program,

(ii) provision for Taxes based on income, profits, revenue or capital for such
period, including, without limitation, state, franchise, excise, gross receipts,
value added, margins, and similar taxes and foreign withholding taxes (including
penalties and interest related to taxes or arising from tax examinations),

 

19



--------------------------------------------------------------------------------

(iii) depreciation and amortization expense for such period,

(iv) costs and expenses incurred or attributed to the Borrower and its
Subsidiaries in connection with the Spin-Off, including but not limited to
severance costs, relocation costs, repositioning and other restructuring costs,
integration and facilities’ opening costs and other business optimization
expenses and operating improvements and establishment costs, recruiting fees,
signing costs, retention or completion bonuses, transition costs, costs related
to closure/consolidation of facilities, internal costs in respect of Spin-Off
related initiatives and curtailments or modifications to pension and
post-retirement employee benefit plans (including any settlement of pension
liabilities), contract terminations and professional and consulting fees
incurred in connection with any of the foregoing, in each case incurred in
connection with the Spin-Off during such period to the extent such incurrence
occurs prior to the one-year anniversary of the Spin-Off (but excluding, for the
avoidance of doubt, any costs or expenses arising out of or relating to the
Grenfell Tower Fire),

(v) fees, costs and expenses incurred during such period in connection with any
proposed or actual permitted merger, acquisition, Investment, asset sale or
other disposition, debt incurrence or refinancing or other capital markets
transaction, without regard to the consummation thereof,

(vi) unusual, non-recurring, or exceptional expenses, losses or charges incurred
during such period,

(vii) [reserved],

(viii) any non-cash charges, losses or expenses for such period (but excluding
any non-cash charge, loss or expense in respect of an item that was included in
Consolidated Net Income in a prior period and any non-cash charge, loss or
expense that relates to the write-down or write-off of inventory, other than any
write-down or write-off of inventory as a result of purchase accounting
adjustments in respect of any acquisition permitted by the credit facilities
provided for under this Agreement); provided that if any such non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period will be deducted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period,

(ix) any non-cash loss attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments;

(x) (A) any losses relating to amounts paid in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income for such period, (B) any losses during such period
attributable to early extinguishment of indebtedness or obligations under any
Hedging Agreement and (C)

 

20



--------------------------------------------------------------------------------

any gain relating to hedging obligations associated with transactions realized
in the current period that has been reflected in Consolidated Net Income in
prior periods and excluded from Consolidated EBITDA pursuant to clauses (b)(iv)
below,

(xi) any losses during such period resulting from the sale or disposition of any
asset outside the ordinary course of business,

(xii) the (A) amount of cost savings, operating expense reductions, synergies
and other operating improvements projected by the Borrower in good faith to be
realized as a result of Permitted Acquisitions and similar investments,
operational changes, business realignment projects or initiatives,
restructurings, reorganizations or similar actions reasonably expected to be
realized within 18 months of the date the applicable event is consummated (which
cost savings, expense reductions, synergies or operating improvements shall be
subject only to certification by management of the Issuer and shall be
calculated on a pro forma basis as though such cost savings, expense reductions,
synergies or improvements had been realized on the first day of such period);
provided that such cost savings, expense reductions, synergies or improvements
(I) are reasonably identifiable and factually supportable, net of the amount of
actual benefits realized during such period from such actions, (II) shall not
exceed 20.0% of Consolidated EBITDA (calculated based on Consolidated EBITDA
prior to giving effect to such cost savings, operating expense reductions,
synergies and improvements) and (III) shall not be added pursuant to this clause
(a)(xii) to the extent duplicative of any cost savings, expenses reductions,
synergies or improvements otherwise added to Consolidated EBITDA; (B) business
optimization expenses (including consolidation initiatives, severance costs and
other costs relating to initiatives aimed at profitability improvement); and
(C) restructuring charges or reserves (including restructuring costs related to
acquisitions after the Effective Date and to closure and/or consolidation of
facilities and to exiting lines of business), and

(xiii) non-cash, non-service pension expenses,

minus

(b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum of

(i) interest income for such period,

(ii) any non-cash gains for such period (other than any such non-cash gains
(A) in respect of which cash was received in a prior period or will be received
in a future period and (B) that represent the reversal of any accrual in a prior
period for, or the reversal of any cash reserves established in a prior period
for, anticipated cash charges),

(iii) all gains during such period resulting from the sale or disposition of any
asset outside the ordinary course of business,

 

21



--------------------------------------------------------------------------------

(iv) (A) any gains relating to amounts received in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income for such period, (B) any gains during such period
attributable to early extinguishment of Indebtedness or obligations under any
Hedging

Agreement and (C) any loss relating to hedging obligations associated with
transactions realized in the current period that has been reflected in
Consolidated Net Income in prior periods and excluded from Consolidated EBITDA
pursuant to clause (a)(x) above,

(v) any non-cash gain attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments, and

(vi) all unusual, non-recurring or exceptional gains for such period.

In the event any Subsidiary shall be a subsidiary that is not wholly owned by
the Borrower, all amounts added back in computing Consolidated EBITDA for any
period pursuant to clause (a) above, and all amounts subtracted in computing
Consolidated EBITDA pursuant to clause (b) above, to the extent such amounts
are, in the reasonable judgment of a Financial Officer of the Borrower,
attributable to such subsidiary, shall be reduced by the portion thereof that is
attributable to the non-controlling interest in such subsidiary.

Notwithstanding the foregoing and any requirements of GAAP to the contrary,
Consolidated EBITDA shall be deemed to equal (a) $198,000,000 for the fiscal
quarter ended June 30, 2019, (b) $199,000,000 for the fiscal quarter ended
September 30, 2019, (c) $186,000,000 for the fiscal quarter ended December 31,
2019 and (d) $213,000,000 for the fiscal quarter ended March 31, 2020 (it being
understood that such amounts are subject to adjustments, as and to the extent
otherwise contemplated in this Agreement, in connection with any calculation on
a Pro Forma Basis).

“Consolidated Interest Expense” means for any period, the excess of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations) of the Restricted Group for such period paid in cash during such
period, determined on a consolidated basis in accordance with GAAP, minus
(b) interest income of the Restricted Group for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, (a) the net income or loss of
the Restricted Group for such period determined in accordance with GAAP as set
forth on the consolidated financial statements of the Restricted Group for such
period ((x) excluding any impact of costs and expenses (including legal fees) or
gain or loss (including as the result of insurance recoveries received directly
from the insurance company or indirectly from Howmet Aerospace Inc.) in each
case arising from or attributable to the Grenfell Tower Fire and (y) reduced for
any cash payments made during such period, whether or not such cash payments
would be required to reduce net income in accordance with GAAP, resulting from
costs and expenses (including legal

 

22



--------------------------------------------------------------------------------

fees) arising from or attributable to the Grenfell Tower Fire except to the
extent such payments either (i) have been reimbursed in cash directly from an
insurance provider or indirectly from Howmet or (ii) are expected to be covered
and reimbursed (A) in cash within 365 days directly by an insurance provider
that is financially sound and reputable and has not disputed coverage or
(B) indirectly by Howmet (in each case of (A) and (B), as determined by the
Borrower in good faith); provided that to the extent such amounts are not so
reimbursed within such 365 day period or are no longer expected to be covered
and reimbursed or are disputed, then such unreimbursed amount shall reduce net
income for such period), excluding (b) any Transaction Costs incurred during
such period and excluding (c) fees and expenses incurred during such period in
connection with any proposed or actual permitted merger, acquisition,
Investment, asset sale, other disposition or capital markets transaction,
without regard to the consummation thereof and any gains (loss) and all fees and
expenses or charges relating thereto for such period attributable to early
extinguishment of Indebtedness or obligations under any Hedging Agreement;
provided that there shall be excluded (i) the income of any Person that is not a
member of the Restricted Group, except to the extent of the amount of cash
dividends or other cash distributions (or, in the case of non-cash
distributions, to the extent converted into cash) actually paid by such Person
to the Borrower or any Restricted Subsidiary of the Borrower during such period,
(ii) any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss, (iii) any unrealized or realized gain
or loss due solely to fluctuations in currency values and the related tax
effects, determined in accordance with GAAP, and (iv) the cumulative effect of a
change in accounting principles in such period, if any.

“Consolidated Secured Debt” means, at any date, the aggregate principal amount
of Consolidated Debt that is secured by a Lien on any asset of the Borrower or
any Restricted Subsidiary.

“Consolidated Secured Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated Secured Debt minus Unrestricted Cash to
(b) Consolidated EBITDA for the four consecutive fiscal quarters of the Borrower
ended on such date.

“Consolidated Total Assets” means the total assets of the Restricted Group
determined in accordance with GAAP.

“Consolidated Total Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated Debt minus Unrestricted Cash to
(b) Consolidated EBITDA for the four consecutive fiscal quarters of the Borrower
ended on such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

 

23



--------------------------------------------------------------------------------

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Administrative Agent, executed and delivered by a Loan Party
or one of its Subsidiaries, the Administrative Agent, and the applicable
securities intermediary (with respect to a Securities Account) or depositary
bank (with respect to a Deposit Account).

“Control Notice” has the meaning assigned to such term or any similar term
(including “Shifting Control Notice”, “Exclusive Access Notice” and “Activation
Notice”) in each Control Agreement.

“Convertible Indebtedness” means Indebtedness of the Borrower (which may be
guaranteed by Loan Parties but not by Subsidiaries that are not Loan Parties)
permitted to be incurred under the terms of this Agreement that is either
(a) convertible into common Equity Interests of the Borrower (and cash in lieu
of fractional shares) and/or cash (in an amount determined by reference to the
price of such common Equity Interests) or (b) sold as units with call options,
warrants or rights to purchase (or substantially equivalent derivative
transactions) that are exercisable for common Equity Interests of the Borrower
and/or cash (in an amount determined by reference to the price of such common
Equity Interests).

“Copyrights” has the meaning assigned to such term in the Collateral Agreement.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covenant Testing Period” means a period (a) commencing on the last day of the
fiscal quarter of the Borrower most recently ended prior to a Covenant Trigger
Event for which the Borrower was required to deliver to the Administrative Agent
quarterly or annual financial statements pursuant to Section 5.01(a) or (b) of
this Agreement, and (b) continuing through and including the first day after
such Covenant Trigger Event that Excess Availability has equaled or exceeded the
greater of (i) 10% of the Line Cap and (ii) $50,000,000 for 30 consecutive days.

“Covenant Trigger Event” means if at any time Excess Availability is less than
the greater of (i) 10% of the Line Cap at such time, and (ii) $50,000,000.

“Covered Entity” means any of the following:

 

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

24



--------------------------------------------------------------------------------

  (iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.21.

“Credit Party” means the Administrative Agent, each Issuing Bank, each Lender
and each Swingline Lender.

“DBNY” means Deutsche Bank AG New York Branch.

“Deadline” has the meaning assigned to such term in Section 2.11(d).

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived,
constitute an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit,
Swingline Loans or Protective Advances or (iii) pay over to any Credit Party any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Revolving Lender notifies the Administrative Agent in writing
that such failure is the result of such Revolving Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Default) has
not been satisfied, (b) has notified the Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Revolving Lender’s good faith determination that a condition precedent
to funding (specifically identified in such writing, including, if applicable,
by reference to a specific Default) cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, made in good faith, to
provide a certification in writing from an authorized officer of such Revolving
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit, Swingline Loans and Protective Advances; provided
that such Revolving Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon such Credit Party’s receipt of such certification in form
and substance satisfactory to it and the Administrative Agent or (d) has, or has
a direct or indirect parent company that has, become the subject of a Bankruptcy
Event. Any determination by the Administrative Agent that a Revolving Lender is
a Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Revolving Lender shall
be deemed to be a Defaulting Lender (subject to Section 2.20) upon delivery of
written

 

25



--------------------------------------------------------------------------------

notice of such determination to the Borrower, each Issuing Bank, each Swingline
Lender and each other Lender.

“Deposit Account” has the meaning assigned to such term in the UCC.

“Designated Borrower” means any wholly owned Subsidiary of the Borrower that
(i) is listed as a Designated Borrower on Schedule 1.03 and (ii) has become a
party hereto as a borrower in accordance with Section 9.22, other than any
Subsidiary that has ceased to be a Designated Borrower pursuant to Section 9.22;
provided that, with respect to each such listed Subsidiary, its status as a
Designated Borrower hereunder shall not be effective until (a) such Subsidiary
shall have executed and delivered a Designated Borrower Joinder pursuant to
which such Subsidiary shall for all purposes of this Agreement be a party to and
a Designated Borrower under this Agreement and the other Loan Documents and
(b) to the extent not already provided, such Subsidiary shall have entered into
security documents securing such Subsidiary’s monetary obligations as a
Designated Borrower and the Subsidiaries of such Subsidiary (other than any such
Subsidiaries which are Excluded Subsidiaries) shall have entered into guarantee
documents guaranteeing, and security documents securing, the Obligations, in
each case in form and substance reasonably satisfactory to the Administrative
Agent.

“Designated Borrower Joinder” means a joinder agreement with respect to a
Designated Borrower substantially in the form of Exhibit N-1, with such changes
thereto as are reasonable satisfactory to the Administrative Agent.

“Designated Borrower Termination” means a Designated Borrower Termination
substantially in the form of Exhibit N-2.

“Designated Jurisdiction” means Australia, Canada (and any province thereof),
England and Wales, Germany, Hungary, Luxembourg, the Netherlands and New Zealand
and any other jurisdiction in which a Designated Subsidiary is organized
(i) that is reasonably satisfactory to the Administrative Agent in its
reasonable discretion (taking into account the value to be realized by, and the
enforceability of, a Guarantee by a Restricted Subsidiary organized in such
jurisdiction of the Obligations and the grant of a security interest in the
assets of such Restricted Subsidiary to secure the Obligations).

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with a
disposition pursuant to Section 6.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of an executive officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of such disposition).

“Designated Pari Additional Secured Obligations” means any Secured Cash
Management Obligations, Secured Commercial Obligations, Secured Hedging
Obligations and Secured Supply Chain Financing Obligations that shall have been
designated by written notice from the Borrower and the applicable Secured Party
to the

 

26



--------------------------------------------------------------------------------

Administrative Agent as “Designated Secured Cash Management Obligations”,
“Designated Secured Commercial Obligations”, “Designated Secured Hedging
Obligations” or “Designated Secured Supply Chain Financing Obligations”, as the
case may be, for all purposes hereof, so long as such notice specifies the
Designated Pari Amount with respect thereto and on the date of such designation
(or, in the event the Designated Pari Amount with respect thereto shall increase
as contemplated by the definition of such term, on the date of effectiveness of
such increase), the establishment of a Designated Pari Additional Secured
Obligations Reserve in the amount of the Designated Pari Amount with respect
thereto would not result in the Aggregate Revolving Exposure exceeding the Line
Cap (after giving pro forma effect to the establishment of such Designated Pari
Additional Secured Obligations Reserve). The Administrative Agent shall have no
responsibility or liability for the calculation of the exposure owing by the
Loan Parties under any such Secured Cash Management Obligations, Secured
Commercial Obligations, Secured Hedging Obligations or Secured Supply Chain
Financing Obligations, and shall be entitled in all cases to rely on the
applicable Secured Party party to such agreement for the calculation thereof as
notified to the Administrative Agent hereunder from time to time.

“Designated Pari Additional Secured Obligations Reserves” means, as of any date
of determination, those reserves established by the Administrative Agent in its
Permitted Discretion in respect of Secured Cash Management Obligations, Secured
Commercial Obligations, Secured Hedging Obligations and Secured Supply Chain
Financing Obligations that have been designated as Designated Pari Additional
Secured Obligations (based upon the applicable Secured Party’s determination of
the Designated Pari Amount in respect thereof).

“Designated Pari Amount” means, with respect to any Secured Cash Management
Obligations, Secured Commercial Obligations, Secured Hedging Obligations and
Secured Supply Chain Financing Obligations, an amount (up to the maximum
possible amount of obligations of the Borrower and the Restricted Subsidiaries
in respect thereof) specified by written notice from the Borrower and the
applicable Secured Party to the Administrative Agent, which amount may be
increased or decreased by further written notice to the Administrative Agent
from time to time; provided that in any event, the applicable Secured Party
shall provide written notice to the Administrative Agent of the Designated Pari
Amount with respect to the applicable Secured Cash Management Obligations,
Secured Commercial Obligations, Secured Hedging Obligations and Secured Supply
Chain Financing Obligations, as the case may be, within five Business Days
following the end of each fiscal quarter and promptly following the request of
the Administrative Agent from time to time (but any applicable Secured Party’s
failure to deliver such notice shall not constitute a Default or Event of
Default).

“Designated Subsidiary” has the meaning assigned to such term in
Section 5.12(b).

“Disqualified Equity Interest” means any Equity Interest that (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests) or
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof,

 

27



--------------------------------------------------------------------------------

in each case in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation on a fixed date or otherwise, prior to the
date that is 91 days after the Latest Maturity Date (determined as of the date
of issuance thereof or, in the case of any such Equity Interests outstanding on
the date hereof, as of the date hereof), other than (i) upon payment in full of
the Loan Document Obligations, reduction of the LC Exposure to zero and
termination of the Commitments or (ii) upon a “change in control” or asset sale
or casualty or condemnation event; provided that any payment required pursuant
to this clause (ii) shall be subject to the prior repayment in full of the Loan
Document Obligations, reduction of the LC Exposure to zero and termination of
the Commitments or (b) is convertible or exchangeable, automatically or at the
option of any holder thereof, into (i) any Indebtedness (other than any
Indebtedness described in clause (k) of the definition thereof) or (ii) any
Equity Interests other than Qualified Equity Interests, in each case at any time
prior to the date that is 91 days after the Latest Maturity Date (determined as
of the date of issuance thereof or, in the case of any such Equity Interests
outstanding on the date hereof, as of the date hereof); provided that an Equity
Interest in any Person that is issued to any employee or to any plan for the
benefit of employees or by any such plan to such employees shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Disqualified Institution” means (i) (x) the competitors of the Borrower and
their respective subsidiaries and (y) the banks, financial institutions and
other institutional lenders and persons, in each case set forth in a list
provided to the Administrative Agent prior to the Effective Date (and, solely
with respect to clause (i)(x), as such list may be updated by the Borrower
following the Effective Date by written notice to the Administrative Agent from
time to time; provided that any such list provided (or, in the case of
clause (i)(x), any modifications, deletions or supplements thereto) shall become
effective the following Business Day after such delivery and (ii) any of their
Affiliates that are clearly identifiable solely on the basis of such Affiliates’
name (other than any such Affiliates that are primarily engaged in making,
purchasing, holding or otherwise investing in commercial loans in the ordinary
course of their business (other than any Affiliates excluded pursuant to clause
(i)(y)) (provided that the exclusion as to Disqualified Institutions shall not
apply retroactively to disqualify any entity that has previously acquired an
assignment or participation interest in the Commitments or Loans to the extent
such entity was not a Disqualified Institution at the time of the applicable
assignment or participation, as the case may be, but such Person may not acquire
additional assignments or participations hereunder).

“Distribution Agreement” means the Separation and Distribution Agreement dated
as of March 31, 2020, between Howmet and the Borrower, as amended, amended and
restated, supplemented, replaced or otherwise modified from time to time in
accordance with the terms of this Agreement.

“Distribution Date” means April 1, 2020, which was the date of the distribution
of the shares of common stock of the Borrower to shareholders of record of
Arconic pursuant to the Spin-Off.

 

28



--------------------------------------------------------------------------------

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in dollars, such amount, and (b) with respect to any amount in any
currency other than dollars, the equivalent in dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.11 using the
Exchange Rate with respect to such currency for such amount on such date under
the provisions of Section 1.11. The Dollar Equivalent at any time of the amount
of any Loan, Letter of Credit or LC Disbursement shall be the amount most
recently determined as provided in Section 1.11.

“dollars” or “$” refers to lawful currency of the United States of America.

“Early Opt-in Election” means the occurrence of:

(1)    (i) a determination by the Administrative Agent or the Borrower (as
notified to the Administrative Agent) or (ii) a notification by the Required
Lenders to the Administrative Agent (with a copy to the Borrower) that the
Required Lenders have determined that syndicated credit facilities denominated
in dollars or the applicable Permitted Foreign Currency being executed at such
time, or that include language similar to that contained in Section 2.14 are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBO Rate or the EURIBO Rate, as
applicable, and

(2)    (i) the election by the Administrative Agent or the Borrower or (ii) the
election by the Required Lenders to declare that an Early Opt-in Election has
occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower and the Lenders or by the
Required Lenders of written notice of such election to the Administrative Agent
and the Borrower.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means May 13, 2020.

“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record

 

29



--------------------------------------------------------------------------------

“Eligible Accounts” means, at any time, the Accounts owned by the Loan Parties
reflected in the most recent Borrowing Base Certificate, except any Account:

(a)    which is not subject to a first-priority perfected security interest in
favor of the Administrative Agent (for the benefit of the Secured Parties);

(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties), (ii) (x) a
Permitted Encumbrance or (y) a Lien securing the First Lien Notes, the Second
Lien Notes, Refinancing Indebtedness in respect of either of the foregoing or
other Indebtedness that is expressly permitted hereunder to be secured by a Lien
on the Collateral, in the case of clauses (x) and (y) which ranks junior to the
Lien in favor of the Administrative Agent (for the benefit of the Secured
Parties) and, in the case of clause (y), which is subject to the ABL
Intercreditor Agreement, the Second Lien Intercreditor Agreement or an
Acceptable Intercreditor Agreement, as appropriate or (iii) Permitted
Encumbrances arising by operation of law as described in clauses (a) or (e) of
the definition thereof; provided that, in the case of clause (iii), unless such
Permitted Encumbrances (A) are junior to the Lien in favor of the Administrative
Agent and (B) do not impair directly or indirectly the ability of the
Administrative Agent to realize on or obtain the full benefit of the Collateral,
the Administrative Agent may, in the exercise of Permitted Discretion, establish
a Reserve with respect to any Accounts subject to such Permitted Encumbrances in
an amount not to exceed (on an aggregate basis for all Accounts from time to
time subject to such Permitted Encumbrances) (1) in the case of Accounts subject
to Liens described in clause (a) of the definition of Permitted Encumbrances,
the amount of such Taxes, fees, assessments, duties or other charges and (2) in
the case of Accounts subject to Liens described in clause (e) of the definition
of Permitted Encumbrances, the amount specified in such judgments or notices;
provided that in each case under this clause (iii) the amount of the applicable
obligation in respect of which such Lien has been taken shall have been
specified by the Borrower in the Borrowing Base Certificate or otherwise by
prompt notice to the Administrative Agent;

(c)    which is unpaid (i) in the case of an Investment-Grade Domestic Account
Debtor, more than 180 days after the date of the original invoice therefor (or
more than 60 days after the original due date therefor), or (ii) in the case of
any other Account Debtor, more than 120 days after the date of the original
invoice therefor (or more than 60 days after the original due date therefor);

(d)    which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible under
this Agreement (other than as a result of the operation of clause (e) below);

(e)    which is owing by an Account Debtor to the extent that the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to all the
Loan Parties exceeds 25% or, in the case of Investment-Grade Domestic Account
Debtors, 35% (or such other percentage set forth on Schedule 1.07 with respect
to any Account Debtor specified therein, as such schedule may be amended from
time to time by the Borrower with the consent of the Administrative Agent in its
Permitted Discretion) of the

 

30



--------------------------------------------------------------------------------

aggregate amount of Eligible Accounts of all the Loan Parties, provided that
(i) any such percentage as applied to a particular Account Debtor or group of
Affiliated Account Debtors will be subject to reduction by the Administrative
Agent in its Permitted Discretion if the creditworthiness of such Account Debtor
or group of Affiliated Account Debtors deteriorates, and (ii) in each such case,
only those Accounts owing by such Account Debtor or group of Affiliated Account
Debtors that are in excess of 25% or, in the case of Investment-Grade Domestic
Account Debtors, 35% (or such other percentage then applicable thereto as set
forth on Schedule 1.07) of the aggregate amount of Eligible Accounts as set
forth in the most recent Borrowing Base Certificate delivered hereunder shall be
deemed ineligible as a result of this clause (e);

(f)    with respect to which any (i) covenant has been breached in any material
respect or (ii) representation or warranty is not true in all material respects,
in each case to the extent contained in this Agreement or the Collateral
Agreement; provided that each such representation and warranty shall be true and
correct in all respects to the extent it is already qualified by a materiality
standard;

(g)    which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business; (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Administrative Agent which
has been sent to the Account Debtor; (iii) represents a progress billing;
(iv) is contingent upon the applicable Loan Party’s completion of any further
performance (other than product returns in the ordinary course of business); (v)
represents a guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis (excluding Accounts
that are subject to returns in the ordinary course of business); (vi) represents
a sale on a bill-and-hold; provided that such Account shall be deemed eligible
if (A) the applicable Account Debtor with respect to such Account has delivered
an agreement (in form and substance acceptable to the Administrative Agent)
among such Account Debtor, the applicable Loan Party and the Administrative
Agent, pursuant to which such Account Debtor unconditionally agrees to accept
delivery of such goods and waives any rights of set-off with respect to such
Account or (B) such Account Debtor unconditionally agrees to pay in cash for
such Account in the event that such Account Debtor elects not to take delivery);
or (vii) relates to payments of interest;

(h)    for which the goods giving rise to such Account have not been shipped to
the Account Debtor or for which the services giving rise to such Account have
not been performed by the applicable Loan Party (other than bill-and-hold
Accounts which satisfy the requirements set forth in the proviso to clause
(g)(vi) above); provided, however, that this clause (h) shall not exclude
portions of Accounts relating to nonrefundable “capacity reservation fees”;

(i)    with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j)    which is owed by an Account Debtor which (i) has applied for, suffered or
consented to the appointment of any receiver, custodian, trustee or liquidator
of its assets; (ii) has had possession of all or a material part of its property
taken by any receiver,

 

31



--------------------------------------------------------------------------------

custodian, trustee or liquidator; (iii) is subject to an Insolvency Proceeding;
(iv) has admitted in writing its inability, or is generally unable to, pay its
debts as they become due; (v) is not solvent (within the meaning set forth in
Section 3.15); or (vi) has ceased operation of its business; provided that,
notwithstanding the foregoing, the Administrative Agent may determine, in its
Permitted Discretion, that post-petition Accounts owing by an Account Debtor
that is a debtor-in-possession under Federal bankruptcy laws shall not be deemed
ineligible;

(k)    which is owed by any Account Debtor which has sold all or a substantially
all of its assets;

(l)    which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the United States, the United Kingdom or Canada or (ii) is
not organized under applicable law of the United States, any state of the United
States, the United Kingdom, Canada or any province of Canada unless, in either
case, such Account is (A) backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent, (B) owed by an Account Debtor that has been approved
by the Administrative Agent in its Permitted Discretion or (C) owed by an
Account Debtor listed on Schedule 1.07, as such schedule may be amended from
time to time by the Borrower with the consent of the Administrative Agent in its
Permitted Discretion; provided that with respect to clauses (B) and (C), the
aggregate amount of such Accounts owed by all such Account Debtors in an
aggregate shall not exceed the greater of (x) $35,000,000 and (y) 15% of
Eligible Accounts;

(m)    which is owed in any currency other than Dollars, Euros, British pound
sterling, Canadian dollars or any other currency specified by Agent in its
Permitted Discretion; provided that the amount of all such Accounts payable in
Euros, British pound sterling, Canadian dollars or any other currency specified
by Agent shall not exceed $30,000,000 in the aggregate; and provided, further,
that, with respect to Accounts owed in any currency other than Dollars, the
value of such Accounts for purposes of calculating the Borrowing Base shall be
expressed in Dollars as of the date of the applicable Borrowing Base
Certificate, each such value to be calculated on a basis acceptable to Agent in
its Permitted Discretion;

(n)    which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States unless such Account is backed by a Letter of Credit acceptable to Agent
which is in the possession of the Administrative Agent, or (ii) the government
of the United States, or any department, agency, public corporation, or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Administrative Agent in such Account
have been complied with to the Administrative Agent’s satisfaction;

(o)    which is owed by any Affiliate, employee, officer or director of any Loan
Party;

 

32



--------------------------------------------------------------------------------

(p)    which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, unless the Account Debtor has
entered into an agreement that the Administrative Agent has accepted in writing
in its reasonable discretion to waive set-off rights, but only to the extent of
such indebtedness or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(q)    which is subject to any counterclaim, deduction, defense, setoff or
dispute, unless the Account Debtor has entered into an agreement that the
Administrative Agent has accepted in writing in its reasonable discretion to
waive set-off rights, but only to the extent of any such counterclaim,
deduction, defense, setoff or dispute;

(r)    which is evidenced by any promissory note, chattel paper, or instrument;

(s)    which is (i) owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Loan Party to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Loan Party has filed such
report or qualified to do business in such jurisdiction or (ii) owed by an
Account Debtor that is a Sanctioned Person;

(t)    with respect to which such Loan Party has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Loan Party created a new receivable for the unpaid portion of such
Account;

(u)    which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

(v)    which is for goods that have been sold under a purchase order or pursuant
to the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Loan Party has or has
had an ownership interest in such goods, or which indicates any party other than
such Loan Party as payee or remittance party; or

(w)    which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever.

The Administrative Agent may, in its Permitted Discretion, impose additional
eligibility criteria after consultation with the Borrower, based on the results
of the initial Acceptable Appraisal and Field Exam delivered hereunder to the
extent arising from facts or events first occurring, or first discovered, by the
Administrative Agent, after the Effective Date in connection with such
Acceptable Appraisal and Field Exam. In addition, the Administrative Agent
reserves the right, at any time and from time to time after the Effective Date,
to adjust any of the exclusionary criteria set forth above and to establish new
criteria, in its Permitted Discretion (based on an analysis of facts or events
first occurring, or first discovered by the Administrative Agent, after the
Effective Date).

 

33



--------------------------------------------------------------------------------

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that any Loan Party may be obligated to rebate
to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by the applicable Loan Party to reduce the
amount of such Account.

If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of the Borrowing Base; provided,
however, that if any Account ceases to be an Eligible Account because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Administrative Agent will not require exclusion of
such Account from the Borrowing Base until fifteen days following the date on
which the Administrative Agent gives notice to the Borrower of such
ineligibility.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Defaulting Lender, the Borrower, any Subsidiary, any other Affiliate
of the Borrower and to the extent posted to the Lenders, a Disqualified
Institution.

“Eligible Inventory” means, at any time, the Inventory owned by the Loan Parties
reflected in the most recent Borrowing Base Certificate, except any Inventory:

(a)    which is not subject to a first-priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties);

(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties), (ii) (x) a
Permitted Encumbrance or (y) a Lien securing the First Lien Notes, the Second
Lien Notes, Refinancing Indebtedness in respect of either of the foregoing or
other Indebtedness that is expressly permitted hereunder to be secured by a Lien
on the Collateral, in each case of clauses (x) and (y) which ranks junior to the
Lien in favor of the Administrative Agent (for the benefit of the Secured
Parties) and, in the case of clause (y), which is subject to the ABL
Intercreditor Agreement, the Second Lien Intercreditor Agreement or an
Acceptable Intercreditor Agreement, as appropriate or (iii) Permitted
Encumbrances arising by operation of law as described in clauses (a), (b), (e)
or (l) of the definition thereof; provided that, in the case of clause (iii),
unless such Permitted Encumbrances (A) are junior to the Lien in favor of the
Administrative Agent and (B) do not impair directly or indirectly the ability of
the Administrative Agent to realize on or obtain the full benefit of the
Collateral, the Administrative Agent may, in the exercise of Permitted
Discretion, establish a Reserve with respect to any Inventory subject to such
Permitted Encumbrances in an amount not to exceed (on an aggregate basis for all
Inventory from time to time subject to such Permitted Encumbrances) (1) in the
case of Inventory subject to Liens described in clause (b) of the definition of
Permitted Encumbrances, the greater

 

34



--------------------------------------------------------------------------------

of (x) an amount equal to the amount which would have to be paid to such Lien
claimant in order to obtain a release of such Liens, and (y) with respect to
landlords’ liens, an amount equal to 90 days’ rent for the properties or
facilities on or at which the applicable Inventory is located unless such
property or facility is subject to a Collateral Access Agreement, and (2) in the
case of Inventory subject to Liens described in clause (a) or (l) of the
definition of Permitted Encumbrances, the amount of such Taxes, fees,
assessments, duties or other charges and (3) in the case of Inventory described
in clause (e) of the definition of Permitted Encumbrances, the amount specified
in such judgments or notices; provided that in each case under this clause
(iii) the amount of the applicable obligation in respect of which such Lien has
been taken shall have been specified by the Borrower in the Borrowing Base
Certificate or otherwise by prompt notice to the Administrative Agent;

(c)    which is, in the Administrative Agent’s opinion, applying its Permitted
Discretion, slow moving, obsolete, unmerchantable, defective, unfit for sale,
not salable or unacceptable due to age, type, category and/or quantity;

(d)    with respect to which any covenant has been breached in any material
respect or representation or warranty is not true in all material respects, in
each case to the extent contained in this Agreement or the Collateral Agreement
(provided that each such representation and warranty shall be true and correct
in all respects to the extent it is already qualified by a materiality standard)
and which does not conform in any material respect to all standards imposed by
any Governmental Authority;

(e)    in which any Person other than such Loan Party shall (i) have any direct
or indirect ownership, interest or title to such Inventory or (ii) be indicated
on any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;

(f)    which constitutes packaging and shipping material or stores and supplies,
displays or display items, bill-and-hold goods, goods that are returned or
marked for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;

(g)    other than Inventory not in excess of $30,000,000 at any time, which is
(i) not located at one of the locations in the continental United States set
forth on Schedule 1.06 to this Agreement (as such Schedule 1.06 may be amended
from time to time in accordance with Section 5.13) (or in-transit from one such
location to another such location), or (ii) in-transit to or from a location of
a Loan Party (other than in-transit from one location set forth on Schedule 1.06
to this Agreement to another location set forth on Schedule 1.06 to this
Agreement (as such Schedule 1.06 may be amended from time to time in accordance
with Section 5.13));

(h)    which is located in any location leased by such Loan Party unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Landlord Reserve with respect to such facility has been established by
the Administrative

 

35



--------------------------------------------------------------------------------

Agent in its Permitted Discretion, but without duplication of any Landlord
Reserves pursuant to any other provision of this Agreement;

(i)    which is located in any third party warehouse or is in the possession of
a bailee (other than a third party processor) unless (i) such warehouseman or
bailee has delivered to the Administrative Agent a Collateral Access Agreement
and such other documentation as the Administrative Agent may require in its
Permitted Discretion (provided that up to $30,000,000 of such Inventory may be
included in the Borrowing Base even if Collateral Access Agreements and such
other documentation as the Administrative Agent may require have not been
obtained with respect to such Inventory) or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion;

(j)    which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor; provided that Inventory located at a third-party processor shall not
be ineligible pursuant to this clause (j) if the applicable third-party
processor has entered into, on terms reasonably satisfactory to the
Administrative Agent, a Collateral Access Agreement or such other documentation
as the Administrative Agent may reasonably require;

(k)    which is the subject of a consignment by such Loan Party as consignor or
which any Loan Party has placed on consignment with another Person (other than a
Person that is a third party processor of such Inventory, in which case such
Inventory may be included as Eligible Inventory to the extent provided in clause
(j) above);

(l)    which contains or bears any intellectual property rights licensed to such
Loan Party unless the Administrative Agent is satisfied, in its Permitted
Discretion, that it may sell or otherwise dispose of such Inventory without
(i) infringing the rights of such licensor, (ii) violating any contract with
such licensor, or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement;

(m)    for which reclamation rights have been asserted by the seller;

(n)    which has been acquired from a Sanctioned Person; or

(o)    which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever.

The Administrative Agent may, in its Permitted Discretion, impose additional
eligibility criteria after consultation with the Borrower, based on the results
of the initial Acceptable Appraisal and Field Exam delivered hereunder to the
extent arising from facts or events first occurring, or first discovered, by the
Administrative Agent, after the Effective Date in connection with such
Acceptable Appraisal and Field Exam. In addition, the Administrative Agent
reserves the right, at any time and from time to time after the Effective Date,
to adjust any of the exclusionary criteria set forth above and to establish new
criteria, in its Permitted Discretion (based on an analysis of facts or events
first occurring, or first discovered by the Administrative Agent, after the
Effective Date).

 

36



--------------------------------------------------------------------------------

“Employee Matters Agreement” means the Employee Matters Agreement dated as of
March 31, 2020, between Howmet and the Borrower, as amended, amended and
restated, supplemented, replaced or otherwise modified from time to time in
accordance with the terms of this Agreement.

“Environmental Law” means any treaty, law (including common law), rule,
regulation, code, ordinance, order, decree, judgment, injunction, notice or
binding agreement issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to (a) the protection of the
environment, (b) the preservation or reclamation of natural resources, (c) the
generation, management, Release or threatened Release of any hazardous material
or (d) health and safety matters, to the extent relating to the exposure to
hazardous materials.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), directly or indirectly resulting from or based upon (a) any actual
or alleged violation of any Environmental Law or permit, license or approval
required thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials, or
(e) any legally binding contract or written agreement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests (whether voting or non-voting) in, or
interests in the income or profits of, a Person, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any of the
foregoing (other than, prior to the date of such conversion, Convertible
Indebtedness and any other debt security that is convertible into or
exchangeable for Equity Interests of such Person).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a

 

37



--------------------------------------------------------------------------------

determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4)(A) of the Code), (e)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan under
Section 4041 or 4041(A) of ERISA, respectively, (f) the receipt by the Borrower
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan under Section 4041 or
4041A of ERISA, respectively, or to appoint a trustee to administer any Plan,
(g) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any of
its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent within the meaning of Title IV of ERISA, or in endangered or critical
status, within the meaning of Section 305 of ERISA or (i) any Foreign Benefit
Event.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” or “€” means the single currency of the participating member states of
the European Union in accordance with the legislation of the European Union
relating to Economic and Monetary Union.

“EURIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
Euro for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Day; provided that with respect to an Impacted Interest
Period, the EURIBO Rate shall be the Interpolated Rate. Notwithstanding the
foregoing, in no event shall the EURIBO Rate at any time be less than 0.75% per
annum

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate or the EURIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Availability” means, at any time, an amount equal to (a) the Line Cap
minus (b) the Aggregate Revolving Exposure, in each case at such time.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Exchange Rate” means, as of any date of determination, for purposes of
determining the Dollar Equivalent of any currency other than dollars, the rate
at which such currency may be exchanged into dollars at the time of
determination on such day as last provided (either by publication or as may
otherwise be provided to the Administrative Agent) by the applicable Reuters
source on the Business Day (New York City time) immediately preceding such day
of determination. In the event that Reuters

 

38



--------------------------------------------------------------------------------

ceases to provide such rate of exchange or such rate does not appear on the
applicable Reuters source, the Exchange Rate shall be determined by reference to
such other publicly available information service for displaying such rate of
exchange at such time as shall be selected by the Administrative Agent from time
to time in its reasonable discretion.

“Excluded Deposit Account” means (a) any deposit account the funds in which are
used solely for the payment of salaries and wages, workers’ compensation and
similar expenses in the ordinary course of business, (b) any deposit account
that is a disbursement account that is swept on a daily basis to a deposit
account that is not an Excluded Deposit Account subject to a Control Agreement
in accordance with the terms of this Agreement, (c) any segregated deposit
account the funds in which consist solely of (i) funds held by the Borrower or
any Restricted Subsidiary in trust for any director, officer or employee of the
Borrower or any Restricted Subsidiary or any employee benefit plan maintained by
the Borrower or any Restricted Subsidiary, (ii) funds representing deferred
compensation for the directors and employees of the Borrower or any Restricted
Subsidiary, (iii) funds held as part of escrow arrangements permitted under the
terms of this Agreement, (iv) withheld income taxes and federal, state or local
employment taxes and (v) payroll funds and (e) all other accounts containing
less than $10,000,000 individually and in the aggregate for all such other
accounts.

“Excluded Property” means all the following assets and property of any Loan
Party:

(i) all leasehold interests (other than the Specified Property) and any
fee-owned real property other than Material Real Property (including
requirements to deliver landlord waivers, estoppels and collateral access
letters with respect to any real property, including Material Real Property);

(ii) any building, structure or improvement located in an area determined by the
Federal Emergency Management Agency to have special flood hazards (a “Flood
Zone”);

(iii) aircraft, rolling stock, motor vehicles and other assets subject to
certificates of title, letter-of-credit rights (except to the extent perfection
can be obtained by filing of Uniform Commercial Code financing statements) and
commercial tort claims (x) for which a complaint or a counterclaim has not yet
been filed in a court of competent jurisdiction or (y) reasonably expected to
result in a judgment not in excess of $20,000,000;

(iv) “margin stock” (within the meaning of Regulation U), and pledges and
security interests prohibited by applicable law, rule or regulation;

(v) Equity Interests in (A) any Excluded Subsidiary of the type described in
clauses (a), (b), (to the extent (1) requiring the consent of one or more third
parties (other than the Borrower or any of its Subsidiaries or any director,
officer or employee thereof), (2) triggering a right of first refusal or co-sale
rights or similar rights of third

 

39



--------------------------------------------------------------------------------

parties or (3) prohibited by the terms of any applicable organizational
documents, joint venture agreement or shareholder’s agreement (provided that
such requirement existed on the Effective Date or at the time of the acquisition
of such Equity Interests and was not incurred in contemplation of the entry into
this Agreement or the acquisition of such Equity Interests (it being understood
that the foregoing shall not be construed to prohibit customary provisions in
joint venture agreements)), (d), (e) or (h) of the definition thereof or (B) any
Person other than wholly owned Subsidiaries to the extent (1) requiring the
consent of one or more third parties (other than the Borrower or any of its
Subsidiaries or any director, officer or employee thereof), (2) triggering a
right of first refusal or co-sale rights or similar rights of third parties or
(3) the pledge thereof is not permitted or would require consent of a third
party by the terms of such Person’s organizational documents, joint venture
documents or similar contractual obligations;

(vi) assets to the extent a security interest in such assets would result in
material adverse tax consequences to the Borrower or any of its Subsidiaries (as
reasonably determined in good faith by the Borrower);

(vii) rights, title or interest in any lease, license, sublicense or other
agreement or in any equipment or property subject to a purchase money security
interest, capitalized lease obligation or similar arrangement to the extent that
a grant of a security interest therein would violate or invalidate such lease,
license, sublicense or agreement or purchase money arrangement, capitalized
lease obligation or similar arrangement or require the consent of any Person or
create a right of termination in favor of any other party thereto (other than a
Loan Party or any of its subsidiaries) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or equivalent law,
other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code or equivalent law
notwithstanding such prohibition;

(viii) assets a pledge of which (A) is prohibited by applicable law, rule or
regulation or would require governmental (including regulatory) consent,
approval, license or authorization or (B) is contractually prohibited on the
Effective Date or the date of acquisition of such asset (or on the date an
Excluded Subsidiary becomes a Loan Party by guaranteeing the Obligations), so
long as such prohibition is not created in contemplation of such transaction,
and unless such consent, approval, license or authorization has been received,
in each case, after giving effect to the applicable anti-assignment provisions
of the Uniform Commercial Code and other applicable requirements of law;

(ix) any (A) intent-to-use trademark application filed in the United States
Patent and Trademark Office pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. Section 1051, prior to the accepted filing of a “Statement of Use” and
issuance of a “Certificate of Registration” pursuant to Section 1(d) of the
Lanham Act or an accepted filing of an “Amendment to Allege Use” whereby such
intent-to-use trademark application is converted to a “use in commerce”
application pursuant to Section 1(c) of the Lanham Act or (B) other IP Rights in
any jurisdiction where such pledge or security

 

40



--------------------------------------------------------------------------------

interest would cause the invalidation or abandonment of such IP Rights under
applicable law;

(x) accounts primarily holding funds received from insurance companies in
connection with the third party claims of management and handling business of
the Borrower and the Restricted Subsidiaries (together with the funds held in
such accounts);

(xi) Excluded Deposit Accounts;

(xii) Excluded Securities Accounts;

(xiii) any governmental licenses or state or local franchises, charters and
authorizations, to the extent security interests in favor of the Administrative
Agent in such licenses, franchises, charters or authorizations are prohibited or
restricted thereby or under applicable law, after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code and other
applicable requirements of law; provided that in the event of the termination or
elimination of any such prohibition or restriction contained in any applicable
license, franchise, charter or authorization or applicable law, a security
interest in such licenses, franchises, charters or authorizations shall be
automatically and simultaneously granted under the applicable Security Documents
and such license, franchise, charter or authorization shall be included as
Collateral;

(xiv) assets or rights (including IP Rights) located in, protected, registered,
applied for or arising under the laws of any jurisdiction outside of the United
States owned by the Loan Parties (but excluding assets owned by a Loan Party
organized under the laws of the United States in which a security interest can
be perfected by the filing of a Uniform Commercial Code financing statement or
by delivery of certificates evidencing Equity Interests);

(xv) (A) voting Equity Interests in excess of 65% of the issued and outstanding
voting Equity Interests and (B) to the extent such pledge would result in
material adverse tax consequences (as determined by the Borrower in its
reasonable judgment), non-voting Equity Interests in excess of 65% of the issued
and outstanding non-voting Equity Interests, in each case of any Foreign
Subsidiary or any Foreign Subsidiary Holding Company,

(xvi) cash and Permitted Investments securing Hedging Agreements in the ordinary
course of business submitted for clearing in accordance with applicable
Requirements of Law and

(xvii) those assets as to which the Administrative Agent and the Borrower
reasonably agree that the cost or other consequences of obtaining such a
security interest or perfection thereof are excessive in relation to the benefit
to the Lenders of the security to be afforded thereby. For the avoidance of
doubt, any Parent Asset (as defined in the Distribution Agreement) shall also
constitute Excluded Property.

Notwithstanding the foregoing, in the event that the Borrower designates a
Foreign Subsidiary as a Designated Subsidiary, the definition of “Excluded
Property”

 

41



--------------------------------------------------------------------------------

with respect to the security interests to be granted by such Designated
Subsidiary may be modified as the Administrative Agent and the Borrower shall
reasonably agree (including both to include as Collateral assets that would
otherwise constitute Excluded Property, and to specify any additional exclusions
from the Collateral agreed by the Administrative Agent and the Borrower pursuant
to clause (xvii) above, in each case as may be appropriate in light of the laws
of the jurisdiction of organization of such Designated Subsidiary).

“Excluded Refinanced Debt” has the meaning assigned to such term in the
definition of “Refinancing Indebtedness”.

“Excluded Securities Account” means (a) any securities account the funds in
which are used solely for the payment of salaries and wages, workers’
compensation and similar expenses in the ordinary course of business, (b) any
securities account the funds or assets in which consist solely of (i) funds or
assets held by the Borrower or any Restricted Subsidiary in trust for any
director, officer or employee of the Borrower or any Restricted Subsidiary or
any employee benefit plan maintained by the Borrower or any Restricted
Subsidiary, (ii) funds or assets representing deferred compensation for the
directors and employees of the Borrower or any Restricted Subsidiary or
(iii) funds held as part of escrow arrangements to the extent permitted under
the terms of this Agreement and (c) all other securities accounts containing
less than $10,000,000 individually and in the aggregate for all such other
accounts.

“Excluded Subsidiary” means (a) (i) as of the date hereof, each Subsidiary
specified in Schedule 1.05 and (ii) each Subsidiary designated by the Borrower
for the purpose of this clause (a) from time to time, for so long as any such
Subsidiary does not constitute a Material Subsidiary as of the most recently
ended four fiscal quarters of the Borrower; provided that if such Subsidiary
would constitute a Material Subsidiary as of the end of such four fiscal quarter
period, the Borrower shall cause such Subsidiary to become a Loan Party pursuant
to Section 5.12, (b) each Subsidiary that is not a wholly owned Subsidiary or
otherwise constitutes a joint venture (for so long as such Subsidiary remains a
non-wholly owned Subsidiary or joint venture), (c) each Subsidiary that is
prohibited by any applicable law, regulation or contract to provide the
Guarantee required by the Collateral and Guarantee Requirement (so long as any
such contractual restriction is not incurred in contemplation of such Person
becoming a Subsidiary) (unless such prohibition is removed or any necessary
consent, approval, waiver or authorization has been received), or would require
governmental (including regulatory) consent, approval, license or authorization
to provide such Guarantee, unless such consent, approval, license or
authorization has been received (and for so long as such restriction or any
replacement or renewal thereof is in effect), (d) each Unrestricted Subsidiary,
(e) any special purpose entity (including any Receivables Entity) or
broker-dealer entity, (f) any Subsidiary to the extent that the guarantee of the
Obligations by such entity would result in material adverse tax or accounting
consequences (as reasonably determined in good faith by the Borrower), (g) any
Captive Insurance Subsidiary, (h) any non-profit Subsidiary, (i) any Subsidiary
of the Borrower that is, or would become as a result of providing the Guarantee
required by the Collateral and Guarantee Requirement, an “investment company” as
defined in, or subject to regulation under, the Investment Company Act, (j)

 

42



--------------------------------------------------------------------------------

any Foreign Subsidiary or Foreign Subsidiary Holding Company or (k) any other
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower, the cost, burden, difficulty or other
consequence of guaranteeing the Obligations shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom; provided that a
Subsidiary that has become a Designated Subsidiary or a Designated Borrower
shall not constitute an Excluded Subsidiary. As of the Effective Date, Arconic
Automotive Castings and Structural Laminates Company have been designated by the
Borrower as Excluded Subsidiaries pursuant to clause (a)(ii) above.

“Excluded Swap Guarantor” means any Loan Party all or a portion of whose
Guarantee of, or grant of a security interest to secure, any Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof).

“Excluded Swap Obligations” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b) or 9.02(c)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(f) and (d) any withholding Taxes imposed under FATCA.

 

43



--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Credit Agreement dated as of March 25,
2020, among the Borrower, the Designated Borrowers from time to time party
thereto, the lenders and issuing banks party thereto and JPMorgan Chase Bank,
N.A., as administrative agent.

“Existing Letters of Credit” means those certain letters of credit, bank
guarantees or similar instruments (if any) issued prior to the Effective Date,
in effect on the Effective Date, and listed on Schedule 1.04.

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.22(a).

“Existing Revolving Borrowings” has the meaning assigned to such term in
Section 2.21(d).

“Extension Effective Date” has the meaning assigned to such term in
Section 2.22(a).

“Fair Market Value” or “fair market value” means, with respect to any asset or
group of assets on any date of determination, the value of the consideration
obtainable in a sale of such asset at such date of determination assuming a sale
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time taking into account the
nature and characteristics of such asset, as reasonably determined by the
Borrower in good faith.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention entered into in connection with the implementation of such Sections
of the Code (or any such amended or successor version thereof).

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Federal Reserve Board” means the Federal Reserve Board of the Federal Reserve
System of the United States of America.

 

44



--------------------------------------------------------------------------------

“FILO Tranche Incremental Revolving Commitment” has the meaning assigned to such
term in Section 2.21(a).

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person,
or any other officer of such Person performing the duties that are customarily
performed by a chief financial officer, principal accounting officer, treasurer
or controller and with respect to limited liability companies that do not have
officers, the manager, sole member, managing member or general partner thereof,
the chief financial officer, principal accounting officer, treasurer, assistant
treasurer or controller of such Person, or any other officer of such Person
performing the duties that are customarily performed by a chief financial
officer, principal accounting officer, treasurer or controller. For purposes of
Borrowing Requests and Interest Election Requests, “Financial Officer” shall
include any assistant treasurer, assistant controller or other authorized
signatory of such Person who has been designated in writing to the
Administrative Agent as a “Financial Officer” by the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

“First Lien Notes” means the Borrower’s senior first lien secured notes due 2025
in an aggregate principal amount of $700,000,000.

“First Lien Notes Collateral Agreement” means the Notes Collateral Agreement
dated as of May 13, 2020, among the Loan Parties and U.S. Bank National
Association, as collateral agent under the First Lien Notes Documents, as may be
amended, amended and restated, supplemented, replaced or otherwise modified from
time to time in accordance with the terms of this Agreement.

“First Lien Notes Documents” means the First Lien Notes Indenture, the First
Lien Notes Collateral Agreement, all instruments, agreements and other documents
evidencing or governing the First Lien Notes, providing for any Guarantee,
security or other right in respect thereof, and all schedules, exhibits and
annexes to each of the foregoing, as may be amended, amended and restated,
supplemented, replaced or otherwise modified from time to time in accordance
with the terms of this Agreement.

“First Lien Notes Indenture” means the Indenture dated as of May 13, 2020,
among, inter alia, the Borrower and U.S. Bank National Association, as trustee,
in respect of the First Lien Notes, as may be amended, amended and restated,
supplemented, replaced or otherwise modified from time to time in accordance
with the terms of this Agreement.

“Fixed Amounts” has the meaning specified in Section 1.08.

“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of any
period, of (a) Consolidated EBITDA for the period of determination minus Net
Capital Expenditures for such period of determination, minus income taxes paid
in cash during such period (net of cash payments received with respect to income
taxes during such period), minus dividends or other distributions paid in cash
to holders of Equity

 

45



--------------------------------------------------------------------------------

Interests in the Borrower in respect thereof during such period, to (b) Fixed
Charges for such period of determination, all calculated for the Borrower and
its Restricted Subsidiaries on a consolidated basis in accordance with GAAP.

“Fixed Charges” means, for the Borrower and its Restricted Subsidiaries on a
consolidated basis, with reference to any period, without duplication,
Consolidated Interest Expense paid in cash during such period, plus scheduled
cash principal payments (other than payments due upon final maturity) on
Indebtedness (including rent or other cash payments on Capital Lease Obligations
other than imputed interest components thereof) made during such period. For the
avoidance of doubt, Fixed Charges for any period prior to the Effective Date
shall be calculated on a Pro Forma Basis giving effect to the Transactions as if
they had been consummated on the first day of such period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
failure to make or, if applicable, accrue in accordance with GAAP, any employer
or employee contributions under Requirements of Law or by the terms of such
Foreign Pension Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Pension Plan required to
be registered; (c) the failure of any Foreign Pension Plan to comply with any
material Requirements of Law or with the material terms of such Foreign Pension
Plan; or (d) the receipt of a notice by a Governmental Authority relating to the
intention to terminate any such Foreign Pension Plan or to appoint a trustee or
similar official to administer any such Foreign Pension Plan, or alleging the
insolvency of any such Foreign Pension Plan, in each case, which would
reasonably be expected to result in the Borrower or any Restricted Subsidiary
becoming subject to a material funding or contribution obligation with respect
to such Foreign Pension Plan.

“Foreign Lender” means a Lender that is not a U.S. Person for U.S. federal
income tax purposes.

“Foreign Pension Plan” means any defined benefit pension plan, trust, insurance
contract, fund (including, without limitation, any superannuation fund) or other
similar program established or maintained by the Borrower or any one or more of
its Restricted Subsidiaries primarily for the benefit of employees or other
service providers of the Borrower or such Restricted Subsidiaries, as
applicable, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, in each case which are
funded by the Borrower or one or more Restricted Subsidiaries, and which plan is
not subject to ERISA or the Code.

 

46



--------------------------------------------------------------------------------

“Foreign Prepayment Event” has the meaning assigned to such term in
Section 2.11(b).

“Foreign Subsidiary” means each Subsidiary that is not a U.S. Subsidiary.

“Foreign Subsidiary Holding Company” means any U.S. Subsidiary that has no
material assets other than Equity Interests (or Equity Interests and/or debt) of
one or more Foreign Subsidiaries or other Foreign Subsidiary Holding Companies.

“Form 10” means the registration statement on Form 10 publicly filed by the
Borrower with the SEC on December 17, 2019, as amended on January 22, 2020, as
further amended on February 7, 2020 and on February 13, 2020.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time (unless the Borrower elects to change to
IFRS pursuant to Section 1.07, upon the effective date of which GAAP shall
subsequently refer to IFRS); provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

“Global Intercompany Note” means the global intercompany note substantially in
the form of Exhibit F pursuant to which intercompany obligations and advances
owed by any Loan Party are subordinated to the Obligations.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether State or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies exercising such powers or functions, such as the
European Union or the European Central Bank).

“Grenfell Tower Fire” means the June 2017 fire at the Grenfell Tower in London,
England.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment

 

47



--------------------------------------------------------------------------------

thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount, as of any date of determination, of any
Guarantee shall be the principal amount outstanding on such date of the
Indebtedness or other obligation guaranteed thereby (or, in the case of (i) any
Guarantee the terms of which limit the monetary exposure of the guarantor or
(ii) any Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure as of such date of the guarantor under such Guarantee
(as determined, in the case of clause (i), pursuant to such terms or, in the
case of clause (ii), reasonably and in good faith by a Financial Officer of the
Borrower)). The term “Guarantee” used as a verb has a corresponding meaning.

“Guarantee Agreement” means the ABL Guarantee Agreement dated as of the
Effective Date, by and among the Administrative Agent and the Loan Parties from
time to time party thereto, substantially in the form of Exhibit E, as may be
amended, amended and restated, supplemented, replaced or otherwise modified from
time to time in accordance with the terms of this Agreement.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, materials, wastes or other pollutants, including petroleum or
petroleum by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, chlorofluorocarbons and other
ozone-depleting substances or mold, or any or materials or substances which are
defined or regulated as “toxic,” or “hazardous,” or words of similar import,
pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of the foregoing transactions; provided that
“Hedging Agreement” shall not include (i) phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of any member of the Restricted
Group, (ii) Convertible Indebtedness or any Permitted Bond Hedge Transaction,
(iii) any accelerated share repurchase contract, share call option or similar
contract with respect to the Borrower’s Equity Interests entered into to
consummate a repurchase of such Equity Interests, (iv) any forward sale contract
with respect to the Borrower’s Equity Interests or (v) put and call options and
forward arrangements entered into in connection with joint ventures and other
business investments, acquisitions and dispositions permitted under this
Agreement.

 

48



--------------------------------------------------------------------------------

“Howmet” means Howmet Aerospace Inc. (formerly known as Arconic Inc.), a
Delaware corporation.

“IFRS” means international financial reporting standards and interpretations
issued by the International Accounting Standards Board or any successor thereto
(or the Financial Accounting Standards Board, the Accounting Principles Board of
the American Institute of Certified Public Accountants or any successor to
either such Board, or the SEC, as the case may be), as in effect from time to
time.

“Impacted Interest Period” means, at any time with respect to an Interest Period
for a Borrowing denominated in a specified currency, that the Screen Rate for
such currency is not available at such time for such Interest Period.

“Incremental Extensions of Credit” has the meaning assigned to such term in
Section 2.21(a).

“Incremental Facilities” has the meaning assigned to such term in
Section 2.21(a).

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.21(c).

“Incremental Revolving Loans” has the meaning assigned to such term in
Section 2.21(a).

“Incurrence-Based Amounts” has the meaning specified in Section 1.08.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person in respect of securitization financings, including any Permitted
Receivables Facility, (d) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (e) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding (x) trade accounts payable and other
accrued or cash management obligations, in each case incurred in the ordinary
course of business, (y) any earn-out obligation unless such obligation is not
paid promptly after becoming due and payable and (z) Taxes and other accrued
expenses), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, (g) all Guarantees
by such Person of Indebtedness of others, (h) all Capital Lease Obligations of
such Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) net obligations of such Person under any Hedging Agreement and
(l) all Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of

 

49



--------------------------------------------------------------------------------

Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests; provided that the
term “Indebtedness” shall not include (A) deferred or prepaid revenue,
(B) purchase price holdbacks in respect of a portion of the purchase price of an
asset to satisfy warranty, indemnity or other unperformed obligations of the
seller, (C) any obligations attributable to the exercise of appraisal rights and
the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto, (D) obligations in respect of any residual
value guarantees on equipment leases, (E) any take-or-pay or similar obligation
to the extent such obligation is not shown as a liability on the balance sheet
of such Person in accordance with GAAP, (F) asset retirement obligations and
obligations in respect of reclamation and workers’ compensation (including
pensions and retiree medical care) and (G) obligations in respect of any Supply
Chain Financing. The amount of Indebtedness of any Person for purposes of clause
(f) above shall (unless such Indebtedness has been assumed by such Person or
such Person has otherwise become liable for the payment thereof) be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith .

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under this Agreement or any other Loan Document and (b) to the extent not
otherwise described in clause (a) of this definition, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Intellectual Property Security Agreements” has the meaning assigned to such
term in the Collateral Agreement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07, which shall be in a form approved by the Administrative Agent and
otherwise consistent with the requirements of Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan or a Protective Advance), the last day of each March, June,
September and December, (b) with respect to any Eurocurrency Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and (c) with respect to any Swingline Loan or Protective
Advance, the day that such Loan is required to be repaid.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two (other than in the case
of a

 

50



--------------------------------------------------------------------------------

Eurocurrency Borrowing denominated in Euro), three or six months thereafter (or
any other period if, at the time of the relevant Borrowing, all Lenders
participating therein agree to make an interest period of such duration
available), as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day and (b) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Rate” means, with respect to any currency at any time, for any
Interest Period, or with respect to any determination of the Alternate Base Rate
pursuant to clause (c) of the definition thereof, the rate per annum (rounded to
the same number of decimal places as the applicable Screen Rate) determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the applicable Screen Rate for the longest period
for which a Screen Rate is available for the applicable currency that is shorter
than the Impacted Interest Period; and (b) the applicable Screen Rate for the
shortest period for which that Screen Rate is available for the applicable
currency that exceeds the Impacted Interest Period, in each case, at such time.

“Inventory” has the meaning assigned to such term in the UCC.

“Inventory Reserves” means, as of any date of determination, (a) Landlord
Reserves in respect of Inventory, and (b) those reserves that the Administrative
Agent deems necessary or appropriate, in its Permitted Discretion and subject to
the provisions set forth in the definition of the term “Reserves”, to establish
and maintain (including reserves for slow moving Inventory and Inventory
shrinkage) with respect to Eligible Inventory, including based on the results of
appraisals.

“Investment Company Act” means the United States Investment Company Act of 1940,
as amended from time to time.

“Investment-Grade Domestic Account Debtor” means an Account Debtor (a) that is
organized (or whose direct or indirect parent entity is organized) under the
laws of the United States, any state thereof, or the District of Columbia, and
(b) that is rated (or whose direct or indirect parent entity is rated) BBB- or
better by S&P or Baa3 or better by Moody’s.

“Investments” means, as to any Person, any direct or indirect acquisition or
investment by such Person, consisting of (a) the purchase or other acquisition
of Equity Interests or debt or other securities of another Person, (b) a loan,
advance or

 

51



--------------------------------------------------------------------------------

capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. The amount, as of any date of
determination, of (a) any Investment in the form of a loan or an advance shall
be the principal amount thereof outstanding on such date, minus any principal
repayment of such Investment and any cash payments actually received by such
investor representing interest in respect of such Investment (to the extent any
such payment to be deducted does not exceed the remaining principal amount of
such Investment and without duplication of amounts increasing Investment
capacity under this Agreement), but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof, as determined in good faith by a
financial officer, (c) any Investment in the form of a transfer of Equity
Interests or other non-cash property by the investor to the investee, including
any such transfer in the form of a capital contribution, shall be the fair
market value (as determined in good faith by a Financial Officer) of such Equity
Interests or other property as of the time of the transfer, minus any payments
actually received by such investor representing a return of capital of, or
dividends or other distributions in respect of, such Investment (to the extent
such payments do not exceed, in the aggregate, the original amount of such
Investment and without duplication of amounts increasing Investment capacity
under this Agreement), but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the date of such Investment, and (d) any Investment by the
specified Person in the form of a purchase or other acquisition for value of any
Equity Interests, evidences of Indebtedness or other securities of any other
Person shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus (i) the cost of all additions thereto and
minus (ii) the amount of any portion of such Investment that has been repaid to
the investor in cash as a repayment of principal or a return of capital, and of
any cash payments actually received by such investor representing interest,
dividends or other distributions in respect of such Investment (to the extent
the amounts referred to in clause (ii) do not, in the aggregate, exceed the
original cost of such Investment plus the costs of additions thereto and without
duplication of amounts increasing the Investment capacity under this Agreement),
but without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment. If an Investment involves the acquisition of more than
one Person, the amount of such Investment shall be allocated among the acquired
Persons in accordance with GAAP; provided that pending the final determination
of the amounts to be so allocated in accordance with GAAP, such allocation shall
be as reasonably determined by a Financial Officer.

 

52



--------------------------------------------------------------------------------

“IP Rights” means Trademarks, domain names, Copyrights, rights in software,
Patents, trade secrets, database rights, design rights and any and all other
intellectual property or similar proprietary rights throughout the world and all
registrations and applications for registrations therefor.

“IRS” means the United States Internal Revenue Service.

“Issuing Banks” means (a) DBNY, (b) Citibank, N.A., (c) Goldman Sachs Bank USA,
(d) Truist Bank, (e) each Revolving Lender that shall have become an Issuing
Bank hereunder as provided in Section 2.05(j) (other than any Person that shall
have ceased to be an Issuing Bank as provided in Section 2.05(k)) and (g) solely
with respect to any Existing Letters of Credit, each Revolving Lender (or an
Affiliate thereof that shall have executed and delivered a signature page to
this Agreement as an Issuing Bank with respect to such Existing Letters of
Credit) that is an issuer thereof as listed on Schedule 1.04, each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Judgment Currency” has the meaning assigned to such term in Section 9.19.

“Landlord Reserve” means, as to each location at which a Loan Party has
Inventory or books and records located and as to which a Collateral Access
Agreement has not been received by the Administrative Agent, a reserve in an
amount equal to three months’ rent, storage charges, fees or other amounts under
the lease or other applicable agreement relative to such location or, if greater
and the Administrative Agent so elects, in its Permitted Discretion, the number
of months’ rent, storage charges, fees or other amounts for which the landlord,
bailee, warehouseman or other property owner will have, under applicable law, a
Lien in the Inventory of such Loan Party to secure the payment of such amounts
under the lease or other applicable agreement relative to such location.

“Latest Maturity Date” means, at any time, the latest of the Revolving Maturity
Dates in respect of the Classes of Loans and Commitments that are outstanding at
such time.

“LC Commitment” means, with respect to an Issuing Bank, the aggregate maximum
amount of Letters of Credit at any time outstanding that it will be required to
issue hereunder. The LC Commitment of each Issuing Bank existing on the
Effective Date is set forth with respect to such Issuing Bank on Schedule 2.01
hereto, and the LC Commitment of each Lender designated as an Issuing Bank after
the Effective Date will be specified in the agreement with respect to such
designation contemplated by Section 2.05(j). The LC Commitment of any Issuing
Bank may be increased or reduced by written agreement between such Issuing Bank
and the Borrower, provided that a copy of such written agreement shall have been
delivered to the Administrative Agent.

 

53



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time and
(b) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Borrower at such time. The
LC Exposure of any Revolving Lender at any time shall be such Lender’s
Applicable Percentage of the aggregate LC Exposure at such time, adjusted to
give effect to any reallocation under Section 2.20(d) of the LC Exposure of
Defaulting Lenders in effect at such time.

“LC Sublimit” means an amount equal to $300,000,000.

“LCT Election” means the Borrower’s election to test the permissibility of a
Limited Condition Transaction in accordance with the methodology set forth in
Section 1.07.

“LCT Test Date” has the meaning specified in Section 1.07.

“Lender Presentation” means that certain lender presentation delivered by the
Borrower to the Administrative Agent on April 28, 2020.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lenders, the Issuing Banks and the
Administrative Agent, in its capacity as the lender of Protective Advances.

“Letters of Credit” means any letter of credit (or with respect to any Issuing
Bank, any bank guarantee (or similar instrument) as such Issuing Bank may in its
sole discretion approve) denominated in dollars or in a Permitted Foreign
Currency issued pursuant to this Agreement by an Issuing Bank under the
Revolving Commitments and shall include any Existing Letter of Credit (which
shall be deemed issued hereunder on the Effective Date), other than any such
letter of credit that shall have ceased to be a “Letter of Credit” outstanding
hereunder pursuant to Section 9.05.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing and for any
Interest Period, the applicable Screen Rate at the Specified Time on the
Quotation Day; provided that with respect to an Impacted Interest Period, the
LIBO Rate shall be the Interpolated Rate.

“Lien” means, with respect to any asset, (a) any mortgage, lien, pledge,
hypothecation, charge, security interest or other encumbrance in, on or of such
asset or (b) the interest of a vendor or a lessor under any conditional sale
agreement or title retention agreement (or any capital lease or financing lease
having substantially the same

 

54



--------------------------------------------------------------------------------

economic effect as any of the foregoing) relating to such asset; provided that
in no event shall an operating lease be deemed to constitute a Lien.

“Limited Condition Transaction” means (i) any acquisition of any assets,
business or person, or a merger or consolidation, in each case involving third
parties, or similar Investment permitted hereunder (subject to Section 1.07) by
the Borrower or one or more of the Restricted Subsidiaries, including by way of
merger or amalgamation, whose consummation is not conditioned on the
availability of, or on obtaining, third party financing (or, if such condition
does exist, the Borrower or any Restricted Subsidiary, as applicable, would be
required to pay any fee, liquidated damages or other amount or be subject to any
indemnity, claim or other liability as a result of such third party financing
not having been available or obtained) or (ii) any redemption, repurchase,
defeasance, satisfaction and discharge or repayment of Indebtedness requiring
irrevocable notice in advance of such redemption, repurchase, defeasance,
satisfaction and discharge or repayment, and, in the case of clauses (i) and
(ii), any transactions being consummated in connection therewith.

“Line Cap” means, as of any date of determination, the lesser of (a) the
Aggregate Revolving Commitment and (b) the Borrowing Base, in each case as of
such date of determination.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower under this Agreement and
each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations (including with respect to attorneys’ fees) and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and (b) the due
and punctual payment of all the obligations of each other Loan Party under or
pursuant to each of the Loan Documents (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).

“Loan Documents” means this Agreement, any Incremental Facility Amendment, any
Security Document, the ABL/Notes Intercreditor Agreement, the Second Lien
Intercreditor Agreement, any Acceptable Intercreditor Agreement, any Designated
Borrower Joinder, any Designated Borrower Termination, any agreement designating
an additional Issuing Bank as contemplated by Section 2.05(j), any agreement
designating an additional Swingline Lender as contemplated by Section

 

55



--------------------------------------------------------------------------------

2.04(d) and, except for purposes of Section 9.02, the Global Intercompany Note
and any promissory notes delivered pursuant to Section 2.09(d) (and, in each
case, any amendment, restatement, waiver, supplement or other modification to
any of the foregoing) and any document designated as a Loan Document by the
Administrative Agent and the Borrower.

“Loan Parties” means, collectively, the Borrower, any Designated Borrower, and
each other Subsidiary that guarantees any Obligations or is a party to any
Security Document.

“Loans” means the loans (including Protective Advances) made by the Lenders to
the Borrower pursuant to this Agreement, including pursuant to any Incremental
Facility Amendment or any Refinancing Facility Agreement.

“Local Time” means (a) with respect to a dollar-denominated Borrowing or Letter
of Credit, New York City time and (b) with respect to a Borrowing or Letter of
credit denominated in a Permitted Foreign Currency, London time.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) Lenders having Revolving Exposures and unused Revolving
Commitments representing more than 50% of the sum of the Aggregate Revolving
Exposure and the unused Aggregate Revolving Commitment at such time; provided
that whenever there are one or more Defaulting Lenders, the total outstanding
Revolving Exposures of, and the unused Commitments of, each Defaulting Lender of
any Class shall be excluded for purposes of making a determination of Majority
in Interest.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of the Borrower on the date of
the declaration of a Restricted Payment multiplied by (ii) the arithmetic mean
of the closing prices per share of such common Equity Interests on the principal
securities exchange on which such common Equity Interests are traded for the 30
consecutive trading days immediately preceding the date of declaration of such
Restricted Payment.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Borrower and the Restricted
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties (taken as a
whole) to perform their material obligations to the Lenders or the
Administrative Agent under this Agreement or any other Loan Document or (c) the
material rights of, or remedies available to, the Administrative Agent or the
Lenders under this Agreement or any other Loan Document (other than as a result
of circumstances unique to any Lender).

“Material Indebtedness” means Indebtedness (other than the Loans, the Letters of
Credit and the Guarantees under the Loan Documents), or obligations in respect
of one or more Hedging Agreements, of any one or more of the Borrower and the
Restricted Subsidiaries in an aggregate principal amount exceeding $100,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Restricted Subsidiary in respect of any
Hedging Agreement at any

 

56



--------------------------------------------------------------------------------

time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Restricted Subsidiary would be required to
pay if such Hedging Agreement were terminated at such time.

“Material Real Property” means (a) as of the date hereof, each fee-owned real
property specified in Schedule 1.02, (b) after the date hereof, any fee-owned
real property with a Fair Market Value of more than $30,000,000 that is acquired
after the date hereof by any Loan Party or owned by a Subsidiary that becomes a
Loan Party pursuant to Section 5.12 and (c) the Specified Property (it being
understood that no action shall be required with respect to the Specified
Property prior to January 1, 2022 and that, within 90 days of such date (or such
later time as the Administrative Agent may agree in its reasonable discretion),
Arconic Tennessee LLC (or its successors or assigns) shall either (i) use
commercially reasonable efforts to deliver a leasehold mortgage with respect to
the Specified Property if the Specified Property remains subject to the existing
leasehold arrangement with The Industrial Development Board of Blount County and
the Cities of Alcoa and Maryville, Tennessee at that time or (ii) deliver a fee
mortgage with respect to the Specified Property if such existing leasehold
arrangement has been terminated and Arconic Tennessee LLC (or its successors or
assigns) has re-acquired fee title to the Specified Property); provided that, in
the absence of an appraisal (without requirement of delivery of an appraisal or
other third party valuation), the book value of such real property may be used
for the Fair Market Value of such real property.

“Material Subsidiary” means each Restricted Subsidiary (a) the Consolidated
Total Assets of which equal 5.0% or more of the Consolidated Total Assets of the
Borrower and the Restricted Subsidiaries or (b) the consolidated revenues of
which equal 5.0% or more of the consolidated revenues of the Borrower and the
Restricted Subsidiaries, in each case as of the end of or for the most recent
period of four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior
to the first delivery of any such financial statements, as of the end of or for
the period of four consecutive fiscal quarters of the Borrower most recently
ended prior to the date of this Agreement); provided that if, at the end of or
for any such most recent period of four consecutive fiscal quarters, the
combined Consolidated Total Assets or combined consolidated revenues of all
Restricted Subsidiaries that under clauses (a) and (b) above would not
constitute Material Subsidiaries (not including any Designated Subsidiary or any
Restricted Subsidiary that constitutes an Excluded Subsidiary pursuant to
another clause other than clause (a) of the definition of “Excluded Subsidiary”)
shall have exceeded 7.5% of the Consolidated Total Assets of the Borrower and
the Restricted Subsidiaries or 7.5% of the consolidated revenues of the Borrower
and the Restricted Subsidiaries, respectively, then one or more of such excluded
Restricted Subsidiaries shall for all purposes of this Agreement be designated
by the Borrower to be Material Subsidiaries, until such excess shall have been
eliminated.

“Maturity Date Extension Request” means a request by the Borrower, substantially
in the form of Exhibit I hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Revolving Maturity Date pursuant
to Section 2.22.

 

57



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“MNPI” means material information concerning the Borrower, any Subsidiary or any
Affiliate of any of the foregoing or their respective securities that has not
been disseminated in a manner making it available to investors generally, within
the meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Borrower, the Subsidiaries or any Affiliate of any of the foregoing or any
of their respective securities that could reasonably be expected to be material
for purposes of the United States Federal and State securities laws and, where
applicable, foreign securities laws.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust or other security document granting a
Lien on any Mortgaged Property owned by a Loan Party to secure the Obligations.
Each Mortgage shall be reasonably satisfactory in form and substance to the
Administrative Agent.

“Mortgaged Property” means, as of the date hereof, each parcel of Material Real
Property identified on Schedule 1.02 and, thereafter, shall also include each
parcel of Material Real Property with respect to which a Mortgage is required to
be granted pursuant to Section 5.12 or 5.13, as applicable.

“Multiemployer Plan” means a “multiemployer plan”, as defined in
Section 4001(a)(3) of ERISA, and in respect of which the Borrower or any of its
ERISA Affiliates makes or is obligated to make contributions or with respect to
which any of them has any ongoing obligation or liability, contingent or
otherwise.

“Net Capital Expenditures” means, with respect to any Person and any period, as
of any date of determination, the total Capital Expenditures of such period
minus that portion of such Capital Expenditures that (a) are financed with
Indebtedness permitted under Section 6.01 (other than Indebtedness incurred
under the Loan Documents) and (b) are financed with insurance proceeds received
in respect of any casualty, provided such insurance proceeds are reinvested in
assets of a substantially similar nature as those subject to any such casualty.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earnout, but excluding any interest payments), but only as
and when received, (ii) in the case of a casualty, insurance proceeds and
(iii) in the case of a condemnation or similar event, condemnation awards and
similar payments, minus (b) the sum, without duplication, of (i) all fees and
out-of-pocket expenses paid in connection with such event by the Restricted
Group (including attorney’s fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed

 

58



--------------------------------------------------------------------------------

or mortgage recording taxes, underwriting discounts and commissions, other
customary expenses and brokerage, consultant, accountant and other customary
fees), (ii) in the case of a sale, transfer, lease or other disposition of an
asset (including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), (x) the amount of all payments that are
permitted hereunder and are made by the Restricted Group as a result of such
event to repay Indebtedness (other than the Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event, (y) the pro
rata portion of net cash proceeds thereof attributable to minority interests and
not available for distribution to or for the account of the Borrower and the
Restricted Subsidiaries as a result thereof and (z) the amount of any
liabilities directly associated with such asset and retained by the Borrower or
any Restricted Subsidiary and including pension and other post-employment
benefit liabilities and liabilities related to environmental matters, and
(iii) the amount of all taxes paid (or reasonably estimated to be payable), and
the amount of any reserves established in accordance with GAAP to fund purchase
price adjustment, indemnification and other liabilities (other than any earnout
obligations, but including pension and other post-employment benefit liabilities
and liabilities related to environmental matters) reasonably estimated to be
payable, as a result of the occurrence of such event (including, without
duplication of the foregoing, the amount of any distributions in respect thereof
pursuant to Section 6.08(a)(xiii)) (as determined reasonably and in good faith
by a Financial Officer of the Borrower). For purposes of this definition, in the
event any contingent liability reserve established with respect to any event as
described in clause (b)(iii) above shall be reduced, the amount of such
reduction shall, except to the extent such reduction is made as a result of a
payment having been made in respect of the contingent liabilities with respect
to which such reserve has been established, be deemed to be receipt, on the date
of such reduction, of cash proceeds in respect of such event.

“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of the Loan Parties’ Inventory that is estimated to be
recoverable in an orderly liquidation of such Inventory net of all associated
costs and expenses of such liquidation, such percentage to be determined as to
each category of Inventory and to be as specified in the most recent appraisal
of Inventory which qualifies as an Acceptable Appraisal and Field Exam.

“Non-Consenting Lender” means a Lender whose consent to a Proposed Change is not
obtained.

“Non-Guarantor Investment Basket” means a shared basket in an amount not to
exceed the greater of $150,000,000 and 20% of Consolidated EBITDA for the most
recently ended Test Period at any time outstanding that may be used for
(A) certain Investments permitted under Sections 6.04(b), 6.04(e), 6.04(f),
6.04(g) and 6.04(r) and (B) certain Guarantees permitted under Section 6.04(g)
(without duplication of amounts previously included or utilized under clause
(A) above); provided that the Non-Guarantor Investment Basket shall be deemed
increased on a dollar-for-dollar basis by the amount of any distributions,
returns of capital and repayments made in cash by Restricted Subsidiaries that
are not Loan Parties to Loan Parties in respect of Investments of the Loan
Parties in Restricted Subsidiaries that are not Loan Parties (x) existing as of
the

 

59



--------------------------------------------------------------------------------

Effective Date and (y) made after the Effective Date, in each case up to the
original amount of such Investment, and without duplication of any amount
deducted from the calculation of Investments or applied to increase Investment
capacity under this Agreement.

“Non-Loan Party Restricted Subsidiary” means a Restricted Subsidiary that is not
a Loan Party.

“Notes Priority Collateral” has the meaning assigned to such term in the
ABL/Notes Intercreditor Agreement.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means, collectively, (a) all the Loan Document Obligations,
(b) all the Secured Cash Management Obligations, (c) all the Secured Hedging
Obligations, (d) all the Secured Commercial Obligations and (e) all the Secured
Supply Chain Financing Obligations. For the avoidance of doubt, Obligations
shall not include any Excluded Swap Obligations.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Tax” means, with respect to any Recipient, a Tax imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any other Loan Document, or sold or assigned an interest in this
Agreement or any other Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19(b)).

 

60



--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patent License Agreements” means (x) the Patent Know-How and Trade Secret
License Agreement dated March 31, 2020, between Howmet or one of its Affiliates
and the Borrower and (y) the Patent Know-How and Trade Secret License Agreement
dated March 31, 2020, between the Borrower and Howmet or one of its Affiliates.

“Patents” has the meaning assigned to such term in the Collateral Agreement.

“Payment Conditions” means, with respect to any proposed action on any date, the
conditions that (a) no Default or Event of Default has occurred and is
continuing or would result after giving effect to such action and (b) (i) after
giving effect to such proposed action, Excess Availability calculated on a Pro
Forma Basis is greater than the greater of (A) 17.5% of the Line Cap, and (B)
$87,500,000, or (ii) both (A) after giving effect to such proposed action,
Excess Availability calculated on a Pro Forma Basis is greater than the greater
of (1) 15% of the Line Cap, and (2) $75,000,000, and (B) the Fixed Charge
Coverage Ratio, calculated on a Pro Forma Basis after giving effect to such
proposed action for the period of four consecutive fiscal quarters ending on the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), is
greater than 1.00 to 1.00.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Administrative Agent.

“Permitted Additional Debt” means any Indebtedness incurred by the Borrower in
the form of one or more series of senior secured notes, bonds or debentures
and/or term loans secured on a pari passu basis with the First Lien Notes or a
pari passu or junior basis to the Second Lien Notes or senior unsecured notes or
term loans or senior subordinated notes or any bridge facility; provided that
(i) in any event, such Indebtedness may only be secured (x) by the ABL Priority
Collateral on a junior basis to the Loan Document Obligations and (y) by the
Notes Priority Collateral in accordance with the priorities described above and
is not secured by any property or assets of any member of the Restricted Group
other than the Collateral, (ii) (x) in the case of any such

 

61



--------------------------------------------------------------------------------

Indebtedness that is secured, the Consolidated Secured Leverage Ratio,
calculated on a Pro Forma Basis after giving effect thereto, shall not exceed
3:50 to 1.00 and (y) in the case of any such Indebtedness that is unsecured, the
Consolidated Total Leverage Ratio, calculated on a Pro Forma Basis after giving
effect thereto, does not exceed 5.00:1.00, (iii) such Indebtedness does not
mature or have scheduled amortization or payments of principal prior to the date
that is 91 days after the Latest Maturity Date at the time such Indebtedness is
incurred (except, in each case, upon the occurrence of an event of default, a
change in control, an event of loss or an asset disposition or in the case of
Indebtedness secured by the Notes Priority Collateral on a pari passu basis with
the First Lien Notes, amortization not in excess of 1.00% per annum); provided
that the requirements set forth in this clause (iii) shall not apply to any
Indebtedness consisting of a customary bridge facility so long as such bridge
facility, subject to customary conditions, would either automatically be
converted into or required to be exchanged for permanent refinancing that does
not mature earlier than the date that is 91 days after the Latest Maturity Date,
and (iv) such Indebtedness is not guaranteed by any Subsidiaries other than the
Loan Parties.

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Borrower’s common Equity
Interests purchased by the Borrower in connection with the issuance of any
Convertible Indebtedness; provided that the purchase price for such Permitted
Bond Hedge Transaction does not exceed the net proceeds received by the Borrower
from the sale of such Convertible Indebtedness issued in connection with the
Permitted Bond Hedge Transaction.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset based lender)
business judgment.

“Permitted Encumbrances” means, with respect to any Person:

(a)    Liens imposed by law for Taxes, assessments or governmental charges that
(i) are not yet overdue for a period of more than 30 days or not subject to
penalties for nonpayment, (ii) are being contested in good faith by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP or (iii) for property
taxes on property such Person or one of its subsidiaries has determined to
abandon if the sole recourse for such tax, assessment, charge, levy or claim is
to such property;

(b)    Liens with respect to outstanding motor vehicle fines and carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlords’, construction
contractors’ and other like Liens imposed by law or landlord liens specifically
created by contract, arising in the ordinary course of business and securing
obligations that are not overdue by more than 45 days or are being contested in
good faith by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP or
other Liens arising out of or securing judgments or awards against such Person
with respect to which such Person shall be

 

62



--------------------------------------------------------------------------------

proceeding with an appeal or other proceedings for review if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(c)    pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, health,
disability or employee benefits and other social security laws or similar
legislation or regulations and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;

(d)    pledges and deposits made (i) to secure the performance of bids, tenders,
trade contracts (other than for payment of Indebtedness), governmental
contracts, leases (other than Capital Lease Obligations), public or statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case in the ordinary course of business and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Borrower or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;

(e)    judgment and attachment liens in respect of judgments that do not
constitute an Event of Default under clause (k) of Section 7.01 and notices of
lis pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings and for which adequate reserves have been made;

(f)    easements, survey exceptions, charges, ground leases, protrusions,
encroachments on use of real property or reservations of, or rights of others
for, licenses, servitudes, sewers, electric lines, drains, telegraph and
telephone and cable television lines, gas and oil pipelines and other similar
purposes, any zoning, building or similar law or right reserved to or vested in
any governmental office or agency to control or regulate the use of any real
property, servicing agreements, site plan agreements, developments agreements,
contract zoning agreements, subdivision agreements, facilities sharing
agreements, cost sharing agreements and other agreements pertaining to the use
or development of any of the real property of the Borrower and the Restricted
Subsidiaries, restrictions, rights-of-way and similar encumbrances (including,
without limitation, minor defects or irregularities in title and similar
encumbrance) on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not individually
or in the aggregate materially interfere with the ordinary conduct of business
of the Borrower or any Subsidiary, leases, subleases, licenses, sublicenses,
occupancy agreements or assignments of or in respect of real or personal
property, or which are set forth in the title insurance policy delivered with
respect to the Mortgaged Property and are “insured over” in such insurance
policy;

(g)    [reserved];

 

63



--------------------------------------------------------------------------------

(h)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness;

(i)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases,
accounts or consignments entered into by the Borrower and the Restricted
Subsidiaries or purported Liens evidenced by filings of precautionary Uniform
Commercial Code (or similar filings under applicable law) financing statements
or similar public filings;

(j)    Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

(k)    (i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property or rights (other than IP Rights) subject to any lease, sublease,
license or sublicense or concession agreement held by the Borrower or any
Restricted Subsidiary in the ordinary course of business and (ii) deposits of
cash with the owner or lessor of premises leased and operated by the Borrower or
any of its Subsidiaries in the ordinary course of business of the Borrower and
such Subsidiary to secure the performance of the Borrower’s or such Subsidiary’s
obligations under the terms of the lease for such premises;

(l)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(m)    Liens that are contractual rights of set-off;

(n)    Liens (i) of a collection bank arising under Section 4-208 of the New
York Uniform Commercial Code or Section 4-210 of the Uniform Commercial Code
applicable in other states on items in the course of collection, (ii) attaching
to pooling accounts, commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business, or (iii) in favor of a
banking or other financial institutions or entities, or electronic payment
service providers, arising as a matter of law or under general terms and
conditions encumbering deposits, deposit accounts, securities accounts, cash
management arrangements (including the right of setoff and netting arrangements)
or other funds maintained with such institution or in connection with the
issuance of letters of credit, bank guarantees or other similar instruments and
which are within the general parameters customary in the banking or finance
industry;

(o)    Liens encumbering customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

 

64



--------------------------------------------------------------------------------

(p)    [reserved];

(q)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s accounts payable or similar obligations in respect
of bankers’ acceptances or letters of credit entered into in the ordinary course
of business issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods; provided that in
any event, no such inventory or other goods and proceeds shall constitute
Eligible Inventory unless such Liens are contractually junior to the Liens in
favor of the Administrative Agent;

(r)    deposits made or other security provided in the ordinary course of
business to secure liability to insurance brokers, carriers, underwriters or
under self-insurance arrangements in respect of such obligations;

(s)    Liens on the Equity Interests or other securities of Unrestricted
Subsidiaries to the extent securing obligations of such Unrestricted
Subsidiaries, which obligations shall be non-recourse to the Restricted Group;

(t)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(u)    Liens on accounts receivable and related assets of the type specified in
the definition of “Permitted Receivables Facility Assets” in each case generated
and owned by Foreign Subsidiaries that are not Loan Parties incurred pursuant to
a Permitted Receivables Facility, including Liens on such accounts receivable
and Permitted Receivables Facility Assets resulting from precautionary Uniform
Commercial Code (or equivalent statutes) filings or from recharacterization of
any such sale as a financing or loan;

(v)    (i) non-exclusive licenses, sublicenses or other similar grants of IP
Rights granted in the ordinary course of business or (ii) other licenses,
sublicenses or other similar grants of IP Rights granted in the ordinary course
of business, in each case that do not materially interfere with the business of
the Borrower or any Restricted Subsidiary;

(w)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto or on funds received from
insurance companies on account of third party claims handlers and managers;

(x)    agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from consignment
of inventory by the Borrower or any Restricted Subsidiary pursuant to an
agreement entered into in the ordinary course of business;

(y)    with respect to any entities that are not Loan Parties, other Liens and
privileges arising mandatorily by law;

 

65



--------------------------------------------------------------------------------

(z)    Liens arising pursuant to Section 107(l) of the Comprehensive
Environmental Response, Compensation and Liability Act or similar lien provision
of any other environmental statute;

(aa)    Liens on cash or Permitted Investments securing Hedging Agreements in
the ordinary course of business submitted for clearing in accordance with
applicable Requirements of Law;

(bb)    rights of recapture of unused real property (other than any Material
Real Property of Loan Parties) in favor of the seller of such property set forth
in customary purchase agreements and related arrangements with any Governmental
Authority;

(cc)    Liens on the property of (x) any Loan Party in favor of any other Loan
Party and (y) any Restricted Subsidiary that is not a Loan Party in favor of the
Borrower or any Restricted Subsidiary;

(dd)    Liens or security given to public utilities or to any municipality or
Governmental Authority when required by the utility, municipality or
Governmental Authority in connection with the supply of services or utilities to
the Borrower and any other Restricted Subsidiaries; and

(ee)     receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c), (d), (s),
(u) and (cc) above.

“Permitted Existing LC Foreign Currency” means pounds sterling and Hungarian
forint.

“Permitted Foreign Currency” means (a) Euro and (b) (i) with respect to any
Revolving Loan, any foreign currency reasonably requested by the Borrower from
time to time and in which each Revolving Lender has agreed, in accordance with
its policies and procedures in effect at such time, to lend Revolving Loans and
which has been approved by the Administrative Agent and (ii) with respect to any
Letter of Credit, any foreign currency included in clause (i) that is reasonably
requested by the Borrower from time to time and that has been agreed to by the
applicable Issuing Bank.

“Permitted Investments” means:

(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, (i) the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), (ii) England and Wales,
(iii) Canada or (iv) Switzerland, in each case maturing within one year from the
date of acquisition thereof;

 

66



--------------------------------------------------------------------------------

(b)    investments in commercial paper and variable and fixed rate notes
maturing within 12 months from the date of acquisition thereof and having, at
such date of acquisition, a rating of at least A-2 by S&P or P-2 by Moody’s;

(c)    investments in certificates of deposit, banker’s acceptances and demand
or time deposits, in each case maturing within 12 months from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e)    “money market funds” that (i) comply with the criteria set forth in Rule
2a-7 of the Investment Company Act, (ii) are rated AAA- by S&P and Aaa3 by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(f)    asset-backed securities rated AAA by Moody’s or S&P, with weighted
average lives of 12 months or less (measured to the next maturity date);

(g)    readily marketable direct obligations issued by any state, commonwealth
or territory of the United States, England and Wales, Canada or Switzerland or
any political subdivision or taxing authority thereof having a rating equal to
or higher than Baa3 (or the equivalent) by Moody’s or BBB- (or the equivalent)
by S&P, and in each such case with a “stable” or better outlook, with maturities
of 24 months or less from the date of acquisition;

(h)    Investments with average maturities of 24 months or less from the date of
acquisition in money market funds rated “AAA” (or the equivalent thereof) or
better by S&P or “Aaa3” (or the equivalent thereof) or better by Moody’s (or
reasonably equivalent ratings of another internationally recognized rating
agency);

(i)    investment funds investing at least 95% of their assets in securities of
the types described in clauses (a) through (h) above;

(j)    in the case of any Foreign Subsidiary, other short-term investments that
are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Foreign Subsidiary for
cash management purposes; and

(k)    dollars, euros, Canadian dollars, pounds sterling, Swiss francs, any
Permitted Foreign Currency or any other readily tradable currency held by it
from time to time in the ordinary course of business of the Borrower or any of
its Restricted Subsidiaries.

 

67



--------------------------------------------------------------------------------

“Permitted Receivables Facility” means one or more receivables facilities
created under Permitted Receivables Facility Documents providing for (a) the
factoring, sale or pledge by one or more Foreign Subsidiaries that are not Loan
Parties (each a “Receivables Seller”) of Permitted Receivables Facility Assets
(thereby providing financing to the Receivables Sellers) to a Receivables Entity
(either directly or through another Receivables Seller), which in turn shall
sell or pledge interests in the respective Permitted Receivables Facility Assets
to third-party lenders or investors pursuant to the Permitted Receivables
Facility Documents (with the Receivables Entity permitted to issue investor
certificates, purchased interest certificates or other similar documentation
evidencing interests in the Permitted Receivables Facility Assets) in return for
the cash used by the Receivables Entity to purchase the Permitted Receivables
Facility Assets from the respective Receivables Sellers or (b) the factoring,
sale or pledge by one or more Receivables Sellers of Permitted Receivables
Facility Assets to third-party lenders or investors pursuant to the Permitted
Receivables Facility Documents in connection with Receivables-backed financing
programs, in each case as more fully set forth in the Permitted Receivables
Facility Documents; provided that in each case of clause (a) and clause (b),
such facilities are not recourse to the Borrower or any Restricted Subsidiary
(other than a Receivables Entity) in any way other than pursuant to Standard
Securitization Undertakings.

“Permitted Receivables Facility Assets” means (i) accounts receivable (whether
now existing or arising in the future) generated and owned by any Foreign
Subsidiary that is not a Loan Party which are transferred or pledged to a
Receivables Entity pursuant to a Permitted Receivables Facility and any related
Permitted Receivables Related Assets which are also so transferred or pledged to
a Permitted Receivables Facility and all proceeds thereof and (ii) loans to
Foreign Subsidiaries that are not Loan Parties secured by accounts receivables
(whether now existing or arising in the future) and any Permitted Receivables
Related Asset of such Subsidiaries which are made pursuant to a Permitted
Receivables Facility.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with a Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, all of which documents and
agreements shall be in form and substance reasonably customary for transactions
of this type as determined in good faith by the Borrower.

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with receivables securitization transactions
or similar financings involving accounts receivable, as determined in good faith
by the Borrower and including, for the avoidance of doubt, any deposit accounts
into which solely collections on such accounts receivable are received (and not
containing any other amounts (other than de minimis amounts)), the Equity
Interests of any Receivables Entity, and any collections or proceeds of any of
the foregoing.

 

68



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any of its ERISA Affiliates is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning assigned to such term in Section 9.01(d).

“Prime Rate” means the rate of interest last quoted by DBNY as its “Prime Rate”
or, if DBNY ceases to quote such rate, the rate of interest last quoted by The
Wall Street Journal as the “Prime Rate” in the U.S. or, if The Wall Street
Journal ceases to quote such rate, the highest per annum interest rate published
by the Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

“Private-Siders” has the meaning assigned to such term in Section 9.17(b).

“Pro Forma Basis” means, with respect to the calculation of the financial
covenants contained in Section 6.12 or any other calculations hereunder or
otherwise for purposes of determining the Consolidated Total Leverage Ratio,
Consolidated Secured Leverage Ratio, Fixed Charge Coverage Ratio or Consolidated
EBITDA as of any date, that such calculation shall give pro forma effect to:

(i) if such calculation is being made for the purposes described in
clause (ii)(y) below, the transaction or event with respect to which the
calculation of any such amount or ratio is to be made pursuant to this
Agreement, as applicable (and, to the extent applicable, the use of proceeds
thereof and the incurrence or repayment of any Indebtedness in connection
therewith); and

(ii) all other acquisitions, designations of Restricted Subsidiaries as
Unrestricted Subsidiaries, all designations of Unrestricted Subsidiaries as
Restricted Subsidiaries, all issuances, incurrences or assumptions or repayments
and prepayments of Indebtedness (with any such Indebtedness being deemed to be
amortized over the applicable testing period in accordance with its terms) (in
each case, other than Indebtedness incurred or repaid under any revolving credit
facility in the ordinary course of business) and all sales, transfers or other
dispositions of any Equity Interests in a

 

69



--------------------------------------------------------------------------------

Restricted Subsidiary or all or substantially all assets of a Restricted
Subsidiary or division or line of business of a Restricted Subsidiary outside
the ordinary course of business (and any related prepayments or repayments of
Indebtedness),

(x) if such calculation is being made for the purposes of determining actual
compliance (and not compliance on a pro forma basis as per the requirements of
any other provision of this Agreement) with the financial covenants contained in
Section 6.12, that have occurred during the four consecutive fiscal quarter
period of the Borrower with respect to which such calculation is being made, or

(y) if such calculation is being made for the purpose of determining whether any
transaction or event subject to the limitations in Article VI or any other
relevant limitations in this Agreement is permitted, that have occurred since
the beginning of the four consecutive fiscal quarter period of the Borrower most
recently ended on or prior to such date as if they occurred on the first day of
such four consecutive fiscal quarter period.

Pro forma calculations made pursuant to the provisions of this definition shall
be determined in good faith by a Financial Officer of the Borrower. Any such pro
forma calculation may include adjustments appropriate, in the reasonable good
faith determination of the Borrower, to reflect adjustments in connection with
such pro forma event consistent with those set forth in the definition of
Consolidated EBITDA (which adjustments shall be without duplication and subject
to all caps set forth therein).

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Hedging Agreement applicable to such
Indebtedness).

“Pro Rata Share” means, with respect to a Revolving Lender or Issuing Bank, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the Revolving Commitments of such Revolving Lender or
Issuing Bank in its capacity as Revolving Lender and the denominator of which is
the aggregate Revolving Commitments of all Revolving Lenders.

“Proposed Change” means a proposed amendment, modification, waiver or
termination of any provision of this Agreement or any other Loan Document.

“Protective Advance” has the meaning assigned to it in Section 2.10.

“Protective Advance Exposure” means, at any time, the aggregate principal amount
of all Protective Advances outstanding at such time. The Protective Advance
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the Total Protective Advance Exposures at such time, adjusted to give effect
to any reallocation under Section 2.20 of the Protective Advance Exposure of
Defaulting Lenders in effect at such time.

 

70



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Siders” has the meaning assigned to such term in Section 9.17(b).

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.21.

“Qualified Equity Interests” means Equity Interests of the Borrower, other than
Disqualified Equity Interests.

“Quotation Day” means (a) in respect of the determination of the Adjusted LIBO
Rate or LIBO Rate for any Interest Period for Loans denominated in dollars or
any Permitted Foreign Currency (other than Euro), the day that is two Business
Days prior to the first day of such Interest Period, and (b) in respect of the
determination of the EURIBO Rate for any Interest Period for Loans denominated
in Euro, the day that is two TARGET Days prior to the first day of such Interest
Period, in each case unless market practice differs for loans in the applicable
currency priced by reference to rates quoted in the relevant interbank market,
in which case the Quotation Day for such currency shall be determined by the
Administrative Agent in accordance with market practice for such loans priced by
reference to rates quoted in the relevant interbank market (and if quotations
would normally be given by leading banks for such loans priced by reference to
rates quoted in the relevant interbank market on more than one day, the
Quotation Day shall be the last of those days).

“Receivables Entity” means a wholly owned Subsidiary of the Borrower that is not
a Loan Party (or another Person formed for the purposes of engaging in a
Permitted Receivables Facility in which the Borrower or any of its Subsidiaries
makes an Investment and to which one or more Foreign Subsidiaries that are not
Loan Parties transfer Permitted Receivables Facility Assets) which engages in no
activities other than in connection with the financing of Receivables of the
Receivables Sellers and which is designated (as provided below) as the
“Receivables Entity” (a) no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is guaranteed by the Borrower or any
Restricted Subsidiary other than another Receivables Entity (excluding
guarantees of obligations (other than the principal of, and interest on,
Indebtedness)) pursuant to Standard Securitization Undertakings, (ii) is
recourse to or obligates the Borrower or any Restricted Subsidiary (other than
another Receivables Entity) in any way (other than pursuant to Standard
Securitization Undertakings) or (iii) subjects any property or asset of the
Borrower or any Restricted Subsidiary (other than another Receivables Entity),
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which
neither the Borrower nor any Restricted Subsidiary (other than another
Receivables Entity) has any contract, agreement, arrangement or understanding
(other than pursuant to the Permitted Receivables Facility Documents (including
with respect to fees payable in the ordinary course of business in connection
with the servicing of

 

71



--------------------------------------------------------------------------------

Receivables and related assets)) on terms less favorable to the Borrower or such
Restricted Subsidiary than those that might be obtained at the time from persons
that are not Affiliates of the Borrower (as determined by the Borrower in good
faith), and (c) to which neither the Borrower, nor any Restricted Subsidiary
(other than another Receivables Entity) has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation shall be evidenced to
the Administrative Agent by a certificate of a Financial Officer of the Borrower
certifying that, to the best of such officer’s knowledge and belief after
consultation with counsel, such designation complied with the foregoing
conditions.

“Receivable Reserves” means, as of any date of determination, those reserves
that the Administrative Agent deems necessary or appropriate, in its Permitted
Discretion and subject to the provisions set forth in the definition of the term
“Reserves”, to establish and maintain (including Landlord Reserves for books and
records locations and reserves for rebates, discounts, warranty claims, returns
and dilution) with respect to the Eligible Accounts.

“Receivables Seller” has the meaning assigned to such term in the definition of
“Permitted Receivables Facility”.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reference Rate” means, for any day, the Adjusted LIBO Rate as of such day for a
Eurocurrency Borrowing with an Interest Period of three months’ duration
(without giving effect to the last sentence of the definition of the term
“Adjusted LIBO Rate” herein).

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews, replaces or refinances
such Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any fees, premium and expenses relating to such extension,
renewal, replacement or refinancing; (b) either (i) the stated final maturity of
such Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness or (ii) such Refinancing Indebtedness shall not be required to
mature or to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, asset sale or a change in control or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Original Indebtedness) prior to the date
91 days after the Latest Maturity Date in effect on the date of such extension,
renewal, replacement or refinancing; provided that, notwithstanding the
foregoing, scheduled amortization payments (however denominated) of such
Refinancing Indebtedness shall be permitted so long as the weighted average life

 

72



--------------------------------------------------------------------------------

to maturity of such Refinancing Indebtedness shall be no shorter than the
weighted average life to maturity of such Original Indebtedness remaining as of
the date of such extension, renewal or refinancing (or, if shorter, 91 days
after the Latest Maturity Date in effect on the date of such extension, renewal
or refinancing); (c) such Refinancing Indebtedness shall not constitute an
obligation (including pursuant to a Guarantee) of the Borrower or any
Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness, and shall not constitute an obligation of the Borrower if the
Borrower shall not have been an obligor in respect of such Original
Indebtedness; (d) if such Original Indebtedness shall have been subordinated to
the Loan Document Obligations, such Refinancing Indebtedness shall also be
subordinated to the Loan Document Obligations on terms not less favorable in any
material respect to the Lenders (as determined in good faith by the Borrower);
(e) such Refinancing Indebtedness shall not be secured (x) by any Lien on any
asset other than the assets that secured such Original Indebtedness (or would
have been required to secure such Original Indebtedness pursuant to the terms
thereof) or (y) in the event Liens securing such Original Indebtedness shall
have been contractually subordinated to any Lien securing the Loan Document
Obligations, by any Lien that shall not have been contractually subordinated to
at least the same extent (as determined in good faith by the Borrower); and
(f) if the proceeds of any Refinancing Indebtedness in respect of any Original
Indebtedness are not applied to refinance, repurchase or redeem such Original
Indebtedness immediately upon the incurrence thereof, (x) the proceeds of such
Refinancing Indebtedness are applied to so refinance, repurchase or redeem such
Original Indebtedness on or prior to the ninetieth day (or in the case of
capital markets Indebtedness, 120 days) following the date of the incurrence of
such Refinancing Indebtedness and (y) to the extent the proceeds are segregated
and held in escrow prior to their application to refinance, repurchase or redeem
such Original Indebtedness, then from and after the date of the incurrence of
such Refinancing Indebtedness, such Original Indebtedness shall be deemed not to
be outstanding for the purposes of computation of any ratios hereunder (such
Indebtedness described in this clause (f), “Excluded Refinanced Debt”).

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees,
managers, advisors, representatives and controlling persons of such Person or
Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within or upon any building, structure,
facility or fixture.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

 

73



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments (other than Swingline Commitments) representing more than 50%
of the sum of the Aggregate Revolving Exposure (with the aggregate of each
Lender’s risk participation and funded participation in Letters of Credit being
deemed “held” by such Lender for purposes of this definition) and unused
Commitments at such time; provided that whenever there is one or more Defaulting
Lenders, the total outstanding Revolving Exposures of, and the unused
Commitments of, each Defaulting Lender shall be excluded for purposes of making
a determination of Required Lenders.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any law (including
common law), statute, ordinance, treaty, rule, regulation, order, decree, writ,
injunction, settlement agreement or determination of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means, as of any date of determination, Inventory Reserves,
Receivable Reserves, Designated Pari Additional Secured Obligations Reserves and
those other reserves that the Administrative Agent deems necessary or
appropriate, in its Permitted Discretion and subject to the provisions of the
following paragraph, to establish and maintain (including reserves with respect
to (a) sums that any Loan Party or its Subsidiaries are required to pay under
any Section of this Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, (b) amounts
owing by any Loan Party or its Subsidiaries to any Person to the extent secured
by a Lien on, or trust over, any of the Collateral (other than Liens permitted
under Section 6.02, which Lien or trust, in the Permitted Discretion of the
Administrative Agent likely would have a priority superior to the Administrative
Agent’s Liens (such as Liens or trusts in favor of landlords, warehousemen,
carriers, mechanics, materialmen, laborers, or suppliers, or Liens or trusts for
ad valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral) with respect to the Borrowing Base
and (c) any factor which the Administrative Agent reasonably determines will or
reasonably could be expected to adversely affect in any material respect the
value of any Eligible Accounts and Eligible Inventory, including the
enforceability or priority of the Administrative Agent’s Liens thereon or the
amount which any Secured Party would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Eligible Accounts and Eligible Inventory.

Notwithstanding anything to the contrary in this Agreement, the Administrative
Agent shall have the right (but not the obligation) at any time, in the exercise
of its Permitted Discretion, to establish and increase or decrease Reserves
against the Borrowing Base; provided, that the Administrative Agent shall notify
the Borrower at least three Business Days prior to the date on which any such
reserve is to be established or increased; provided, further, that (a) the
Borrower may not borrow any new Revolving Loans (including Swingline Loans) or
request the issuance of any Letters

 

74



--------------------------------------------------------------------------------

of Credit (or the amendment of any outstanding Letter of Credit that would
increase the face amount thereof) to the extent that such Revolving Loan
(including Swingline Loan) or Letter of Credit would cause the Aggregate
Revolving Exposure to exceed the Line Cap after giving effect to the
establishment or increase of such Reserve as set forth in such notice; (b) no
such prior notice shall be required for changes to any Reserves resulting solely
by virtue of mathematical calculations of the amount of the Reserve in
accordance with the methodology of calculation set forth in this Agreement or
previously utilized; (c) no such prior notice shall be required during the
continuance of any Event of Default and (d) no such prior notice shall be
required with respect to any Reserve established in respect of any Lien that has
priority over the Administrative Agent’s Liens on the Collateral. The amount of
any Reserve established by the Administrative Agent, and any changes to the
eligibility criteria set forth in the definitions of Eligible Accounts and
Eligible Inventory, as applicable, shall have a reasonable relationship to the
event, condition, other circumstance, or fact that is the basis for such reserve
or change in eligibility, and shall not be duplicative of any other reserve
established and currently maintained or eligibility criteria.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
U.K. Financial Institution, a U.K. Resolution Authority.

“Restricted Debt Payments” has the meaning assigned to such term in
Section 6.08(b).

“Restricted Group” means the Borrower and the Restricted Subsidiaries.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) by the Borrower or any Restricted Subsidiary with
respect to its Equity Interests, or any payment or distribution (whether in
cash, securities or other property) by the Borrower or any Restricted
Subsidiary, including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of its
Equity Interests.

“Restricted Subsidiary” means each Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Resulting Revolving Borrowings” has the meaning assigned to such term in
Section 2.21(d).

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of all the Revolving Commitments.

“Revolving Borrowing” means Revolving Loans of the same Class, Type and
currency, made, converted or continued on the same date and, in the case of
Eurocurrency Revolving Loans, as to which a single Interest Period is in effect.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire

 

75



--------------------------------------------------------------------------------

participations in Letters of Credit, Swingline Loans and Protective Advances
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such Lender’s Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.21 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Revolving Commitment is set forth on Schedule
2.01 or in the Assignment and Assumption or Incremental Facility Amendment
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
is $800,000,000.

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.21(a).

“Revolving Commitment Increase Lender” means, with respect to any Revolving
Commitment Increase, each Additional Lender providing a portion of such
Revolving Commitment Increase.

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of (a) the Dollar Equivalent of the outstanding principal amount of such
Revolving Lender’s Revolving Loans, (b) such Revolving Lender’s LC Exposure,
(c) such Lender’s Swingline Exposure and (d) such Lender’s Protective Advance
Exposure, in each case, at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person as to which such Revolving Lender is, directly or indirectly, a
subsidiary.

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

“Revolving Maturity Date” means the date that is five years after the Effective
Date, as the same may be extended pursuant to Section 2.22; provided that in the
event that (i) the First Lien Notes or any Refinancing Indebtedness in respect
thereof or (ii) any other Indebtedness of the Borrower or any other Loan Party
of the type specified in clauses (a), (b), (l), (f) and (g) (but in the case of
clauses (f) and (g), only to the extent supporting Indebtedness of the type
specified in clauses (a), (b) and (l)) of the definition of the term
“Indebtedness” in an aggregate principal amount in excess of $500,000,000, in
each case of clause (i) and (ii), shall have a final stated maturity that is on
or prior to the Revolving Maturity Date, the Revolving Maturity Date shall be
the date that 91 days prior to the final stated maturity of such Indebtedness;
provided further that, in each case, if any such day is not a Business Day, the
Revolving Maturity Date shall be the Business Day immediately preceding such
day.

 

76



--------------------------------------------------------------------------------

“S&P” means S&P Global Ratings, and any successor to its rating agency business.

“Sanctioned Country” means, a country, region or territory which is itself the
subject or target of any Sanctions that broadly and comprehensively prohibit
dealings with such country, region or territory (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, a Person with whom dealings are
restricted or prohibited under any Sanctions, including as a result of (a) being
named on any Sanctions-related list of designated Persons maintained by the U.S.
government, including those administered by OFAC, the U.S. Department of State,
the United Nations Security Council, the European Union or any European Union
member state, Canada or Her Majesty’s Treasury of the United Kingdom, (b) being
located, organized or resident in a Sanctioned Country or (c) any direct or
indirect relationship of ownership or control with any such Person or Persons
described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States, including those
administered by OFAC or the U.S. Department of State, the United Nations
Security Council, the European Union, any European Union member state, Canada or
Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, or
in respect of any determination of the Alternate Base Rate pursuant to
clause (c) of the definition thereof, a rate per annum equal to the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for deposits
in the applicable currency (for delivery on the first day of such Interest
Period) with a term equivalent to the relevant period as displayed on the
Reuters screen page that displays such rate (currently page LIBOR01 or LIBOR02)
(or, in the event such rate does not appear on a page of the Reuters screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion), and (b) in respect of the EURIBO Rate for any Interest
Period, the rate per annum determined by the European Money Market Institute (or
any other Person that takes over the administration of such rate) as the rate at
which interbank deposits in Euro are being offered by one prime bank to another
within the EMU zone for such Interest Period, as set forth on the Reuters screen
page that displays such rate (currently EURIBOR01) (or, in the event such rate
does not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion); provided
that (i) if, as to any currency, no Screen Rate shall be available for a
particular period at such time but Screen Rates shall be available for
maturities both longer and shorter than such period at such time, then the
Screen Rate for such period shall be the Interpolated Rate as of such time and
(ii) if the Screen Rate, determined as provided

 

77



--------------------------------------------------------------------------------

above, would be less than zero, the Screen Rate shall be deemed to be zero for
all purposes of this Agreement.

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means the Amended and Restated
Intercreditor Agreement dated as of the Effective Date, among the Administrative
Agent, U.S. Bank National Association, in its capacities as trustee and
collateral agent under the First Lien Notes Documents and trustee and collateral
agent under the Second Lien Notes Documents, and the Loan Parties, substantially
in the form of Exhibit B-2, as may be amended, amended and restated,
supplemented, replaced or otherwise modified from time to time in accordance
with the terms of this Agreement.

“Second Lien Notes” means the Borrower’s senior second lien secured notes due
2028 in an aggregate principal amount of $600,000,000.

“Second Lien Notes Collateral Agreement” means the Notes Collateral Agreement
dated as of March 30, 2020, among the Loan Parties and U.S. Bank National
Association, as collateral agent under the Second Lien Notes Indenture, as may
be amended, amended and restated, supplemented, replaced or otherwise modified
from time to time in accordance with the terms of this Agreement.

“Second Lien Notes Documents” means the Second Lien Notes Indenture, the Second
Lien Notes Collateral Agreement, all instruments, agreements and other documents
evidencing or governing the Second Lien Notes, providing for any Guarantee,
security or other right in respect thereof, and all schedules, exhibits and
annexes to each of the foregoing, as may be amended pursuant to the terms
hereof.

“Second Lien Notes Indenture” means the Indenture dated as of February 7, 2020,
among, inter alia, the Borrower and U.S. Bank National Association, as trustee,
in respect of the Second Lien Notes, as may be amended, amended and restated,
supplemented, replaced or otherwise modified from time to time in accordance
with the terms of this Agreement.

“Secured Cash Management Obligations” means the due and punctual payment of any
and all obligations of (x) the Borrower and each Loan Party and (y) each
Restricted Subsidiary that is not a Loan Party, in each case whether absolute or
contingent and however and whenever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor) arising in respect of Cash Management Services or in the case of
clause (y) above only, local working capital and/or bilateral credit facilities
that are secured by the Collateral (such local working capital and/or bilateral
credit facilities, the “Cash Management Financing Facilities”), in each case
that (a) (i) are owed to the Administrative Agent or an Affiliate thereof, or to
any Person that was the Administrative Agent or an Affiliate thereof at the time
the agreements in respect of such obligations were entered, incurred or that
becomes the Administrative Agent or an Affiliate thereof thereafter, (ii) are
owed on the Effective

 

78



--------------------------------------------------------------------------------

Date to a Person that is a Lender or an Affiliate of a Lender as of the
Effective Date or (iii) are owed to a Person that is a Lender or an Affiliate of
a Lender at the time such obligations are incurred or becomes a Lender or an
Affiliate of a Lender thereafter and (b) are secured by the Collateral.

“Secured Commercial Obligations” shall mean the due and punctual payment and
performance of any and all obligations of the Borrower and each Restricted
Subsidiary arising under each Commercial Agreement that (a)(i) is with a
counterparty that is the Administrative Agent or an Arranger or an Affiliate
thereof, or any Person that was the Administrative Agent or an Arranger or an
Affiliate thereof at the time such Commercial Agreement was entered into or that
becomes the Administrative Agent or an Arranger or an Affiliate thereof
thereafter, (ii) is in effect on the Effective Date with a counterparty that is
a Lender or an Affiliate of a Lender as of the Effective Date or (iii) is
entered into after the Effective Date with a counterparty that is a Lender or an
Affiliate of a Lender at the time such Commercial Agreement is entered into or
that becomes a Lender or an Affiliate of a Lender thereafter and (b) are secured
by the Collateral.

“Secured Hedging Obligations” means the due and punctual payment of any and all
obligations of the Borrower and each Restricted Subsidiary arising under each
Hedging Agreement that (a)(i) is with a counterparty that is the Administrative
Agent or an Arranger or an Affiliate thereof, or any Person that was the
Administrative Agent or an Arranger or an Affiliate thereof at the time such
Hedging Agreement was entered into or that becomes the Administrative Agent or
an Arranger or an Affiliate thereof thereafter, (ii) is in effect on the
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
as of the Effective Date or (iii) is entered into after the Effective Date with
a counterparty that is a Lender or an Affiliate of a Lender at the time such
Hedging Agreement is entered into or that becomes a Lender or an Affiliate of a
Lender thereafter and (b) are secured by the Collateral. Notwithstanding the
foregoing, in the case of any Excluded Swap Guarantor, “Secured Hedging
Obligations” shall not include Excluded Swap Obligations of such Excluded Swap
Guarantor.

“Secured Parties” means, collectively, (a) the Lenders, (b) the Administrative
Agent, (c) each Issuing Bank, (d) each Swingline Lender, (e) each provider of
Cash Management Services the obligations under which constitute Secured Cash
Management Obligations, (f) each counterparty to any Hedging Agreement the
obligations under which constitute Secured Hedging Obligations, (g) each
counterparty to any Commercial Agreement the obligations under which constitute
Secured Commercial Obligations, (h) each Supply Chain Bank in a Secured Supply
Chain Financing and (i) the successors and assigns of each of the foregoing.

“Secured Supply Chain Financing” means any Supply Chain Financing that is
entered into by and between the Borrower or any Restricted Subsidiary and any
Supply Chain Bank, including any such Supply Chain Financing that is in effect
on the Effective Date; provided that the Borrower and the applicable Supply
Chain Bank shall have designated such Supply Chain Financing as a Secured Supply
Chain Financing in writing delivered to the Administrative Agent in
substantially the form of Exhibit K

 

79



--------------------------------------------------------------------------------

(other than with respect to any Supply Chain Financings where the Administrative
Agent or an Affiliate thereof is the Supply Chain Bank).

“Secured Supply Chain Financing Obligations” means all obligations of the
Borrower and the Restricted Subsidiaries in respect of any Secured Supply Chain
Financing.

“Securities Act” means the United States Securities Act of 1933.

“Security Documents” means the Guarantee Agreement, the Collateral Agreement,
the ABL/Notes Intercreditor Agreement, the Second Lien Intercreditor Agreement,
any Acceptable Intercreditor Agreement, each Mortgage, each Intellectual
Property Security Agreement, each Control Agreement and each other security
agreement or other instrument or document executed and delivered by any Loan
Party pursuant to any of the foregoing or pursuant to Section 5.12 or 5.13.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Specified Property” means the tracts of land and the structure located at 1101
East Hunt Road, Alcoa, TN 37701, that are subject to a sale-leaseback
arrangement dated as of December 31, 2015 between Arconic Tennessee LLC (as
successor-in-fact to Alcoa Inc.) and The Industrial Development Board of Blount
County and the Cities of Alcoa and Maryville, Tennessee.

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, and (b) with respect to the EURIBO Rate, 11:00 a.m., Brussels time.

“Spin-Off” means the spin-off of the Borrower from Howmet on the Distribution
Date, as more fully described in the Form 10.

“Spin-Off Documents” means the Distribution Agreement, the Tax Matters
Agreement, the Employee Matters Agreement, the Patent License Agreements, the
Trademark License Agreements, the Master Agreement for Product Supply, the Metal
Supply & Tolling Agreement, the Use Agreement, the Land Use Right Agreements,
the Service Level Agreement for Central Engineering and Maintenance, the Service
Level Agreement for Energy, Steam and Water, the Second Supplemental Tax and
Project Certificate and Agreement and the Lease and Property Management
Agreement, in each case, between Howmet or Affiliates thereof, on the one hand,
and the Borrower or Affiliates thereof, on the other hand, each on substantially
the terms described in the Form 10, together with any other agreements,
instruments or other documents entered into in connection with any of the
foregoing, each as amended, restated, amended and restated, supplemented or
modified from time to time in accordance with this Agreement.

 

80



--------------------------------------------------------------------------------

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by any Foreign Subsidiary that is not a
Loan Party in connection with the Permitted Receivables Facility which are
customary in an accounts receivable financing transaction.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board and any other banking authority
(domestic or foreign) to which the Administrative Agent or any Lender (including
any branch, Affiliate or fronting office making or holding a Loan) is subject
for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held (unless parent does not Control such entity) or (b) that is,
as of such date, otherwise Controlled, by the parent or one or more subsidiaries
of the parent or by the parent and one or more subsidiaries of the parent;
provided, however, that a joint venture shall not be deemed to be a subsidiary
solely as a result of this clause (b).

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

“Successor Borrower” has the meaning assigned to such term in
Section 6.03(a)(v).

“Supermajority Lenders” means, at any time, Lenders having Revolving Exposures
and unused Commitments (other than Swingline Commitments) representing more than
66-2/3% of the sum of the Aggregate Revolving Exposure (with the aggregate of
each Lender’s risk participation and funded participation in Letters of Credit
being deemed “held” by such Lender for purposes of this definition) and unused
Commitments at such time; provided that whenever there is one or more Defaulting
Lenders, the total outstanding Revolving Exposures of, and the unused
Commitments of, each Defaulting

 

81



--------------------------------------------------------------------------------

Lender shall be excluded for purposes of making a determination of Supermajority
Lenders.

“Supply Chain Bank” means any Person that (a) at the time it enters into a
Supply Chain Financing (or on the Effective Date), is the Administrative Agent,
an Arranger, a Lender or an Affiliate of any such Person, in each case, in its
capacity as a party to such Supply Chain Financing and (b) any Supply Chain Bank
Purchaser.

“Supply Chain Bank Purchaser” means any subsequent purchaser of any trade
payables that had been initially acquired by a Person that was a Supply Chain
Bank pursuant clause (a) of the definition thereof pursuant to a Secured Supply
Chain Financing; provided that such subsequent purchaser is designated as such
in writing delivered to the Administrative Agent in substantially the form of
Exhibit K.

“Supply Chain Financing” means any agreement under which any bank, financial
institution or other Person may from time to time provide any financial
accommodation to any of the Borrower or any Restricted Subsidiary in connection
with trade payables of the Borrower or any Restricted Subsidiary, in each case
issued for the benefit of any such bank, financial institution or such other
person that has acquired such trade payables pursuant to “supply chain” or other
similar financing for vendors and suppliers of the Borrower or any Restricted
Subsidiaries, so long as (a) other than in the case of Secured Supply Chain
Financing Obligations, such Indebtedness is unsecured and (b) such Indebtedness
represents amounts not in excess of those which the Borrower or any of its
Restricted Subsidiaries would otherwise have been obligated to pay to its vendor
or supplier in respect of the applicable trade payables.

“Supported QFC” has the meaning assigned to it in Section 9.21.

“Swap Obligations” means, with respect to the Borrower or any other Loan Party,
an obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of § 1a(47) of the Commodity
Exchange Act.

“Swingline Borrowing” means a Borrowing of Swingline Loans.

“Swingline Commitment” means, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04, expressed as an amount representing the maximum aggregate
principal amount of such Swingline Lender’s outstanding Swingline Loans
hereunder. The initial amount of each Swingline Lender’s Swingline Commitment is
set forth on Schedule 2.04 or in the joinder agreement pursuant to which it
became a Swingline Lender hereunder. The aggregate amount of the Swingline
Commitments on the date hereof is $25,000,000.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Applicable Percentage
of the aggregate principal amount of all Swingline Loans outstanding at such
time (excluding, in the case of any Revolving Lender that is a Swingline Lender,
Swingline Loans made

 

82



--------------------------------------------------------------------------------

by it and outstanding at such time to the extent that the other Lenders shall
not have funded their respective participations in such Swingline Loans),
adjusted to give effect to any reallocation under Section 2.20 of the Swingline
Exposure of Defaulting Lenders in effect at such time, and (b) in the case of
any Lender that is a Swingline Lender, the aggregate principal amount of all
Swingline Loans made by such Lender and outstanding at such time to the extent
that the other Revolving Lenders shall not have funded their respective
participations in such Swingline Loans.

“Swingline Lender” means each of (a) DBNY and (b) each Revolving Lender that
shall have become a Swingline Lender hereunder as provided in Section 2.04(d)
(other than any Person that shall have ceased to be a Swingline Lender as
provided in Section 2.04(d) or Section 2.04(e), in each case except as otherwise
provided in such Section), each in its capacity as a lender of Swingline Loans
hereunder, and any other Revolving Lender designated as a Swingline Lender
pursuant to a joinder agreement executed by the Borrower and such Revolving
Lender and reasonably satisfactory to the Administrative Agent, in each case in
its capacity as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement for purposes hereof).

“TARGET Day” means any day on which both (a) banks in London are open for
general business and (b) the TARGET is open for the settlement of payments in
Euro.

“Tax Matters Agreement” means the Tax Matters Agreement dated March 31, 2020,
between Howmet and the Borrower.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Test Period” means, at date of determination, the period of four consecutive
fiscal quarters of the Borrower then last ended as of such time for which
financial statements have been delivered pursuant to Section 5.01(a) or (b);
provided that for any date of determination before the delivery of the first
financial statements pursuant to Section 5.01(a) or (b), the Test Period shall
be the period of four consecutive fiscal quarters of the Borrower then last
ended as of such time for which financial statements are publicly available or
have been provided to the Administrative Agent.

 

83



--------------------------------------------------------------------------------

“Trademark License Agreements” means (x) the Trademark License Agreement dated
March 31, 2020, between Howmet or one of its Affiliates and the Borrower and
(y) the Trademark License Agreement dated March 31, 2020, between Howmet or one
of its Affiliates and the Borrower.

“Trademarks” has the meaning assigned to such term in the Collateral Agreement.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the Transactions.

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder, (b) the execution, delivery and
performance by each Loan Party of the First Lien Notes Documents to which it is
to be a party, the issuance of the First Lien Notes and the use of the proceeds
thereof, (c) the repayment in full of all loans outstanding under the Existing
Credit Agreement, together with all interest, fees and other amounts owing in
respect thereof, and the termination of the Existing Credit Agreement and all
guarantees and security arrangements relating thereto and (d) the payment of the
Transaction Costs.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the EURIBO Rate, as
applicable, or the Alternate Base Rate.

“U.K. Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“U.K. Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any U.K.
Financial Institution.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code or any Person that is disregarded as an entity
separate from any such United States person for U.S. federal income tax
purposes.

“U.S. Subsidiary” means any Subsidiary organized under the laws of the United
States of America, any State thereof or the District of Columbia.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

84



--------------------------------------------------------------------------------

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Undisclosed Administration” means, with respect to any Lender or its parent
company, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian, or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender or parent company is subject to home jurisdiction supervision,
if the applicable law of such country requires that such appointment not be
publicly disclosed.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York.

“Unrestricted Cash” shall mean, as of any date of determination, the aggregate
amount of all cash and cash equivalents on the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as of such date that is not
“restricted” for purposes of GAAP and that is not controlled by or subject to
any Lien or other preferential arrangement in favor of any creditor, other than
Liens created under the Loan Documents and Liens permitted by clauses (i) or
(ix) of Section 6.02(a) or Permitted Encumbrances of the type referred in clause
(h) of the definition of such term.

“Unrestricted Subsidiaries” means (a) any Subsidiary (other than a Designated
Borrower) that is formed or acquired after the Effective Date and is designated
as an Unrestricted Subsidiary by the Borrower pursuant to Section 5.17
subsequent to the Effective Date and (b) any Subsidiary of an Unrestricted
Subsidiary. As of the Effective Date, there are no Unrestricted Subsidiaries.

“Unrestricted Subsidiary Reconciliation Statement” means in connection with the
delivery of financial statements pursuant to Section 5.01(a) or (b) (solely to
the extent required under Section 5.01(c)), an unaudited financial statement (in
substantially the same form) prepared on the basis of consolidating the accounts
of the Borrower and the Restricted Subsidiaries and treating Unrestricted
Subsidiaries as if they were not consolidated with the Borrower and otherwise
eliminating all accounts of Unrestricted Subsidiaries, together with an
explanation of reconciliation adjustments in reasonable detail.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.21.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Voting Equity Interests” of any Person means the Equity Interests of such
Person ordinarily having the power to vote for the election of the directors of
such Person.

 

85



--------------------------------------------------------------------------------

“wholly owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party, the Administrative Agent and, in the
case of any U.S. federal withholding Tax, any other withholding agent, if
applicable.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any U.K. Financial
Institution or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.

SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise or except as expressly provided herein,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated, supplemented,
replaced or otherwise modified (subject to any restrictions on such amendments,
supplements, replacements or modifications set forth in the Loan

 

86



--------------------------------------------------------------------------------

Documents), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), unless otherwise expressly stated to the contrary, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (d) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (e) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.04.    Accounting Terms; GAAP; Borrower Representative; Timing.
(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that (i) if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision (including any
definition) hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith, (ii) notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Statement
of Financial Accounting Standards 159, The Fair Value Option for Financial
Assets and Financial Liabilities, or any successor thereto (including pursuant
to Accounting Standard Codifications), to value any Indebtedness of the Borrower
or any Subsidiary at “fair value”, as defined therein and (iii) notwithstanding
any other provision contained herein, all obligations of any person that are or
would have been treated as operating leases for purposes of GAAP prior to the
issuance by the Financial Accounting Standards Board on February 25, 2016 of an
Accounting Standards Update (the “ASU”) (or any other Financial Accounting
Standard having a similar result or effect) shall continue to be accounted for
as operating leases for purposes of the Loan Documents (whether or not such
operating lease obligations were in effect on such date) notwithstanding the
fact that such obligations are required in accordance with the ASU (on a
prospective or retroactive basis or otherwise) to be treated as capitalized or
finance lease obligations in the Borrower’s financial statements (provided that
the only financial statements required to be delivered shall be those filed with
the SEC).

(b)    The Borrower is hereby authorized to act as an agent and representative
of the other Loan Parties in providing and receiving notices, consents,
certificates, other writing or statements on behalf of the other Loan Parties
for purposes

 

87



--------------------------------------------------------------------------------

hereof (including for purposes of Article II). Unless otherwise provided
therein, the Administrative Agent may assume any notice, consent, certificate,
other writing or statement received from the Borrower is made on behalf of the
other Loan Parties, and shall be entitled to rely on, and shall incur no
liability by acting upon, any such notice, consent, certificate, other writing
or statement accordingly.

(c)    Unless otherwise specified herein, when the payment of any obligation is
stated to be due or performance required on a day which is not a Business Day,
the date of such payment or performance shall extend to the immediately
succeeding Business Day.

SECTION 1.05.    Pro Forma Calculations. For purposes of determining compliance
with the covenant contained in Section 6.12 (or pro forma compliance with the
same for purposes of the requirements of any other relevant provision) or
otherwise for purposes of determining the Consolidated Total Leverage Ratio,
Consolidated Secured Leverage Ratio, Fixed Charges and Consolidated EBITDA,
calculations with respect to such period shall be made on a Pro Forma Basis.

SECTION 1.06.    Interest Rates; LIBOR or EURIBOR Notification(a) . The interest
rate on a Loan denominated in dollars or a Permitted Foreign Currency may be
derived from an interest rate benchmark that is, or may in the future become,
the subject of regulatory reform. Regulators have signaled the need to use
alternative benchmark reference rates for some of these interest rate benchmarks
and, as a result, such interest rate benchmarks may cease to comply with
applicable laws and regulations, may be permanently discontinued, and/or the
basis on which they are calculated may change. Upon the occurrence of a
Benchmark Transition Event or an Early Opt-In Election, Section 2.14(b) provides
a mechanism for determining an alternative rate of interest. The Administrative
Agent will promptly notify the Borrower, pursuant to Section 2.14(d), of any
change to the reference rate upon which the interest rate on Eurocurrency Loans
is based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or “EURIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.14(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and
(ii) the implementation of any Benchmark Replacement Conforming Changes pursuant
to Section 2.14(c)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate, the EURIBO Rate or have the same volume or liquidity as did the
applicable Screen Rate prior to its discontinuance or unavailability.

SECTION 1.07.    Limited Condition Transaction. (a) Notwithstanding anything in
this Agreement or any Loan Document to the contrary, when calculating any
applicable financial ratio or test or determining other compliance with this
Agreement (including the determination of compliance with any provision of this
Agreement which

 

88



--------------------------------------------------------------------------------

requires that no Default or Event of Default has occurred, is continuing or
would result therefrom) in connection with the consummation of a Limited
Condition Transaction, the date of determination of such ratio and determination
of whether any Default or Event of Default has occurred, is continuing or would
result therefrom or other applicable covenants shall, at the option of the
Borrower (the Borrower’s election to exercise such option in connection with any
Limited Condition Transaction, an “LCT Election”), be deemed to be (i) in the
case of a Limited Condition Transaction described in clause (i) of the
definition thereof, the date the definitive agreements for such Limited
Condition Transaction are entered into and (ii) in the case of a Limited
Condition Transaction described in clause (ii) of the definition thereof, the
date of giving of the irrevocable notice of redemption therefor (the “LCT Test
Date”) and if, after such financial ratios and tests and other provisions are
measured on a Pro Forma Basis after giving effect to such Limited Condition
Transaction and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they occurred at the beginning of the applicable period being
used to calculate such financial ratio ending prior to the LCT Test Date, the
Borrower could have taken such action on the relevant LCT Test Date in
compliance with such ratios and provisions, such provisions shall be deemed to
have been complied with; provided that at the option of the Borrower, the
relevant ratios and baskets may be recalculated at the time of consummation of
such Limited Condition Transaction. For the avoidance of doubt, (x) if any of
such financial ratios or tests are exceeded (or, with respect to the
Consolidated Interest Coverage Ratio, not reached) as a result of fluctuations
in such ratio or test (including due to fluctuations in Consolidated EBITDA or
otherwise) at or prior to the consummation of the relevant Limited Condition
Transaction, such financial ratios and tests and other provisions will not be
deemed to have been exceeded (or, with respect to the Consolidated Interest
Coverage Ratio, not reached) as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Transaction is permitted
hereunder and (y) such financial ratios and tests and other provisions shall not
be tested at the time of consummation of such Limited Condition Transaction or
related transaction. For the avoidance of doubt, if the Borrower has made an LCT
Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of any financial ratio or test (excluding, for the
avoidance of doubt, any ratio contained in Section 6.12) or basket availability
with respect to any Limited Condition Transaction on or following the relevant
LCT Test Date and prior to the earlier of the date on which such Limited
Condition Transaction is consummated or, in the case of a Limited Condition
Transaction described in clause (i) thereof, the date that the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, for purposes of
determining whether such subsequent transaction is permitted under this
Agreement or any Loan Document, any such ratio, test or basket shall be required
to comply with any such ratio, test or basket on a Pro Forma Basis assuming such
Limited Condition Transaction and the other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated until such time as the applicable Limited Condition Transaction
has actually closed or the definitive agreement with respect thereto has been
terminated or expires.

 

89



--------------------------------------------------------------------------------

SECTION 1.08.    Ratio Calculations. Notwithstanding anything to the contrary
herein, with respect to any amount incurred or transaction entered into or
consummated in reliance on a provision of this Agreement that does not require
compliance with a financial ratio or test (including, without limitation, any
tests based on the Consolidated Total Leverage Ratio, Consolidated Secured
Leverage Ratio, Fixed Charge Coverage Ratio or Consolidated EBITDA) (any such
amounts, the “Fixed Amounts”) substantially concurrently with any portion of
such amount or transaction incurred, entered into or consummated in reliance on
a provision of this Agreement that requires compliance with a financial ratio or
test (including any tests based on the Consolidated Total Leverage Ratio,
Consolidated Secured Leverage Ratio, Fixed Charge Coverage Ratio or Consolidated
EBITDA) (any such amounts, the “Incurrence-Based Amounts”), it is understood and
agreed that any portion of the amounts incurred, or transactions entered into or
consummated, in compliance with any Fixed Amounts shall be disregarded in the
calculation of the financial ratio or test applicable to the relevant
Incurrence-Based Amounts.

SECTION 1.09.    Change in GAAP. Upon written notice to the Administrative
Agent, the Borrower and the Restricted Subsidiaries may elect to apply IFRS, in
lieu of GAAP, which change shall take effect at the end of such fiscal quarter
or year specified by the Borrower and in which case all accounting terms
(including financial ratios and other financial calculations for the test period
then ended and all subsequent periods) required to be submitted pursuant to this
Agreement shall be prepared in conformity with IFRS. As of such effective date,
at the request of the Borrower the Administrative Agent shall enter into and is
hereby authorized by the Lenders to enter into an amendment to this Agreement
which shall provide for and give effect to the change in GAAP.

SECTION 1.10.    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

SECTION 1.11.    Currency Translation. The Administrative Agent shall determine
the Dollar Equivalent of any Borrowing, Letter of Credit or LC Disbursement
denominated in a Permitted Foreign Currency as of each Calculation Date, in each
case using the Exchange Rate for the applicable currency in relation to dollars
in effect on such Calculation Date, and each such amount shall be the Dollar
Equivalent thereof until the next calculation thereof. The Administrative Agent
shall notify the Borrower and the Lenders of each determination of the Dollar
Equivalent of each Borrowing, Letter of Credit or LC Disbursement denominated in
any Permitted Foreign Currency.

 

90



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Revolving Lender agrees to make Revolving Loans denominated in
dollars or a Permitted Foreign Currency to the Borrower from time to time, in
each case during the Revolving Availability Period, in an aggregate principal
amount that will not result in such Revolving Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment or the Aggregate Revolving Exposure
exceeding the Line Cap. Revolving Loans denominated in dollars may be ABR Loans
or Eurocurrency Loans, and Revolving Loans denominated in a Permitted Foreign
Currency shall be Eurocurrency Loans, in each case, as further provided herein.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
Notwithstanding the foregoing, no borrowing of Revolving Loans or Swingline
Loans may be made on the Effective Date.

SECTION 2.02.    Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan or a Protective Advance) shall be made as part of a Borrowing consisting of
Loans of the same Class, Type and currency made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. Each
Swingline Loan shall be made as part of a Borrowing consisting of Swingline
Loans made by the Swingline Lenders ratably in accordance with their respective
Swingline Commitments. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)    Subject to Section 2.14, (i) each Borrowing denominated in dollars shall
be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith and (ii) each Borrowing denominated in a
Permitted Foreign Currency shall be comprised entirely of Eurocurrency Loans.
Each Swingline Loan and each Protective Advance shall be an ABR Loan. Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that a Eurocurrency Borrowing that results from a continuation of an
outstanding Eurocurrency Borrowing may be in an aggregate amount that is equal
to such outstanding Borrowing. At the time that each ABR Revolving Borrowing or
Swingline Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $500,000; provided that a
Protective Advance may be in such principal amount as shall be determined by the
Administrative Agent pursuant to Section 2.10. Borrowings of more than one Type
and Class may be outstanding at the

 

91



--------------------------------------------------------------------------------

same time; provided that there shall not be more than a total of ten
Eurocurrency Borrowings at any time outstanding unless the Administrative Agent
otherwise agrees. Notwithstanding anything to the contrary herein, an ABR
Revolving Borrowing or Swingline Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Aggregate Revolving Commitment or that
is required to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.05(e).

SECTION 2.03.    Requests for Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by submitting a
Borrowing Request (a) in the case of a Eurocurrency Borrowing, not later than
2:00 p.m., Local Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing. Each such Borrowing
Request shall be irrevocable (provided that the Borrowing Request in connection
with any acquisition or other investment permitted under Section 6.04, may be
conditioned on the closing of such acquisition or other investment) and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Borrowing Request signed by a Financial Officer of the Borrower. Each
such Borrowing Request shall specify the following information (to the extent
applicable, in compliance with Sections 2.01 and 2.02):

(i)    the Class of the requested Borrowing;

(ii)    the currency and the aggregate amount of such Borrowing;

(iii)    the requested date of such Borrowing, which shall be a Business Day;

(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06(a), or,
if the Borrowing is being requested to finance the reimbursement of an LC
Disbursement in accordance with Section 2.05(e), the identity of the Issuing
Bank that made such LC Disbursement; and

(vii)    that as of such date Sections 4.02(a), 4.02(b) and 4.02(c) are
satisfied.

If no election as to the Type of Borrowing is specified, then, if the specified
currency of such Borrowing is (a) dollars, the requested Borrowing shall be an
ABR Borrowing, and (b) Euros, the requested Borrowing shall be a Eurocurrency
Borrowing. If no Interest

 

92



--------------------------------------------------------------------------------

Period is specified with respect to any requested Eurocurrency Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. If no currency is specified with respect to any requested Revolving
Loan, the Borrower shall be deemed to have selected dollars. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04.    Swingline Loans. (a) Subject to the term and conditions set
forth herein, each Swingline Lender severally agrees to make Swingline Loans,
denominated in Dollars, to the Borrower from time to time during the Revolving
Availability Period in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of the outstanding
Swingline Loans exceeding $25,000,000, (ii) the aggregate principal amount of
outstanding Swingline Loans made by such Swingline Lender exceeding such
Swingline Lender’s Swingline Commitment, (iii) such Swingline Lender’s Revolving
Exposure exceeding such Swingline Lender’s Revolving Commitment (in its capacity
as a Lender), (iv) any Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment or (v) the Aggregate Revolving Exposure exceeding the Line
Cap; provided that (A) no Swingline Lender shall be required to make a Swingline
Loan to refinance an outstanding Swingline Loan and (B) each Swingline Loan
shall be made as part of a Borrowing consisting of Swingline Loans made by the
Swingline Lenders ratably in accordance with their respective Swingline
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
The failure of any Swingline Lender to make any Swingline Loan required to be
made by it shall not relieve any other Swingline Lender of its obligations
hereunder; provided that the Swingline Commitments of the Swingline Lenders are
several and no Swingline Lender shall be responsible for any other Swingline
Lender’s failure to make Swingline Loans as required.

(b)    To request a Swingline Borrowing, the Borrower shall submit a Borrowing
Request to the Administrative Agent by telecopy or electronic mail not later
than 1:00 p.m., New York City time, on the day of the proposed Swingline
Borrowing. Each such Borrowing Request shall be irrevocable and shall specify
(i) the requested date (which shall be a Business Day), (ii) the amount of the
requested Swingline Borrowing, and the location and number of the account of the
Borrower to which funds are to be disbursed or, in the case of any Swingline
Borrowing requested to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), the identity of the Issuing Bank that has made such
LC Disbursement and (iv) that as of such date Sections 4.02(a), 4.02(b) and
4.02(c) are satisfied. Promptly following the receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
Swingline Lender of the details thereof and of the amount of such Swingline
Lender’s Swingline Loan to be made as part of the requested Swingline Borrowing.
Each Swingline Lender shall make its ratable portion of the requested Swingline
Borrowing available to the Borrower by means of a wire transfer to the account
specified in such Borrowing Request or to the applicable Issuing Bank, as the
case may be, by 3:00 p.m., New York City time, on the requested date of such
Swingline Borrowing.

 

93



--------------------------------------------------------------------------------

(c)    Any Swingline Lender may by written notice given to the Administrative
Agent require the Revolving Lenders to acquire participations on such Business
Day in all or a portion of its Swingline Loans outstanding. Such notice shall
specify the aggregate amount of the Swingline Loans of such Swingline Lender in
which the Revolving Lenders will be required to participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Swingline Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees to pay, promptly upon receipt of
notice as provided above (and, in any event, if such notice is received by 1:00
p.m., New York City time, on a Business Day, not later than 5:00 p.m., New York
City time, on such Business Day and if received after 1:00 p.m., New York City
time, on a Business Day, not later than 10:00 a.m., New York City time, on the
immediately succeeding Business Day), to the Administrative Agent, for the
account of such Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans. Each Revolving Lender acknowledges and agrees
that, in making any Swingline Loan, each Swingline Lender shall be entitled to
rely, and shall not incur any liability for relying, upon the representation and
warranty of Holdings and the Borrower deemed made pursuant to Section 4.02. Each
Revolving Lender further acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders
pursuant to this paragraph), and the Administrative Agent shall promptly remit
to each applicable Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the applicable Swingline Lender. Any amounts
received by any Swingline Lender from the Borrower (or other Person on behalf of
the Borrower) in respect of a Swingline Loan after receipt by such Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the applicable Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to such Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
constitute a Loan and shall not relieve the Borrower of its obligation to repay
such Swingline Loan.

(d)    Any Swingline Lender may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the replaced Swingline

 

94



--------------------------------------------------------------------------------

Lender and the successor Swingline Lender. The Administrative Agent shall notify
the Lenders of any such replacement of a Swingline Lender. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a). From and after the effective date of any such replacement,
(i) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (ii) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require. After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement and under each
other Loan Document with respect to Swingline Loans made by it prior to its
replacement, but shall not be required to make additional Swingline Loans.

(e)    Subject to the appointment and acceptance of a successor Swingline
Lender, any Swingline Lender may resign as a Swingline Lender at any time upon
thirty days’ prior written notice to the Administrative Agent, the Borrower and
the Lenders, in which case such Swingline Lender may be replaced in accordance
with Section 2.04(d).

SECTION 2.05.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request (and each Issuing Bank
shall issue) Letters of Credit for the Borrower’s own account (or for the
account of any Subsidiary so long as such Issuing Bank has completed its
customary “know your client” procedures with respect to such Subsidiary), in
each case, denominated in dollars or any Permitted Foreign Currency and in a
form reasonably acceptable to the applicable Issuing Bank, at any time and from
time to time during the Revolving Availability Period. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided above, the Borrower
will be fully responsible for the reimbursement of LC Disbursements, the payment
of interest thereon and the payment of fees due under Section 2.12(b), in
respect thereof to the same extent as if it were the sole account party in
respect of such Letter of Credit. Notwithstanding anything contained in any
letter of credit application or other agreement (other than this Agreement or
any Security Document) submitted by the Borrower to, or entered into by the
Borrower with, any Issuing Bank relating to any Letter of Credit, (i) all
provisions of such letter of credit application or other agreement purporting to
grant Liens in favor of such Issuing Bank to secure obligations in respect of
such Letter of Credit shall be disregarded, it being agreed that such
obligations shall be secured to the extent provided in this Agreement and in the
Security Documents, and (ii) in the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of such letter of
credit application or such other agreement, as applicable, the terms and
conditions of this Agreement shall control. On the Effective Date (or such later
date as referenced on Schedule 1.04), each Existing Letter of Credit shall,
without any further action by any Person, be deemed to have been issued as a
Letter of Credit hereunder (without any breakage or transfer charges in
connection therewith) and shall

 

95



--------------------------------------------------------------------------------

for all purposes hereof (including paragraphs (d), (e) and (f) of this Section)
be treated as and constitute a Letter of Credit.

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than any automatic extension
permitted pursuant to paragraph (c) of this Section), the Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by such Issuing Bank) to the applicable Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the requested date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
currency and amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be requested by the
applicable Issuing Bank as necessary to enable such Issuing Bank to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. An Issuing Bank shall not be obligated to issue any trade Letter of
Credit (unless it otherwise consents) and no Letter of Credit shall be issued,
amended, renewed or extended unless (and upon issuance, amendment, renewal or
extension of any Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the sum of the LC Exposure shall not exceed the LC Sublimit,
(ii) the Aggregate Revolving Exposure shall not exceed the Line Cap, (iii) the
face amount of the Letters of Credit issued by the applicable Issuing Bank shall
not exceed the LC Commitment of such Issuing Bank (unless it otherwise agrees)
and (iv) following the effectiveness of any Maturity Date Extension Request with
respect to the Revolving Commitments of any Class, the LC Exposure in respect of
all Letters of Credit of such Class having an expiration date after the fifth
Business Day prior to the applicable Existing Maturity Date shall not exceed the
aggregate Revolving Commitments of such Class of the Consenting Lenders extended
pursuant to Section 2.22. Each Issuing Bank agrees that it shall not permit any
issuance, amendment, renewal or extension of a Letter of Credit to occur unless
it shall give to the Administrative Agent written notice thereof as required
under paragraph (l) of this Section. Notwithstanding anything herein to the
contrary, an Issuing Bank shall have no obligation hereunder to issue any Letter
of Credit if (x) any law applicable to such Issuing Bank from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit the issuance
of letters of credit generally or the Letter of Credit in particular or (y) such
issuance shall violate such Issuing Bank’s internal policies that are applicable
to letters of credit generally.

(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after the then-current expiration date at the time
of such renewal or extension) and (ii) the date that is five Business Days prior
to the Revolving Maturity Date (unless such

 

96



--------------------------------------------------------------------------------

Letters of Credit have been cash collateralized or backstopped on or prior to
such fifth Business Day pursuant to arrangements reasonably satisfactory to the
applicable Issuing Bank); provided that (x) any Letter of Credit may, upon the
request of the Borrower, include a provision whereby such Letter of Credit shall
be extended automatically for additional periods (but not beyond the date that
is five Business Days prior to the Revolving Maturity Date (unless such Letters
of Credit have been cash collateralized or backstopped on or prior to such fifth
Business Day pursuant to arrangements reasonably satisfactory to the applicable
Issuing Bank)) unless the applicable Issuing Bank notifies the beneficiary
thereof at least 30 days (or such other longer period specified in the
applicable Letter of Credit) prior to the then-applicable expiration date that
such Letter of Credit will not be renewed and (y) clause (c)(i) above shall not
apply to a Letter of Credit if such long-dated Letter of Credit is consented to
by the applicable Issuing Bank. For the avoidance of doubt, if the Revolving
Maturity Date in respect of any Class of Revolving Commitments shall be extended
pursuant to Section 2.22, “Revolving Maturity Date” as referenced in this
paragraph shall refer, with respect to the Class of Letters of Credit associated
with such Class of Revolving Commitments, to the Revolving Maturity Date in
respect of any Class of Revolving Commitments as extended pursuant to
Section 2.22; provided that, notwithstanding anything in this Agreement
(including Section 2.22 hereof) or any other Loan Document to the contrary, the
Revolving Maturity Date, as such term is used in reference to any Issuing Bank
or any Letter of Credit issued thereby, may not be extended with respect to any
Issuing Bank without the prior written consent of such Issuing Bank.

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the Issuing Bank that
is the issuer of such Letter of Credit hereby grants to each Revolving Lender,
and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender further acknowledges and agrees that, in
issuing, amending, renewing or extending any Letter of Credit, the applicable
Issuing Bank shall be entitled to rely, and shall not incur any liability for
relying, upon the representation and warranty of the Borrower deemed made
pursuant to Section 4.02 unless, at least one Business Day prior to the time
such Letter of Credit is issued, amended, renewed or extended (or, in the case

 

97



--------------------------------------------------------------------------------

of an automatic renewal permitted pursuant to paragraph (c) of this Section, at
least one Business Day prior to the time by which the election not to extend
must be made by the applicable Issuing Bank), the Majority in Interest of the
Revolving Lenders shall have notified the applicable Issuing Bank (with a copy
to the Administrative Agent) in writing that, as a result of one or more events
or circumstances described in such notice, one or more of the conditions
precedent set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such
Letter of Credit were then issued, amended, renewed or extended (it being
understood and agreed that, in the event any Issuing Bank shall have received
any such notice, no Issuing Bank shall have any obligation to issue, amend,
renew or extend any Letter of Credit until and unless it shall be satisfied that
the events and circumstances described in such notice shall have been cured or
otherwise shall have ceased to exist).

(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, then the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement (payable in the currency of such LC Disbursement), not later than
(i) if the Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., Local Time, on any Business Day, then 12:00 noon, Local Time, on
such Business Day, or (ii) otherwise, 12:00 noon, Local Time, on the Business
Day immediately following the day that the Borrower receives such notice;
provided that, in the case of an LC Disbursement denominated in dollars in an
amount equal to or in excess of $500,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Borrowing or a
Swingline Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Borrowing. If the Borrower
fails to reimburse any LC Disbursement by the time specified above in this
paragraph, then (x) in the case of any LC Disbursement denominated in a
Permitted Existing LC Foreign Currency, the obligation of the Borrower to
reimburse the applicable LC Disbursement shall automatically be converted into
an obligation to reimburse the Dollar Equivalent thereof, calculated as of the
date of such LC Disbursement, and (y) in the case of each LC Disbursement, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the currency and amount of the payment then due from the Borrower
in respect thereof and such Revolving Lender’s Applicable Percentage thereof.
Such payment by the Revolving Lenders shall be made (x) in the case of an LC
Disbursement denominated in dollars or a Permitted Foreign Currency, in such
currency, and (y) in the case of an LC Disbursement denominated in a Permitted
Existing LC Foreign Currency, in dollars in an amount equal to the Dollar
Equivalent of such LC Disbursement. Promptly following receipt of such notice,
each applicable Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the amount then due from the Borrower in the currency
of the applicable LC Disbursement or, in the case of an LC Disbursement
denominated in a Permitted Existing LC Foreign Currency, in dollars, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders under this paragraph), and the Administrative Agent shall
promptly remit to the applicable Issuing Bank the amounts so received by it from
the applicable Revolving Lenders. Promptly following receipt by the
Administrative Agent

 

98



--------------------------------------------------------------------------------

of any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Revolving Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of an ABR Revolving Borrowing or a Swingline Borrowing
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, the Issuing Banks or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit, any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), any error, omission, interruption, loss or delay
in transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction in a final and nonappealable judgment), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the

 

99



--------------------------------------------------------------------------------

terms of such Letter of Credit, and any such acceptance or refusal shall be
deemed not to constitute gross negligence or willful misconduct.

(g)    Disbursement Procedures. Each Issuing Bank shall, within the period
stipulated by the terms and conditions of each Letter of Credit, following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. If the documents are compliant, after such
examination, each Issuing Bank shall promptly notify the Administrative Agent
and the Borrower in writing (via hand delivery, facsimile or other electronic
imaging) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the applicable Revolving Lenders with respect to
any such LC Disbursement in accordance with paragraph (e) of this Section.

(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement in
full, at (i) in the case of any LC Disbursement denominated in dollars, and at
all times following the conversion to dollars of the reimbursement obligation
with respect to any LC Disbursement made in a Permitted Existing LC Foreign
Currency pursuant to paragraph (e) of this Section, the rate per annum then
applicable to ABR Revolving Loans and (ii) in the case of an LC Disbursement
denominated in any Permitted Foreign Currency or, prior to its conversion to
dollars pursuant to paragraph (e) of this Section, in any Permitted Letter of
Credit Foreign Currency, a rate per annum determined by the applicable Issuing
Bank (which determination will be conclusive absent manifest error) to represent
its cost of funds plus the Applicable Rate used to determine interest applicable
to Eurocurrency Revolving Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement in full when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment, and shall be payable on demand or, if no demand has been
made, on the date on which the Borrower reimburses the applicable LC
Disbursement in full.

(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day on which the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
cash (in the currency of each applicable Letter of Credit) equal to the LC
Exposure of the Revolving Lenders with respect to the Letters of Credit issued
on behalf of the Borrower as of such date plus any accrued and unpaid

 

100



--------------------------------------------------------------------------------

interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Section 7.01. The Borrower also shall deposit cash collateral in
accordance with this paragraph as and to the extent required by Section 2.11(b),
2.20(d) or 2.22(c). Each such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Notwithstanding the terms of any Security Document, moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to (i) the consent of a Majority
in Interest of the Revolving Lenders (treating the Classes of Revolving
Commitments and Revolving Loans as one Class) and (ii) in the case of any such
application at a time when any Revolving Lender is a Defaulting Lender (but only
if, after giving effect thereto, the remaining cash collateral shall be less
than the aggregate LC Exposure of all the Defaulting Lenders), the consent of
each Issuing Bank), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower to the extent that, after giving
effect to such return, the Aggregate Revolving Exposure in respect of the
Revolving Commitments or Revolving Loans would not exceed the Aggregate
Revolving Commitment and no Default shall have occurred and be continuing. If
the Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.20(d), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower to the extent that, after giving
effect to such return, no Issuing Bank shall have any exposure in respect of any
outstanding Letter of Credit that is not fully covered by the Revolving
Commitments of the non-Defaulting Lenders and/or the remaining cash collateral
and no Default shall have occurred and be continuing.

(j)    Designation of Additional Issuing Banks. The Borrower may, at any time
and from time to time with notice to the Administrative Agent, designate as
additional Issuing Banks one or more Revolving Lenders, that agree to serve in
such capacity as provided below. The acceptance by a Revolving Lender of an
appointment as an Issuing Bank hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower and shall specify the LC Commitment of
such Issuing Bank, executed by the Borrower, the

 

101



--------------------------------------------------------------------------------

Administrative Agent and such designated Revolving Lender and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Revolving Lender in its capacity as an issuer of Letters of Credit
hereunder. In addition, solely with respect to the Existing Letters of Credit
set forth on Schedule 1.04, each issuing bank thereof may, to the extent it is
not an Issuing Bank under this Agreement on the Effective Date, become an
Issuing Bank hereunder with respect to the Existing Letters of Credit issued by
it by executing and delivering to the Administrative Agent a duly executed
counterpart to this Agreement, whereupon such issuing bank shall constitute an
Issuing Bank for all purposes hereof with respect to such Existing Letters of
Credit as if originally a party hereto in such capacity.

(k)    Resignation or Termination of an Issuing Bank. Any Issuing Bank may
resign as a “Issuing Bank” hereunder upon 30 days’ prior written notice to the
Administrative Agent, the Lenders, and the Borrower; provided that on or prior
to the expiration of such 30-day period with respect to such resignation, the
relevant Issuing Bank shall have identified a successor Issuing Bank reasonably
acceptable to the Borrower willing to accept its appointment as successor
Issuing Bank and the effectiveness of such resignation shall be conditioned upon
such successor assuming the rights and duties of the Issuing Bank. In the event
of any such resignation as Issuing Bank, the Borrower shall be entitled to
appoint from among the Lenders a successor Issuing Bank hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of the resigning Issuing Bank except as expressly
provided above. The Borrower may terminate the appointment of any Issuing Bank
as an “Issuing Bank” hereunder by providing a written notice thereof to such
Issuing Bank, with a copy to the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) such Issuing Bank acknowledging
receipt of such notice and (ii) the third Business Day following the date of the
delivery thereof; provided that no such termination shall become effective until
and unless the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (or its Affiliates) shall have been reduced to zero. At the time
any such resignation or termination shall become effective, the Borrower shall
pay all unpaid fees accrued for the account of the resigning or terminated
Issuing Bank pursuant to Section 2.12(b). Notwithstanding the effectiveness of
any such resignation or termination, the resigning or terminated Issuing Bank
shall remain a party hereto and shall continue to have all the rights of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such resignation or termination, but shall not be required to issue any
additional Letters of Credit.

(l)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably

 

102



--------------------------------------------------------------------------------

prior to the time that such Issuing Bank issues, amends, renews or extends any
Letter of Credit, the date of such issuance, amendment, renewal or extension,
and the stated amount of the Letters of Credit issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed), (iii)
on each Business Day on which such Issuing Bank makes any LC Disbursement, the
date, amount and currency of such LC Disbursement, (iv) on any Business Day on
which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
currency and amount of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request as
to the Letters of Credit issued by such Issuing Bank.

(m)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.06.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans and Protective Advances shall be
made as provided in Section 2.04 and Section 2.10, respectively. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
and designated by the Borrower in the applicable Borrowing Request; provided
that (i) ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement denominated in dollars as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to Section 2.05(e) to
reimburse such Issuing Bank, then to such Revolving Lenders and such Issuing
Bank as their interests may appear and (ii) the proceeds of any Protective
Advance shall be retained by the Administrative Agent and applied, on behalf of
the Borrower, for the purpose for which such Protective Advance has been made.

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to

 

103



--------------------------------------------------------------------------------

the Administrative Agent, at (i) in the case of such Lender, (A) in the case of
Loans denominated in dollars, the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) in the case of Loans denominated in a
Permitted Foreign Currency, the rate determined by the Administrative Agent to
be the cost to it of funding such amount (which determination will be conclusive
absent manifest error) or (ii) in the case of the Borrower, the interest rate
applicable to (A) in the case of Loans denominated in dollars, ABR Loans of the
applicable Class and (B) in the case of Loans denominated in a Permitted Foreign
Currency, the interest rate applicable to the subject Loan pursuant to
Section 2.13. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.07.    Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request or designated by
Section 2.03 and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or designated by
Section 2.03. Thereafter, the Borrower may elect to convert such Borrowing to a
Borrowing of a different Type (provided that Eurocurrency Borrowings denominated
in a Permitted Foreign Currency may not be converted into ABR Borrowings but
instead must be prepaid in the original currency of such Loan) or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings or Protective Advances, which may not be converted or
continued.

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election in writing by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery, facsimile
or other electronic transmission to the Administrative Agent of a written
Interest Election Request signed by a Financial Officer of the Borrower.

(c)    Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to

 

104



--------------------------------------------------------------------------------

clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv)    if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Eurocurrency Borrowing
denominated in dollars, such Borrowing shall be converted to an ABR Borrowing
and (ii) in the case of a Eurocurrency Borrowing denominated in a Permitted
Foreign Currency, such Borrowing shall be continued as a Borrowing of the
applicable Type for an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default under clause (h) or (i) of
Section 7.01 has occurred and is continuing with respect to the Borrower, or if
any other Event of Default has occurred and is continuing and the Administrative
Agent, at the request of a Majority in Interest of the Lenders of any Class has
notified the Borrower of the election to give effect to this sentence on account
of such other Event of Default, then, in each such case, so long as such Event
of Default is continuing, (i) no outstanding Borrowing (or Borrowing of the
applicable Class, as applicable) denominated in dollars may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Borrowing (or Eurocurrency Borrowing of the applicable Class, as applicable)
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Borrowing
denominated in a Permitted Foreign Currency shall be continued as a Eurocurrency
Borrowing with an Interest Period of one month’s duration.

SECTION 2.08.    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Commitments shall automatically terminate and be
reduced to $0 on the Revolving Maturity Date.

 

105



--------------------------------------------------------------------------------

(b)    The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each partial reduction
of the Commitments of any Class shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000 and (ii) the Borrower shall
not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans, Swingline Loans and Protective
Advances in accordance with Section 2.11, the Aggregate Revolving Exposure would
exceed the Aggregate Revolving Commitment or the Revolving Exposure of any
Lender would exceed its Revolving Commitment.

(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination or reduction of the Revolving Commitments delivered under
this paragraph may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

SECTION 2.09.    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
made by such Revolving Lender to the Borrower on the Revolving Maturity Date,
(ii) to the Administrative Agent for the account of each Swingline Lender the
then unpaid principal amount of each Swingline Loan made by such Swingline
Lender on the earlier of the Revolving Maturity Date and the fifth Business Day
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans that were
outstanding on such date and (iii) to the Administrative Agent the then unpaid
principal amount of each Protective Advance on the earlier of the Revolving
Maturity Date and demand by the Administrative Agent in respect of such
Protective Advance.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder. The
records maintained by the Administrative Agent and the Lenders shall be prima
facie evidence of the existence and amounts of the obligations of the Borrower
in respect of Loans made to the Borrower, LC Disbursements, interest and fees
due or accrued, in each case, with respect to the Borrower hereunder; provided
that the failure of the Administrative Agent or any Lender to maintain such
records or any error therein shall not in any manner affect

 

106



--------------------------------------------------------------------------------

the obligation of the Borrower to pay any amounts due hereunder in accordance
with the terms of this Agreement. In the event of any inconsistency between the
entries made pursuant to paragraphs (b) and (c) of this Section 2.09, the
accounts maintained by the Administrative Agent maintained pursuant to
paragraph (c) of this Section 2.09 shall control.

(c)    The Administrative Agent shall, in connection with maintenance of the
Register in accordance with Section 9.04(b)(iv) maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal, premium, interest or fees due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(d)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note. In such event, the Borrower of such Loans shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.10.    Protective Advances. (a) Subject to the limitations set forth
below, in the event the Borrower is unable to comply with the Borrowing Base
limitations set forth in this Agreement or the Borrower is unable to satisfy the
conditions precedent to the making of Revolving Loans set forth in Section 4.02,
in either case, the Lenders hereby authorize the Administrative Agent, for the
account of the Lenders, from time to time in the Administrative Agent’s sole
discretion (but shall have absolutely no obligation to), to make Loans to the
Borrower, on behalf of all Lenders, which the Administrative Agent, in its
Permitted Discretion, deems necessary or desirable (i) to preserve or protect
the Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations or (iii) to
pay any other amount chargeable to or required to be paid by the Borrower
pursuant to the terms of this Agreement, including payments of reimbursable
expenses (including costs, fees, and expenses as described in Section 9.03 and
other sums payable under the Loan Documents (any of such Loans are herein
referred to as “Protective Advances”) for a period commencing on the date the
Administrative Agent receives a Borrowing Request requesting a Protective
Advance until the earliest of (x) the twentieth Business Day after such date,
(y) the date the Borrower is again able to comply with the Borrowing Base
limitations and the conditions precedent set forth in Section 4.02, or obtains
an amendment or waiver with respect thereto and (z) the date the Required
Lenders instruct the Administrative Agent to cease making Protective Advances
(the “Protective Advance Period”); provided that the Administrative Agent shall
not make any Protective Advance to the extent that at the time of the making of
such Protective Advance, the amount of such Protective Advance (I) when added to
the aggregate outstanding amount of all other

 

107



--------------------------------------------------------------------------------

Protective Advances made to the Borrower at such time, would exceed 5.0% of the
Borrowing Base at such time (based on the Borrowing Base Certificate last
delivered) (the “Protective Advance Amount”) or (II) when added to the Aggregate
Revolving Exposure as then in effect (immediately prior to the incurrence of
such Protective Advance), would exceed the Aggregate Revolving Commitment at
such time. The Administrative Agent’s authorization to make Protective Advances
may be revoked at any time by the Required Lenders. Any such revocation must be
in writing and shall become effective prospectively upon the Administrative
Agent’s receipt thereof. Protective Advances shall be subject to periodic
settlement with the Lenders pursuant to Section 2.10(b).

(b)     The Administrative Agent may by notice given not later than 12:00 noon,
New York City time, on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of the Protective
Advances outstanding. Such notice shall specify the aggregate principal amount
of Protective Advances in which the Lenders will be required to participate and
each Lender’s Applicable Percentage of such Protective Advances. Each Lender
hereby absolutely and unconditionally agrees to pay, promptly upon receipt of
notice as provided above (and in any event, if such notice is received by 12:00
noon, New York City time, on a Business Day, no later than 2:00 p.m., New York
City time on such Business Day and if received after 12:00 noon, New York City
time, on a Business Day, no later than 10:00 a.m., New York City time, on the
immediately succeeding Business Day), to the Administrative Agent such Lender’s
Applicable Percentage of such Protective Advances. Each Lender acknowledges and
agrees that its obligation to acquire participations in Protective Advances
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including nonsatisfaction of any of the
conditions precedent set forth in Section 4.02, the occurrence and continuance
of a Default or any reduction or termination of the Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders pursuant to this paragraph). Any amounts received by the Administrative
Agent from the Borrower (or other Person on behalf of the Borrower) in respect
of a Protective Advance after receipt by the Administrative Agent of the
proceeds of a sale of participations therein shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph to the extent of their interests therein; provided that any
such payment so remitted shall be repaid to the Administrative Agent if and to
the extent such payment is required to be refunded to a Borrower for any reason.
The purchase of participations in a Protective Advance pursuant to this
paragraph shall not constitute a Loan and shall not relieve the Borrower of its
obligation to repay such Protective Advance.

SECTION 2.11.    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, subject to Section 2.16.

 

108



--------------------------------------------------------------------------------

(b)    In the event and on each occasion that the Aggregate Revolving Exposure
exceeds the lesser of (i) the sum of (A) the Borrowing Base then in effect and
(B) the Protective Advance Exposures and (ii) the Aggregate Revolving
Commitment, the Borrower shall promptly, and in any event within one Business
Day, first, prepay any Protective Advances that may be outstanding and second,
prepay Revolving Borrowings or Swingline Borrowings (or, if no such Borrowings
are outstanding, deposit cash collateral in an account with the Administrative
Agent in accordance with Section 2.05(i)) in an aggregate amount equal to such
excess.

(c)    Prior to any optional prepayment of Borrowings under this Section, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment delivered pursuant to
paragraph (d) of this Section.

(d)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of Swingline Loans, the applicable Swingline Lender) in writing (via
hand delivery, facsimile or other electronic imaging) of any optional prepayment
and, to the extent practicable, any mandatory prepayment hereunder (i) in the
case of a prepayment of a Eurocurrency Borrowing, not later than 1:00 p.m.,
Local Time, three Business Days before the date of prepayment, (ii) in the case
of a prepayment of an ABR Borrowing, not later than 1:00 p.m., New York City
time, one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Borrowing, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that if a notice
of optional prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.08, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08. Promptly following receipt of any such
notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the applicable Class of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12.    Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender (other than a Defaulting Lender)
in accordance with its Pro Rata Share of the Aggregate Revolving Commitments for
the period from and including the Effective Date to but excluding the date on
which the Revolving Commitments terminate (or are otherwise reduced to zero), a
commitment fee which shall accrue at the Applicable Commitment Fee Rate on the
average daily unused amount of the aggregate Revolving Commitment of such
Revolving Lender. Such accrued commitment fees accrued through and including the
last day of March, June, September and December of each year shall be payable in
arrears on the fifteenth

 

109



--------------------------------------------------------------------------------

day following such last day and on the date on which all the Revolving
Commitments terminate, commencing on the first such date to occur after the
Effective Date. For purposes of computing commitment fees, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure and Protective Advance Exposure of such Lender shall be disregarded for
such purpose).

(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate then used to determine the interest rate applicable to Eurocurrency
Revolving Loans on the average daily amount of such Lender’s aggregate LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which all of such Lender’s Revolving
Commitments terminate and the date on which such Lender ceases to have any LC
Exposure and (ii) to each Issuing Bank a fronting fee, which shall accrue at a
rate per annum equal to 0.125% on the average daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of all the Revolving Commitments and the date on which there ceases
to be any such LC Exposure, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the fifteenth day following such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which all the
Revolving Commitments terminate and any such fees accruing after the date on
which all the Revolving Commitments terminate shall be payable on demand. Any
other fees payable to an Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand.

(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(d)    The Borrower agrees to pay to the Arrangers and the Administrative Agent,
for the account of each applicable Arranger and Lender, such other fees as shall
have been separately agreed upon in writing (including pursuant to any fee
letters entered into between the Administrative Agent, the Arrangers or their
respective affiliates and the Borrower, and including upfront fees, which may be
in the form of original issues discounts to the Loans) in the amounts and at the
times so specified.

(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Revolving Lenders entitled thereto. Fees
paid hereunder shall not be refundable under any circumstances.

 

110



--------------------------------------------------------------------------------

(f)    All commitment fees, participation fees, fronting fees and other fees
payable pursuant to this Section 2.12 and all interest shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan and each Protective Advance) shall bear interest
at the Alternate Base Rate plus the Applicable Rate.

(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate or the EURIBO Rate, as applicable, for the Interest
Period in effect for such Borrowing plus the Applicable Rate.

(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, and an
Event of Default under Section 7.01(a), (b), (h) or (i) shall have occurred and
be continuing, such overdue amount shall bear interest, on and from such date,
at a rate per annum equal to (i) in the case of overdue principal of any Loan,
2.00% per annum plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section or (ii) in the case of any other
overdue amount, 2.00% per annum plus the rate applicable to ABR Revolving Loans
as provided in paragraph (a) of this Section. Payment or acceptance of the
increased rates of interest provided for in this paragraph (c) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent, any Issuing Bank or any Lender.

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of a Revolving Loan of any
Class or a Swingline Loan or Protective Advance, upon termination of the
Revolving Commitments of the applicable Class; provided that (i) interest
accrued pursuant to paragraph (c) of this Section and interest accrued on any
Protective Advance shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Revolving Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of a
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

SECTION 2.14.    Alternate Rate of Interest.

(a)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

111



--------------------------------------------------------------------------------

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate,
as applicable (including because the applicable Screen Rate is not available or
published on a current basis), for the applicable currency and such Interest
Period; provided that no Benchmark Transition Event shall have occurred at such
time; or

(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate, as applicable, for the
applicable currency and such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for the applicable currency and
such Interest Period;

the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing made by reference to such rate shall be ineffective and (B) if any
Borrowing Request requests a Eurocurrency Revolving Borrowing denominated in
dollars made by reference to such rate, such Borrowing shall be made as an
ABR Borrowing; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate or the EURIBO Rate, as applicable, with
a Benchmark Replacement. Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Borrower, so long as the Administrative Agent has not received,
by such time, written notice of objection to such proposed amendment from
Lenders comprising the Required Lenders of each Class; provided that, with
respect to any proposed amendment containing any SOFR-Based Rate, the Lenders
shall be entitled to object only to the Benchmark Replacement Adjustment
contained therein. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
of each Class have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment. No replacement of LIBO Rate or the
EURIBO Rate with a Benchmark Replacement will occur prior to the applicable
Benchmark Transition Start Date.

(c)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent and the Borrower will have the right to make

 

112



--------------------------------------------------------------------------------

Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

(d)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.14, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.14.

(e)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurocurrency Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a Eurocurrency Revolving Borrowing denominated in
dollars, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or any Issuing Bank;

(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or

(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender,

 

113



--------------------------------------------------------------------------------

such Issuing Bank or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit, Swingline Loan or Protective
Advance) or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise), then, from time to time upon request of such
Lender, such Issuing Bank or such other Recipient, the Borrower will pay to such
Lender, such Issuing Bank or such other Recipient, as applicable, such
additional amount or amounts as will compensate such Lender, such Issuing Bank
or such other Recipient, as applicable, for such additional costs or expenses
incurred or reduction suffered.

(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit, Swingline Loans or Protective
Advances held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then, from time to time upon the
request of such Lender or such Issuing Bank, the Borrower will pay to such
Lender or such Issuing Bank, as applicable, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c)    A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as applicable, as specified in paragraph (a) or (b)
of this Section and the calculation thereof shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender or such Issuing Bank, as applicable, the amount shown as due on any such
certificate within 30 days after receipt thereof.

(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 180 days prior to the date that such Lender or
such Issuing Bank, as applicable, notifies the Borrower of the Change in Law
giving rise to such increased costs or expenses or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

114



--------------------------------------------------------------------------------

(e)    Notwithstanding any other provision of this Section, no Lender or Issuing
Bank shall demand compensation for any increased cost or reduction pursuant to
this Section 2.15 if (i) it shall not at the time be the general policy or
practice of such Lender or Issuing Bank to demand such compensation in similar
circumstances under comparable provisions of other credit agreements and
(ii) such increased cost or reduction is due to market disruption, unless such
circumstances generally affect the banking market and when the Required Lenders
have made such a request.

SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (whether or not such notice may be revoked in accordance with
the terms hereof) or (d) the assignment of any Eurocurrency Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19(b) or 9.02(c), then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (excluding loss of profit). In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate, that would have been
applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for deposits in the applicable
currency of a comparable amount and period from other banks in the London
interbank market. A certificate of any Lender setting forth in reasonable detail
any amount or amounts that such Lender is entitled to receive pursuant to this
Section and the reasons therefor, and showing the calculation thereof, shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof. Notwithstanding the foregoing, this
Section 2.16 will not apply to losses, costs or expenses resulting from Taxes.

SECTION 2.17.    Taxes. (a) Payment Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under this Agreement or any other
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then an additional amount shall be
payable by the applicable Loan Party as necessary so that

 

115



--------------------------------------------------------------------------------

after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent reimburse it for the payment of, any
Other Taxes.

(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case
that are payable or paid by the Administrative Agent in connection with this
Agreement or any other Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document or otherwise payable by the Administrative Agent to such
Lender from any other source against any amount due to the Administrative Agent
under this paragraph.

 

116



--------------------------------------------------------------------------------

(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from,
or reduction of, withholding Tax with respect to payments made under this
Agreement or any other Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), 2.17(f)(ii)(B) or 2.17(f)(ii)(D)) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
Notwithstanding the foregoing, in the case of an applicable Borrower, Designated
Borrower or any other applicable Loan Party that, in each case, is not a U.S.
Person, the applicable Lender will not be subject to the requirements of this
paragraph (f)(i) unless it has received written notice from such Borrower, such
Designated Borrower or such other Loan Party advising it of the availability of
an exemption or reduction of withholding Tax under the laws of the jurisdiction
in which such Borrower, such Designated Borrower or such other Loan Party is
located and containing all applicable documentation (together, if requested by
such Lender, with a certified English translation thereof) required to be
completed by such Lender in order to receive any such exemption or reduction,
and such Lender is legally able to provide such documentation to such Borrower,
such Designated Borrower or such other Loan Party.

(ii)    Without limiting the generality of the foregoing:

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

117



--------------------------------------------------------------------------------

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any other Loan Document, executed originals of
IRS Form W-8BEN or Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under this
Agreement or any other Loan Document, IRS Form W-8BEN or Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2)    executed originals of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c)(3)(B) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or Form W-8BEN-E; or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W-9 and/or another certification document
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-4 on behalf of each such direct or indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from, or a reduction in, U.S. federal withholding
Tax, duly completed,

 

118



--------------------------------------------------------------------------------

together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts paid pursuant to this Section 2.17), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section 2.17 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this paragraph the payment of which
would place such indemnified party in a less favorable net after-Tax position
than such indemnified party would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

119



--------------------------------------------------------------------------------

(h)    For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.

SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account or accounts as may be specified by
the Administrative Agent, except that payments required to be made directly to
any Issuing Bank or any Swingline Lender shall be so made, payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
this Agreement or any other Loan Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments hereunder of
principal or interest in respect of any Loan or LC Disbursement shall, except as
otherwise expressly provided herein, be made in the currency of such Loan or LC
Disbursement; all other payments hereunder and under each other Loan Document
shall be made in dollars.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, or participations in LC Disbursements, Swingline Loans or
Protective Advances resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Administrative Agent of such fact and shall purchase
(for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements, Swingline Loans and Protective Advances of
other Lenders to the extent necessary so that the aggregate amount of all such
payments shall be shared by the Lenders ratably in

 

120



--------------------------------------------------------------------------------

accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements,
Swingline Loans and Protective Advances; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements, Swingline Loans or Protective Advances to any Eligible
Assignee, to the Borrower or any Subsidiary or other Affiliate thereof in a
transaction that complies with the terms of Section 9.04(e) or (f), as
applicable. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or the Issuing Banks, as applicable, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the NYFRB Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(a) or (b), 2.17(e), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and application to, any future funding obligations of
such Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if any Loan Party is
required to pay any Indemnified Taxes or additional amounts to any Lender or to
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall

 

121



--------------------------------------------------------------------------------

(at the request of the Borrower) use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or its participation
in any Letter of Credit affected by such event, or to assign and delegate its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not be inconsistent
with its internal policies or otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agree to pay all reasonable and documented
assignment fees in connection with any such designation or assignment and
delegation.

(b)    If (i) any Lender has requested compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender has become a Defaulting Lender, (iv) any Lender
has become a Declining Lender under Section 2.22 or (v) any Lender is a
Disqualified Institution, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.15 or 2.17) and
obligations under this Agreement and the other Loan Documents (or, in the case
of any such assignment and delegation resulting from a Lender having become a
Declining Lender, all its interests, rights and obligations under this Agreement
and the other Loan Documents as a Lender of the applicable Class with respect to
which such Lender is a Declining Lender) to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment and delegation); provided that (A) the Borrower shall
have received the prior written consent of the Administrative Agent to the
extent such consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable (and, if a Revolving Commitment is being
assigned, each Issuing Bank and each Swingline Lender), which consent shall not
unreasonably be withheld or delayed, (B) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and unreimbursed
participations in LC Disbursements, Swingline Loans and Protective Advances,
accrued interest thereon, accrued but unpaid fees and all other amounts payable
to it hereunder (if applicable, in each case only to the extent such amounts
relate to its interest as a Lender of a particular Class) from the assignee (in
the case of such principal and accrued interest and fees or the Borrower,
(C) the Borrower or such assignee shall have paid (unless waived) to the
Administrative Agent the processing and recordation fee specified in
Section 9.04(b), (D) in the case of any such assignment and delegation resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a material reduction in
such compensation or payments and (E) such assignment and delegation does not
conflict with applicable law. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise (including as a result of any action taken by such
Lender under paragraph (a) above), the circumstances entitling the Borrower to
require such assignment and delegation have ceased to apply. Each party hereto
agrees that an

 

122



--------------------------------------------------------------------------------

assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment need not be a
party thereto.

SECTION 2.20.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

(a)    commitment fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Banks’ LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or Swingline Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or any Swingline Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting

 

123



--------------------------------------------------------------------------------

Lender until such time as all Loans and funded and unfunded participations in
the Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
and Swingline Loans is held by the Lenders pro rata in accordance with the
Commitments without giving effect to clause (d) below. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto;

(c)    the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders adversely
affected thereby shall, except as otherwise provided in Section 9.02, require
the consent of such Defaulting Lender in accordance with the terms hereof;

(d)    if any Swingline Exposure, Protective Advance Exposure or LC Exposure
exists at the time a Revolving Lender becomes a Defaulting Lender, then:

(i)    [reserved];

(ii)    all or any part of the Swingline Exposure (other than (x) any portion
thereof with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Section 2.04(c) and (y) the portion of the
Swingline Exposure referred to in clause (b) of the definition thereof),
Protective Advance Exposure (other than any portion thereof with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Section 2.10(b), and LC Exposure (other than any portion thereof attributable
to unreimbursed LC Disbursements with respect to which such Defaulting Lender
shall have funded its participation as contemplated by Sections 2.05(e) and
2.05(f)) of such Defaulting Lender shall be reallocated among the non-Defaulting
Revolver Lenders in accordance with their respective Applicable Percentages but
only to the extent that (x) the sum of all non-Defaulting Revolving Lenders’
Revolving Exposures plus such Defaulting Lender’s Swingline Exposure, Protective
Advance Exposure and LC Exposure does not exceed the sum of all non-Defaulting
Revolving Lenders’ Revolving Commitments and (y) such reallocation does not
cause the aggregate Revolving Exposure of any non-Defaulting Lender to exceed
such non-Defaulting Lender’s Revolving Commitment; provided that, subject to
Section 9.18, no reallocation under this clause (ii) shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation;

 

124



--------------------------------------------------------------------------------

(iii)    if the reallocation described in clause (ii) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure and/or Protective Advance Exposure that
has not been reallocated and (B) second, cash collateralize for the benefit of
the Issuing Banks the portion of such Defaulting Lender’s LC Exposure that has
not been reallocated in accordance with the procedures set forth in
Section 2.05(i) for so long as such LC Exposure is outstanding;

(iv)    if any portion of such Defaulting Lender’s LC Exposure is cash
collateralized pursuant to clause (iii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

(v)    if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (ii) above, then the fees payable to the Lenders
pursuant to Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to
such reallocation;

(vi)    [reserved]; and

(vii)    if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (ii) or
(iii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all participation fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Banks (and allocated among them ratably based on the
amount of such Defaulting Lender’s LC Exposure attributable to Letters of Credit
issued by each Issuing Bank) until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(e)    so long as such Revolving Lender is a Defaulting Lender, no Swingline
Lender shall be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend, renew or extend any Letter of Credit unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Swingline Exposure (other than the portion of such Swingline Exposure referred
to in clause (b) of the definition of such term) or LC Exposure, as applicable
will be fully covered by the Revolving Commitments of the non-Defaulting
Revolving Lenders and/or cash collateral provided by the Borrower in accordance
with Section 2.20(d), and participating interests in any such funded Swingline
Loan or in any such issued, amended, renewed or extended Letter of Credit will
be allocated among the non-Defaulting Revolving Lenders in a manner consistent
with Section 2.20(d)(ii) (and such Defaulting Lender shall not participate
therein).

 

125



--------------------------------------------------------------------------------

In the event that (i) a Bankruptcy Event with respect to a Revolving Lender
Parent shall occur following the Effective Date and for so long as such
Bankruptcy Event shall continue or (ii) any Swingline Lender or any Issuing Bank
has a good faith belief that any Revolving Lender has defaulted in fulfilling
its obligations under one or more other agreements in which such Lender commits
to extend credit, such Swingline Lender shall not be required to fund any
Swingline Loan and such Issuing Bank shall not be required to issue, amend,
renew or extend any Letter of Credit, unless such Swingline Lender or such
Issuing Bank, as applicable, shall have entered into arrangements with the
Borrower or the applicable Revolving Lender, satisfactory to such Swingline
Lender or such Issuing Bank, as applicable, to defease any risk to it in respect
of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, each Swingline Lender
and each applicable Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused the applicable Revolving Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Revolving Lenders shall be readjusted to reflect the inclusion of such Revolving
Lender’s Revolving Commitment and on such date such Revolving Lender shall
purchase at par such of the Revolving Loans of the applicable Class of the other
Revolving Lenders of such Class as the Administrative Agent shall determine may
be necessary in order for such Revolving Lender to hold such Revolving Loans of
such Class in accordance with its Applicable Percentage; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Revolving Lender was a
Defaulting Lender; provided further that, except as otherwise expressly agreed
by the affected parties, no change hereunder from a Defaulting Lender to a
non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Revolving Lender’s having been a Defaulting
Lender.

SECTION 2.21.    Incremental Extensions of Credit. (a) At any time and from time
to time, during the Revolving Availability Period, the Borrower may, by notice
to the Administrative Agent (whereupon the Administrative Agent shall promptly
deliver a copy to each of the Lenders), request (i) one or more increases in the
aggregate amount of the Revolving Commitments (each such increase, a “Revolving
Commitment Increase” or (ii) one or more additional tranches of revolving
commitments in the form of a “first in, last out” tranche subject to customary
terms and conditions satisfactory to the Administrative Agent (each, a “FILO
Tranche Incremental Revolving Commitment” and, together with any Revolving
Commitment Increase, the “Incremental Extensions of Credit” or the “Incremental
Facilities”), in an aggregate amount not to exceed the sum of (x) $350,000,000
plus (y) the amount of any voluntary permanent reductions in the amount of the
Revolving Commitments; provided that, at the time of each such request and upon
the effectiveness of each Incremental Facility Amendment, (A) no Default or
Event of Default has occurred and is continuing or shall result therefrom (or,
in the event the proceeds of any Incremental Extension of Credit in the form of
a FILO Tranche Incremental Revolving Commitment are to be used to finance any
Limited Condition Transaction permitted hereunder for which the Borrower has
made an LCT Election, no Default or Event of Default shall exist and be
continuing as of the LCT Test Date for such Limited Condition Transaction), (B)
the representations and warranties of the

 

126



--------------------------------------------------------------------------------

Borrower and each other Loan Party, as applicable, set forth in the Loan
Documents (other than the representation and warranty set forth in
Section 3.04(b)) would be true and correct in all material respects (or, in the
case of representations and warranties qualified as to materiality or Material
Adverse Effect, in all respects) on and as of the date of, and immediately after
giving effect to, the incurrence of such Incremental Facility (provided that
(x) the representation and warranty set forth in Section 3.04(a) shall be deemed
to refer to the financial statements most recently delivered pursuant to
Section 5.01(a) and (b), (y) the representation set forth in Section 3.15 shall
be made as of the date of such Incremental Facility Amendment) and (z) in the
event the proceeds of any Incremental Extension of Credit in the form of a FILO
Tranche Incremental Revolving Commitment are to be used to finance any
Investment permitted hereunder, such condition precedent related to the making
and accuracy of such representations and warranties relating to the drawing of
such FILO Tranche Incremental Revolving Commitments may be waived or limited as
agreed between the Borrower and the Lenders providing such Incremental Extension
of Credit, without the consent of any other Lenders) and (C) the Borrower shall
have delivered a certificate of a Financial Officer or legal officer to the
effect set forth in clauses (A) and (B) above. Each Incremental Facility shall
be in an integral multiple of $1,000,000 and be in an aggregate principal amount
that is not less than $10,000,000; provided that such amount may be less than
$10,000,000 if such amount represents all the remaining availability under the
aggregate amount of Incremental Extensions of Credit permitted to be established
hereunder as set forth above.

(b)    The Incremental Facilities (i) shall be documented pursuant to an
Incremental Facility Amendment and rank pari passu in right of payment in
respect of the Collateral and with the Obligations in respect of the Revolving
Commitments (other than any FILO Tranche Incremental Revolving Commitment, which
shall be subordinate in right of payment to the extent set forth in the
applicable Incremental Facility Amendment), (ii) shall not have a borrower other
than the Borrower, (iii) shall not be secured by any property or assets of the
Borrower or any Restricted Subsidiary other than the Collateral or guaranteed by
any Subsidiaries other than the Loan Parties, and (iv) shall be subject to the
same terms and conditions as the Revolving Commitments; provided that (x) any
FILO Tranche Incremental Revolving Commitment (A) shall be subject to customary
“first in last out” terms acceptable to the Administrative Agent, including with
respect to greater advance rates under the Borrowing Base and the making and
prepayment and repayment of the loans thereunder and (B) shall be subject to
such pricing and fees as are agreed between the Borrower and the Lenders in
respect of such tranche and (y) the pricing and fees with respect to any
Revolving Commitment Increase may be greater than those applicable to the
existing Revolving Commitments so long as the pricing or fees, as the case may
be, with respect to all Revolving Commitments are increased to such greater
amount.

(c)    Any additional bank, financial institution, existing Lender or other
Person that elects to extend Incremental Extensions of Credit (i) shall, to the
extent a consent would be required under Section 9.04 if such additional bank,
financial institution, existing Lender or other Person were taking an assignment
of Loans or Commitments, be approved by the Borrower, the Administrative Agent,
each Issuing

 

127



--------------------------------------------------------------------------------

Bank and each Swingline Lender (such approval not be unreasonably withheld) (any
such bank, financial institution, existing Lender or other Person being called
an “Additional Lender”) and (ii) if not already a Lender, shall become a Lender
under this Agreement pursuant to an amendment (an “Incremental Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each such Additional Lender and the Administrative
Agent. No Lender shall be obligated to provide any Incremental Extension of
Credit unless it so agrees. Commitments in respect of any Incremental Extension
of Credit shall become Commitments (or in the case of any Revolving Commitment
Increase to be provided by an existing Revolving Lender, an increase in such
Lender’s Revolving Commitment) under this Agreement upon the effectiveness of
the applicable Incremental Facility Amendment. An Incremental Facility Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement or to any other Loan Document as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section (including, with respect to any FILO Tranche Incremental Revolving
Commitments, such modifications to the borrowing, prepayment, commitment
reduction and waterfall provisions of this Agreement and the other Loan
Documents as are appropriate to reflect the “first in, last out” nature of such
tranche). The effectiveness of any Incremental Facility Amendment shall be
subject to the satisfaction on the effective date thereof of each of the
conditions set forth in clauses (a) and (b) of Section 4.02 (it being understood
and agreed that all references to a Borrowing in clauses (a) and (b) of
Section 4.02 shall be deemed to refer to the applicable Incremental Facility
Amendment); provided that if the proceeds of the applicable Incremental
Extension of Credit in the form of a FILO Tranche Incremental Revolving
Commitment are to be used to finance a Limited Condition Transaction, then
(i) the condition precedent set forth in Section 4.02(a) relating to the drawing
of such FILO Tranche Incremental Revolving Commitment may be limited to
(x) customary specified representations and warranties and (y) customary
specified acquisition agreement representations and warranties with respect to
the Person to be acquired and (ii) the condition precedent set forth in
Section 4.02(b) relating to the drawing of such FILO Tranche Incremental
Revolving Commitment may be limited to Defaults described in clauses (a), (b),
(h) and (i) of Section 7.01).

(d)    On the date of effectiveness of any Revolving Commitment Increase,
(i) the aggregate principal amount of the Revolving Loans outstanding (the
“Existing Revolving Borrowings”) immediately prior to the effectiveness of such
Revolving Commitment Increase shall be deemed to be repaid, (ii) each Revolving
Commitment Increase Lender that shall have had a Revolving Commitment prior to
the effectiveness of such Revolving Commitment Increase shall pay to the
Administrative Agent in same day funds an amount equal to the amount, if any, by
which (A) (1) such Revolving Commitment Increase Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Revolving
Commitment Increase) multiplied by (2) the aggregate principal amount of the
Resulting Revolving Borrowings (as hereinafter defined) exceeds (B) (1) such
Revolving Commitment Increase Lender’s Applicable Percentage (calculated without
giving effect to the effectiveness of such Revolving Commitment Increase)
multiplied by (2) the aggregate principal amount of the Existing Revolving
Borrowings, (iii) each Revolving Commitment Increase Lender that shall not have
had a Revolving Commitment prior to the effectiveness of such Revolving

 

128



--------------------------------------------------------------------------------

Commitment Increase shall pay to the Administrative Agent in same day funds an
amount equal to (1) such Revolving Commitment Increase Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Revolving Commitment Increase) multiplied by (2) the aggregate principal amount
of the Resulting Revolving Borrowings, (iv) after the Administrative Agent
receives the funds specified in clauses (ii) and (iii) above, the Administrative
Agent shall pay to each Revolving Lender of the applicable Class the portion of
such funds that is equal to the amount, if any, by which (A) (1) such Revolving
Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Revolving Commitment Increase) multiplied by (2) the
aggregate principal amount of the Existing Revolving Borrowings, exceeds (B) (1)
such Revolving Lender’s Applicable Percentage (calculated after giving effect to
the effectiveness of such Revolving Commitment Increase) multiplied by (2) the
aggregate principal amount of the Resulting Revolving Borrowings, (v) after the
effectiveness of such Revolving Commitment Increase, the Borrower shall be
deemed to have made new Revolving Borrowings (the “Resulting Revolving
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Existing Revolving Borrowings and of the Types and for the
Interest Periods specified in a Borrowing Request delivered to the
Administrative Agent in accordance with Section 2.03 (and the Borrower shall
deliver such Borrowing Request), (vi) each Revolving Lender of the applicable
Class shall be deemed to hold its Applicable Percentage of each Resulting
Revolving Borrowing (calculated after giving effect to the effectiveness of such
Revolving Commitment Increase) and (vii) the Borrower shall pay each Revolving
Lender any and all accrued but unpaid interest on its Loans comprising the
Existing Revolving Borrowings. The deemed payments of the Existing Revolving
Borrowings made pursuant to clause (i) above shall be subject to compensation by
the Borrower pursuant to the provisions of Section 2.16 if the date of the
effectiveness of such Revolving Commitment Increase occurs other than on the
last day of the Interest Period relating thereto. Upon each Revolving Commitment
Increase pursuant to this Section, each Revolving Lender immediately prior to
such increase will automatically and without further act be deemed to have
assigned to each Revolving Commitment Increase Lender, and each such Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Lender’s participations hereunder
in outstanding Letters of Credit and Swingline Loans such that, after giving
effect to such Revolving Commitment Increase and each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit and Swingline Loans held by each
Revolving Lender (including each such Revolving Commitment Increase Lender) will
equal such Revolving Lender’s Applicable Percentage.

SECTION 2.22.    Extension of Maturity Date.

(a)    The Borrower may, by delivery of a Maturity Date Extension Request to the
Administrative Agent (which shall promptly deliver a copy thereof to each of the
Lenders) not less than 30 days prior to the then-existing Revolving Maturity
Date for the applicable Class of Commitments and/or Loans hereunder to be
extended (the “Existing Maturity Date”), request that the Lenders extend the
Existing Maturity Date in accordance with this Section; provided that, for the
avoidance of doubt, each Lender may

 

129



--------------------------------------------------------------------------------

elect to agree or not agree, in its sole discretion, to an extension of a
Revolving Maturity Date. Each Maturity Date Extension Request shall (i) specify
the applicable Class of Commitments and/or Loans hereunder to be extended,
(ii) specify the date to which the applicable Revolving Maturity Date is sought
to be extended, (iii) specify the changes, if any, to the Applicable Rate to be
applied in determining the interest payable on the Loans of, and fees payable
hereunder to, Consenting Lenders (as defined below) in respect of that portion
of their Commitments and/or Loans extended to such new Revolving Maturity Date
and the time as of which such changes will become effective (which may be prior
to the Existing Maturity Date) and (iv) specify any other amendments or
modifications to this Agreement to be effected in connection with such Maturity
Date Extension Request; provided that no such changes or modifications requiring
approvals pursuant to the provisos to Section 9.02(b) shall become effective
prior to the Existing Maturity Date unless such other approvals have been
obtained. In the event a Maturity Date Extension Request shall have been
delivered by the Borrower, each Lender shall have the right to agree to the
extension of the Existing Maturity Date and other matters contemplated thereby
on the terms and subject to the conditions set forth therein (each Lender
agreeing to the Maturity Date Extension Request being referred to herein as a
“Consenting Lender” and each Lender not agreeing thereto being referred to
herein as a “Declining Lender”), which right may be exercised by written notice
thereof, specifying the maximum amount of the Commitment and/or Loans of such
Lender with respect to which such Lender agrees to the extension of the
Revolving Maturity Date, delivered to the Borrower (with a copy to the
Administrative Agent) not later than a day to be agreed upon by the Borrower and
the Administrative Agent following the date on which the Maturity Date Extension
Request shall have been delivered by the Borrower (it being understood and
agreed that any Lender that shall have failed to exercise such right as set
forth above shall be deemed to be a Declining Lender). If a Lender elects to
extend only a portion of its then existing Commitment and/or Loans, it will be
deemed for purposes hereof to be a Consenting Lender in respect of such extended
portion and a Declining Lender in respect of the remaining portion of its
Commitment and/or Loans, and the aggregate principal amount of each Type and
currency of Loans of the applicable Class of such Lender shall be allocated
ratably among the extended and non-extended portions of the Loans of such Lender
based on the aggregate principal amount of such Loans so extended and not
extended. If Consenting Lenders shall have agreed to such Maturity Date
Extension Request in respect of Commitments and/or Loans held by them, then,
subject to paragraph (d) of this Section, on the date specified in the Maturity
Date Extension Request as the effective date thereof (the “Extension Effective
Date”), (i) the Existing Maturity Date of the applicable Commitments and/or
Loans shall, as to the Consenting Lenders, be extended to such date as shall be
specified therein, (ii) the terms and conditions of the applicable Commitments
and/or Loans of the Consenting Lenders (including interest and fees (including
Letter of Credit fees) payable in respect thereof) shall be modified as set
forth in the Maturity Date Extension Request and (iii) such other modifications
and amendments hereto specified in the Maturity Date Extension Request shall
(subject to any required approvals (including those of the Required Lenders)
having been obtained) become effective. For the avoidance of doubt, the
obligation of any Issuing Bank to issue Letters of Credit under this Agreement
shall not be extended

 

130



--------------------------------------------------------------------------------

beyond the Revolving Maturity Date applicable thereto without the consent of
such Issuing Bank.

(b)    Notwithstanding the foregoing, the Borrower shall have the right, in
accordance with the provisions of Sections 2.19(b) and 9.04, at any time prior
to the Existing Maturity Date, to replace a Declining Lender (for the avoidance
of doubt, only in respect of that portion of such Lender’s Commitment and/or
Loans subject to a Maturity Date Extension Request that it has not agreed to
extend) with a Lender or other financial institution that will agree to such
Maturity Date Extension Request, and any such replacement Lender shall for all
purposes constitute a Consenting Lender in respect of the Commitment and/or
Loans assigned to and assumed by it on and after the effective time of such
replacement.

(c)    If a Maturity Date Extension Request has become effective hereunder:

(i)    not later than the fifth Business Day prior to the Existing Maturity
Date, the Borrower shall make prepayments of Revolving Loans and Swingline Loans
and shall provide cash collateral in respect of Letters of Credit, in each case,
in the manner set forth in Section 2.05(i), such that, after giving effect to
such prepayments and such provision of cash collateral, the Aggregate Revolving
Exposure as of such date will not exceed the aggregate Revolving Commitments of
the Consenting Lenders extended pursuant to this Section (and the Borrower shall
not be permitted thereafter to request any Revolving Loan or Swingline Loan or
any issuance, amendment, renewal or extension of a Letter of Credit if, after
giving effect thereto, the Aggregate Revolving Exposure would exceed the
aggregate amount of the Revolving Commitments so extended); and

(ii)    on the Existing Maturity Date, the Revolving Commitment of each
Declining Lender shall, to the extent not assumed, assigned or transferred as
provided in paragraph (b) of this Section, terminate, and the Borrower shall
repay all the Revolving Loans made by each Declining Lender to the Borrower to
the extent such Loans shall not have been so purchased, assigned and
transferred, in each case together with accrued and unpaid interest and all fees
and other amounts owing to such Declining Lender hereunder, it being understood
and agreed that, subject to satisfaction of the conditions set forth in
Section 4.02, such repayments may be funded with the proceeds of new Revolving
Borrowings made simultaneously with such repayments by the Consenting Lenders,
which such Revolving Borrowings shall be made ratably by the Consenting Lenders
in accordance with their extended Revolving Commitments.

(d)    Notwithstanding the foregoing, no Maturity Date Extension Request shall
become effective hereunder unless, on the Extension Effective Date, the
conditions set forth in clauses (a) and (b) of Section 4.02 shall be satisfied
(with all references in such Section to a Borrowing being deemed to be
references to such

 

131



--------------------------------------------------------------------------------

Maturity Date Extension Request) and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower.

(e)    Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of an Existing Maturity Date in accordance with
the express terms of this Section, or any amendment or modification of the terms
and conditions of the Commitments and the Loans of the Consenting Lenders
effected pursuant thereto, shall be deemed to (i) violate the last sentence of
Section 2.08(c) or Section 2.18(b) or 2.18(c) or any other provision of this
Agreement requiring the ratable reduction of Commitments or the ratable sharing
of payments or (ii) require the consent of all Lenders or all affected Lenders
under Section 9.02(b).

(f)    The Borrower, the Administrative Agent and the Consenting Lenders may
enter into an amendment to this Agreement to effect such modifications as may be
necessary to reflect the terms of any Maturity Date Extension Request that has
become effective in accordance with the provisions of this Section.

ARTICLE III

Representations and Warranties

The Borrower (with respect to itself and, where applicable, the Restricted
Subsidiaries) represents and warrants to the Administrative Agent, each of the
Issuing Banks, each of the Swingline Lenders and each of the Lenders that, as of
the Effective Date, and as of each date on which such representations and
warranties are expressly required to be made hereunder:

SECTION 3.01.    Organization; Powers. Each of the Borrower and the Restricted
Subsidiaries (a) is duly organized, validly existing and, to the extent that
such concept is applicable in the relevant jurisdiction, in good standing (to
the extent such concept exists in the relevant jurisdictions) under the laws of
the jurisdiction of its organization (except, in the case of any Restricted
Subsidiary, to the extent the failure to be in good standing could not (either
individually or in the aggregate) reasonably be expected to result in a Material
Adverse Effect), (b) has the corporate or other organizational power and
authority to carry on its business as now conducted, to execute, deliver and
perform its obligations under this Agreement and each other Loan Document and
(c) except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and, to the extent that such concept exists in the relevant
jurisdiction, is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02.    Authorization; Due Execution and Delivery; Enforceability. This
Agreement has been duly authorized, executed and delivered by the Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of the Borrower or such Loan Party, as applicable,
enforceable

 

132



--------------------------------------------------------------------------------

against such Person in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03.    Governmental Approvals; No Conflicts. Except as set forth on
Schedule 3.03, the execution, delivery and performance by each Loan Party of
each Loan Document to which it is a party (a) as of the date such Loan Document
is executed, do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect and except (i) filings
necessary to perfect Liens created under the Loan Documents or (ii) where
failure to obtain such consent or approval, or make such registration or filing,
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, (b) will not violate any Requirement of Law applicable to the Borrower
or any Restricted Subsidiary, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any
Restricted Subsidiary or their respective assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by the
Borrower or any Restricted Subsidiary or give rise to a right of, or result in,
termination, cancelation or acceleration of any obligation thereunder, except
with respect to any violation, default, payment, repurchase, redemption,
termination, cancellation or acceleration under this clause (c) or clause
(b) above that would not reasonably be expected to have a Material Adverse
Effect and (d) will not result in the creation or imposition of any Lien on any
asset of the Borrower or any Restricted Subsidiary, except Liens created under
the Loan Documents or permitted by Section 6.02.

SECTION 3.04.    Financial Condition; No Material Adverse Effect. (a) The
Audited Financial Statements present fairly, in all material respects, the
financial position of the Borrower and the Subsidiaries on a combined
consolidated basis as of such dates and their results of operations and cash
flows for the period covered thereby, and were prepared in accordance with GAAP
consistently applied throughout the period covered thereby except as otherwise
expressly noted therein, subject to normal year-end audit adjustments and, in
the case of any unaudited financial statements, the absence of footnotes.

(b)    Except as set forth in the financial statements referred to in this
Section 3.04 and except, with respect to the impacts of the COVID-19 pandemic on
the business, financial condition and results of operations of the Borrower and
the Restricted Subsidiaries taken as a whole as disclosed in the Borrower’s
public filings with the SEC or otherwise in writing by the Borrower to the
Administrative Agent and the Lenders prior to April 28, 2020, since December 31,
2019, no event, change or condition has occurred that has had, or would
reasonably be expected to have, a Material Adverse Effect.

SECTION 3.05.    Properties. (a) Each of the Borrower and the Restricted
Subsidiaries has good title to, or valid leasehold (or license or similar)
interests in or other limited property interests in, all its real and personal
property necessary for the

 

133



--------------------------------------------------------------------------------

conduct of its business (including the Mortgaged Properties), (i) free and clear
of Liens, other than Liens expressly permitted by Section 6.02 and (ii) except
for minor defects in title or interest that do not interfere with its ability to
conduct its business as currently conducted or as proposed to be conducted or to
utilize such properties for their intended purposes, in each case, except where
the failure to do so would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(b)    To the knowledge of the Borrower or any Restricted Subsidiary, (i) each
of the Borrower and the Restricted Subsidiaries owns, or has a valid and
enforceable right to use all IP Rights that are used in its business as
currently conducted, and (ii) the use thereof by the Borrower and each
Restricted Subsidiary does not infringe upon, misappropriate or otherwise
violate the rights of any other Person, except, in each case of (i) and (ii),
for any such failures to own or have rights to use, or any such infringements,
misappropriations or other violations that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
claim or litigation regarding any IP Rights owned or used by the Borrower or any
Restricted Subsidiary is pending or, to the knowledge of the Borrower or any
Restricted Subsidiary, threatened in writing against the Borrower or any
Restricted Subsidiary that, individually or in the aggregate, would reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.06.    Litigation and Environmental Matters. Except as set forth in
the financial statements referred to in Section 3.04 and the Borrower’s Annual
Report on Form 10-K for the year ending December 31, 2019:

(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against or affecting the Borrower or any Restricted
Subsidiary that would reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect.

(b)    Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, none of the Borrower or any Restricted Subsidiary (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability or, to the knowledge of the
Borrower or any Restricted Subsidiary, there is a reasonable basis for any such
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability, or (iv) is reasonably expected to incur any
Environmental Liability with respect to any Release on, at or from any real
property now or previously owned, leased or operated by it.

SECTION 3.07.    Compliance with Laws. Each of the Borrower and the Restricted
Subsidiaries is in compliance with all Requirements of Law, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

134



--------------------------------------------------------------------------------

SECTION 3.08.    Sanctions; Anti-Corruption Laws. The Borrower has implemented
and maintains in effect policies and procedures designed to promote compliance
by the Borrower, the Restricted Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions, and
the Borrower and the Restricted Subsidiaries and their respective directors,
officers and employees (when acting in their role as directors, officers and
employees) are in material compliance with Anti-Corruption Laws and applicable
Sanctions. None of the Borrower, any Restricted Subsidiary or any of their
respective directors, officers or, to the Borrower’s knowledge, employees is a
Sanctioned Person.

SECTION 3.09.    Investment Company Status. None of the Borrower or any other
Loan Party is required to register as an “investment company” under the
Investment Company Act.

SECTION 3.10.    Federal Reserve Regulations. None of the Borrower or any
Restricted Subsidiary is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Federal Reserve Board) or extending
credit for the purpose of purchasing or carrying margin stock. No part of the
proceeds of the Loans will be used, directly or indirectly, for any purpose that
violates the provisions of Regulations U or X of the Federal Reserve Board.

SECTION 3.11.    Taxes. Except to the extent that failure to do so would not
reasonably be expected to result in a Material Adverse Effect, each of the
Borrower and each Restricted Subsidiary (a) has timely filed or caused to be
filed all Tax returns and reports required to have been filed by it and (b) has
paid or caused to be paid all Taxes required to have been paid by it, except
where the validity or amount thereof is being contested in good faith by
appropriate proceedings and where the Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves therefor in conformity
with GAAP.

SECTION 3.12.    ERISA. (a) Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, no ERISA
Event has occurred or is reasonably expected to occur.

(b)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) each Foreign Pension Plan is
in compliance in all material respects with all Requirements of Law applicable
thereto and the respective requirements of the governing documents for such
plan, (ii) with respect to each Foreign Pension Plan, none of the Borrower, its
Affiliates or any of their respective directors, officers, employees or agents
has engaged in a transaction that could subject the Borrower or any Restricted
Subsidiary, directly or indirectly, to a tax or civil penalty and (iii) with
respect to each Foreign Pension Plan, any underfunding has been reflected in the
financial statements furnished to Lenders in accordance with GAAP.

SECTION 3.13.    Disclosure. As of the Effective Date, none of the reports,
financial statements, certificates or other written information furnished by or
on

 

135



--------------------------------------------------------------------------------

behalf of the Borrower or any Restricted Subsidiary to the Arrangers, the
Administrative Agent, any Issuing Bank or any Lender on or before the Effective
Date in connection with the negotiation of this Agreement or any other Loan
Document, included herein or therein or furnished hereunder or thereunder (as
modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information, when taken as a whole, was prepared in good faith based upon
assumptions believed by it to be reasonable at the time so furnished (it being
understood and agreed that (i) such projected financial information is merely a
prediction as to future events and are not to be viewed as facts, (ii) such
projected financial information is subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower or any of
the Restricted Subsidiaries and (iii) no assurance can be given that any
particular projected financial information will be realized and that actual
results during the period or periods covered by any such projected financial
information may differ significantly from the projected results and such
differences may be material).

SECTION 3.14.    Subsidiaries. As of the Effective Date, Schedule 3.14 sets
forth the name of, and the ownership interest of the Borrower and each
Subsidiary in, each Subsidiary and identifies each Subsidiary that is a Loan
Party.

SECTION 3.15.    Solvency. As of the Effective Date, after giving effect to the
Transactions and the rights of indemnification, subrogation and contribution
under the Security Documents, (a) the fair value of the assets of the Borrower
and the Restricted Subsidiaries, taken as a whole, at a fair valuation, will
exceed their debts and liabilities, subordinated, contingent or otherwise,
(b) the present fair saleable value of the property of the Borrower and the
Restricted Subsidiaries, taken as a whole, will be greater than the amount that
will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Borrower and the Restricted
Subsidiaries, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured and (d) the Borrower and the Restricted Subsidiaries, taken
as a whole, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Distribution Date. For purposes of this
Section, the amount of contingent liabilities at any time shall be computed as
the amount that, in light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

SECTION 3.16.    Collateral Matters. (a) Each Security Document, is effective to
create (to the extent described therein) in favor of the Administrative Agent
for the benefit of the Secured Parties a legal, valid, enforceable security
interest in the Collateral to the extent intended to be created thereby and
(x) when all financing statements and other appropriate filings or recordings
are made in the appropriate offices

 

136



--------------------------------------------------------------------------------

as may be required under applicable law and filings and recordation with the
United States Patent and Trademark Office and the United States Copyright Office
(which filings or recordings shall be made to the extent required by the
applicable Security Document) and (y) when the taking of possession by the
Administrative Agent of such Collateral with respect to which a security
interest may be perfected by possession (which possession shall be given to the
Administrative Agent to the extent possession by the Administrative Agent is
required by the applicable Security Document) occurs, then the security
interests created by the Security Documents shall constitute so far as possible
under relevant law fully perfected Liens on, and security interests in (in each
case with respect to such Liens and security interests, to the extent intended
to be created thereby and required to be perfected under the Loan Documents) all
right, title and interest of the Loan Parties in such Collateral in each case
free and clear of any Liens other than Liens permitted under Section 6.02 (it
being understood and agreed, in respect of Collateral constituting IP Rights,
that subsequent recordings in the United States Patent and Trademark Office or
the United States Copyright Office may be necessary pursuant to Section 4.05(e)
of the Collateral Agreement or to perfect a security interest in such IP Rights
included in the Collateral acquired by the Loan Parties after the Effective
Date), in each case, with the priorities required by the Loan Documents.

(b)    Each Mortgage, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in all the
applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties subject thereto and the proceeds thereof under the laws of the
relevant jurisdiction as indicated in the Mortgage, and when the Mortgages have
been filed in the jurisdictions specified therein, the Mortgages will constitute
a fully perfected security interest in all right, title and interest of the
mortgagors in the Mortgaged Properties and the proceeds thereof under the laws
of the relevant jurisdiction as indicated in the Mortgage, prior and superior in
right to any other Person, but subject to Liens permitted under Section 6.02 and
to the ABL/Notes Intercreditor Agreement and any Acceptable Intercreditor
Agreement.

(c)    As of the date of any Borrowing Base Certificate, no Account included in
the calculation of Eligible Accounts in such Borrowing Base Certificate is
excluded as ineligible by virtue of one or more of the excluding criteria (other
than any Administrative Agent-discretionary criteria) set forth in the
definition of Eligible Accounts, and no Inventory included in the calculation of
Eligible Inventory in such Borrowing Base Certificate is excluded as ineligible
by virtue of one or more of the excluding criteria (other than any
Administrative Agent-discretionary criteria) set forth in the definition of
Eligible Inventory.

SECTION 3.17.    Insurance. All material policies of insurance of any kind or
nature owned by or issued to any of the Loan Parties are in full force and
effect in all material respects and are of a nature and provide such coverage as
the Borrower reasonably believes is customarily carried by companies of the size
and character of the Loan Parties.

 

137



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include facsimile transmission or other electronic imaging of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders) of each of
(i) Sullivan & Cromwell LLP, special New York counsel for the Loan Parties,
(ii) K&L Gates LLP, special Pennsylvania counsel for the Loan Parties and
(iii) Ryan Rapp Underwood & Pacheco, PLC, special Arizona counsel for the Loan
Parties, in each case (A) dated as of the Effective Date and (B) in form and
substance reasonably satisfactory to the Administrative Agent.

(c)    The Administrative Agent shall have received a copy of (i) each
organizational document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the responsible officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) copies of resolutions of the
board of directors or managers, shareholders, partners, and/or similar governing
bodies of each Loan Party approving and authorizing the execution, delivery and
performance of Loan Documents to which it is a party, certified as of the
Effective Date by a secretary, an assistant secretary or a responsible officer
of such Loan Party as being in full force and effect without modification or
amendment and (iv) a good standing certificate (to the extent such concept, or
an analogous concept, exists) from the applicable Governmental Authority of each
Loan Party’s jurisdiction of incorporation, organization or formation.

(d)    After giving effect to the consummation of the Transactions, the
conditions precedent set forth in paragraphs (a) and (b) of Section 4.02 shall
have been satisfied, and the Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Financial Officer or the
President or a Vice President of the Borrower, confirming compliance therewith.

(e)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced at least three Business Days prior to the Effective Date (or such
shorter period agreed by the Borrower in its sole discretion), reimbursement or
payment of all reasonable, documented and invoiced out-of-pocket expenses
(including fees, charges

 

138



--------------------------------------------------------------------------------

and disbursements of counsel) required to be reimbursed or paid by any Loan
Party hereunder, under any other Loan Document or under any other agreement
entered into by any of the Arrangers, the Administrative Agent and the Lenders,
on the one hand, and any of the Loan Parties, on the other hand.

(f)    The ABL/Notes Intercreditor Agreement and the Second Lien Intercreditor
Agreement shall have been duly executed by each party thereto and shall be in
full force and effect.

(g)    The Lenders shall have received the unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Borrower for each fiscal quarter ended at least 45 days prior to the Effective
Date.

(h)    (i) The Administrative Agent shall have received, at least five Business
Days prior to the Effective Date, all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act, that has been requested at least ten Business Days prior to
the Effective Date and (ii) to the extent the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation and a Lender has
requested in a written notice to the Borrower at least ten Business Days prior
to the Effective Date a Beneficial Ownership Certification in relation to the
Borrower, such Lender shall have received such Beneficial Ownership
Certification with respect to the Borrower at least five Business Days prior to
the Effective Date (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the conditions set forth in this
clause (h) shall be deemed to be satisfied).

(i)    Except as provided by Section 5.15 herein, the Collateral and Guarantee
Requirement shall have been satisfied, and the Administrative Agent, on behalf
of the Secured Parties, shall have a perfected security interest in the
Collateral of the type and priority described in each Security Document (except
as otherwise set forth in the Collateral and Guarantee Requirement or
Section 5.15). The Administrative Agent shall have received a completed
Perfection Certificate dated the Effective Date and signed by a Financial
Officer or legal officer of Borrower, together with all attachments contemplated
thereby.

(j)    The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 and the Security Documents is in effect.

(k)    The Lenders shall have received a certificate from a Financial Officer of
the Borrower, substantially in the form of Exhibit L, certifying as to the
solvency of the Borrower and its Restricted Subsidiaries as of the Effective
Date on a consolidated basis after giving effect to the Transactions.

(l)    The First Lien Notes shall have been (or substantially simultaneously
with the closing of the Facility shall be) issued and the Borrower shall have
received no less than $700,000,000 of gross proceeds therefrom.

 

139



--------------------------------------------------------------------------------

(m)    All amounts outstanding under the Existing Credit Agreement shall have
been (or substantially simultaneously with the occurrence of the Effective Date
shall be) repaid in full and the Existing Credit Agreement and all guarantees
and security arrangements relating thereto shall have been terminated, and the
Borrower shall have delivered to the Administrative Agent a customary payoff
letter with respect thereto. After giving effect to the Transactions and the
other transactions contemplated hereby, the Borrower and its Subsidiaries shall
have outstanding no Indebtedness other than (a) Letters of Credit outstanding
under this Agreement, (b) the First Lien Notes and the Second Lien Notes and
(c) other Indebtedness permitted under the Loan Documentation.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 11:59 p.m., New York City time, on the Effective
Date.

SECTION 4.02.    Each Credit Event. On or after the Effective Date, the
obligations of the Lenders to make Loans on the occasion of any Borrowing
(except for (i) any conversion or continuation of a Borrowing and (ii) the
Borrowings under any Incremental Facility in the form of a FILO Tranche
Incremental Revolving Commitment, which may be limited to the extent otherwise
provided in the applicable Incremental Facility Amendment in accordance with
Section 2.21(c)), and of the Issuing Banks to issue, amend, renew or extend any
Letter of Credit, is subject to receipt of the request therefor in accordance
herewith and to the satisfaction of the following conditions:

(a)    The representations and warranties of each Loan Party set forth in the
Loan Documents (other than, with respect to any extension of credit after the
Effective Date, the representation and warranty set forth in Section 3.04(b))
shall be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality or Material Adverse
Effect, in all respects) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be true and correct in all material respects (or in all respects,
as applicable) as of such earlier date, and except that for purposes of this
Section 4.02, the representation and warranty contained in Section 3.04(a) shall
be deemed to refer to the most recent financial statements delivered pursuant to
Section 5.01(a) and (b).

(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

(c)    After giving effect to such Borrowing or the issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, the Aggregate Revolving
Exposure shall not exceed the Line Cap.

 

140



--------------------------------------------------------------------------------

(d)    The Borrower shall have delivered to the Administrative Agent a request
for Borrowing that complies with the requirements set forth in Section 2.03 or
Section 2.04, as applicable.

(e)    Each Borrowing (provided that a conversion or a continuation of a
Borrowing shall not constitute a “Borrowing” for purposes of this Section 4.02),
and each issuance, amendment, renewal or extension of a Letter of Credit shall
be deemed to constitute a representation and warranty by the Borrower on the
date thereof as to the matters specified in paragraphs (a), (b) and (c) of this
Section 4.02.

ARTICLE V

Affirmative Covenants

From and including the Effective Date and until the Commitments shall have
expired or been terminated and the principal of and interest on each Loan and
all fees, expenses and other amounts (other than contingent amounts not yet due)
payable under this Agreement or any other Loan Document shall have been paid in
full and all Letters of Credit (other than those collateralized or back-stopped
on terms reasonably satisfactory to the applicable Issuing Bank) shall have
expired or been terminated and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

SECTION 5.01.    Financial Statements; Borrowing Base Certificates and Other
Information. The Borrower will furnish to the Administrative Agent, which shall
furnish to each Lender, the following:

(a)    within 90 days after the end of each fiscal year of the Borrower (or such
later date as Form 10-K of the Borrower is required to be filed with the SEC
taking into account any extension granted by the SEC, including any extensions
relating to the COVID-19 pandemic), its audited combined balance sheet and
audited statements of combined operations, shareholders’ equity and cash flows
as of the end of and for such fiscal year, and related notes thereto, setting
forth in each case in comparative form the figures for the previous fiscal year,
prepared in accordance with generally accepted auditing standards and reported
on by an independent public accountants of recognized national standing (without
a “going concern” or like qualification, exception or statement and without any
qualification or exception as to the scope of such audit, but may contain a
“going concern” or like qualification that is due to (i) an upcoming maturity
date of any Indebtedness occurring within one year from the time such opinion is
delivered or (ii) any potential inability to satisfy a financial maintenance
covenant on a future date or in any future period) to the effect that such
financial statements present fairly in all material respects the financial
condition, results of operations and cash flow of the Borrower and its
Subsidiaries on a consolidated basis as of the end of and for such fiscal year
and accompanied by a narrative report describing the financial position, results
of operations and cash flow of the Borrower and its consolidated Subsidiaries;

 

141



--------------------------------------------------------------------------------

(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower (or such later date as Form 10-Q of the
Borrower is required to be filed with the SEC taking into account any extension
granted by the SEC, including any extensions relating to the COVID-19 pandemic),
its unaudited combined balance sheet and unaudited combined statements of
operations and cash flows as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries on a consolidated basis as of the end of
and for such fiscal quarter and such portion of the fiscal year in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes, and accompanied by a narrative report describing the financial
position, results of operations and cash flow of the Borrower and its
consolidated Subsidiaries;

(c)    commencing with the fiscal period ending June 30, 2020, concurrently with
each delivery of financial statements under clause (a) or (b) above, a
certificate of a Financial Officer of the Borrower (i) certifying as to whether
a Default has occurred and is continuing and, if a Default has occurred and is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations of the Fixed Charge Coverage Ratio (whether or not the financial
covenant set forth in Section 6.12 is then required to be complied with) and
(iii) at any time when there is any Unrestricted Subsidiary, including as an
attachment with respect to each such financial statement, an Unrestricted
Subsidiary Reconciliation Statement (except to the extent that the information
required thereby is separately provided with the public filing of such financial
statement);

(d)    within 100 days after the end of each fiscal year of the Borrower (or
such longer period as permitted under Section 5.01(a)), a detailed consolidated
budget for the current fiscal year setting forth such information as the
Borrower customarily prepares for its internal reporting purposes or use and
setting forth the assumptions used for purposes of preparing such budget;

(e)    as soon as available, but in any event (i) within 15 Business Days after
the end of each fiscal month or (ii) if a Cash Dominion Period is in effect,
within three Business Days of the end of each calendar week (it being understood
that a calendar week ends on Sunday), as of the last day of the immediately
preceding fiscal month or calendar week, as the case may be, a Borrowing Base
Certificate which calculates the Borrowing Base as of the end of applicable
period then ended, together with supporting information in connection therewith,
together with any additional reports with respect to the Borrowing Base as the
Administrative Agent may reasonably request;

(f)    promptly after the same becomes publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Restricted Subsidiary with the SEC;

 

142



--------------------------------------------------------------------------------

(g)    promptly following any request therefor, but subject to the limitations
set forth in the proviso to the last sentence of Section 5.09 and Section 9.12,
such other information regarding the operations, business affairs, assets,
liabilities (including contingent liabilities) and financial condition of the
Borrower or any Restricted Subsidiary, or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent, any Issuing
Bank or any Lender may reasonably request; provided that none of the Borrower or
any Restricted Subsidiary will be required to provide any information (i) that
constitutes non-financial trade secrets or non-financial proprietary information
of the Borrower or any Restricted Subsidiary or any of their respective
customers and suppliers, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or any of their respective representatives)
is prohibited by applicable Requirements of Law or (iii) the revelation of which
would violate any confidentiality obligations owed to any third party by the
Borrower or any Restricted Subsidiary (not created in contemplation thereof);
provided, further, that if any information is withheld pursuant to clause (i),
(ii), or (iii) above, the Borrower or any Restricted Subsidiary shall promptly
notify the Administrative Agent of such withholding of information and the basis
therefor; and

(h)    promptly after any Loan Party obtains knowledge thereof, notice of a
material portion of Eligible Accounts or Eligible Inventory becoming ineligible
under the Borrowing Base.

Notwithstanding anything to the contrary herein, information required to be
furnished pursuant to clause (a), (b), (f) or (g) of this Section shall be
deemed to have been furnished if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on the Platform or shall be available on the website of the
SEC at http://www.sec.gov. Information required to be furnished pursuant to this
Section may also be furnished by electronic communications pursuant to
procedures approved by the Administrative Agent.

SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent, which shall furnish to each Issuing Bank and each Lender,
promptly after a responsible officer of the Borrower or any Designated Borrower
obtains knowledge thereof, written notice of the following:

(a)    the occurrence of any Default;

(b)    to the extent permitted by the Requirements of Law, the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or, to the knowledge of a Financial Officer or
another executive officer of the Borrower or any Restricted Subsidiary,
affecting the Borrower or any Restricted Subsidiary, that in each case would
reasonably be expected to result in a Material Adverse Effect;

(c)    the occurrence of any Environmental Liability or ERISA Event that has
resulted, or would reasonably be expected to result, in a Material Adverse
Effect; and

 

143



--------------------------------------------------------------------------------

(d)    any other development that has resulted, or would reasonably be expected
to result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03.    Information Regarding Collateral. The Borrower will furnish to
the Administrative Agent written notice within 30 days thereafter of any change
(i) in any Loan Party’s legal name, as set forth in such Loan Party’s
organizational documents, (ii) in the jurisdiction of incorporation or
organization of any Loan Party, (iii) in the form of organization of any Loan
Party or (iv) in any Loan Party’s organizational identification number, if any,
or, with respect to a Loan Party organized under the laws of a jurisdiction that
requires such information to be set forth on the face of a Uniform Commercial
Code financing statement (or the equivalent thereof in each applicable
jurisdiction), the Federal Taxpayer Identification Number of such Loan Party.

SECTION 5.04.    Existence; Conduct of Business. The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to maintain, preserve, protect, enforce, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges,
franchises and IP Rights in each case to the extent necessary for the conduct of
its business, except if (A) in the reasonable business judgment of the Borrower,
it is in the best economic interest of the Loan Parties, taken as a whole, not
to preserve and maintain such legal existence, rights, licenses, permits,
privileges, franchises or IP Rights or (B) other than with respect to
maintaining the legal existence of the Borrower, such failure to preserve the
same would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit (i) any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or
(ii) any sale, transfer, lease or other disposition of any assets permitted
under Section 6.05.

SECTION 5.05.    Payment of Taxes. The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay its Tax liabilities before the same shall become
delinquent or in default, except where (a) (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (ii) the Borrower
or such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (b) the failure to make payment would
not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06.    Maintenance of Properties. Except if failure to do so would not
reasonably be expected to have a Material Adverse Effect, the Borrower will, and
will cause each of its Restricted Subsidiaries to, keep and maintain all
property necessary for the conduct of its business in good working order and
condition, ordinary wear and tear excepted and casualty and condemnation
excepted.

 

144



--------------------------------------------------------------------------------

SECTION 5.07.    Insurance. The Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurance companies (or, to the extent consistent with past practices of the
Loan Parties and otherwise in accordance with applicable laws and good business
practices, self-insurance; provided that in any event, liability insurance
(including general, umbrella, product, employers’, and automobile liability
insurance), property insurance and business interruption insurance shall be
maintained with such third party insurance companies), insurance with risk
retentions in such amounts and against such risks as are consistent with the
past practices of the Loan Parties or otherwise as is customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations. The Borrower shall cause the main
property and liability policies (including any renewals thereof) maintained by
or on behalf of the Borrower to (a) name the Administrative Agent, on behalf of
the Secured Parties, as an additional insured thereunder and (b) contain a loss
payable clause or endorsement (unless such policy does not provide for such a
clause or endorsement) that names the Administrative Agent, on behalf of the
Secured Parties, as the loss payee thereunder, and the Borrower shall deliver to
the Administrative Agent insurance certificates and accompanying endorsements in
connection with any renewal of any insurance policies evidencing the foregoing.
With respect to each Mortgaged Property that is located in an area determined by
the Federal Emergency Management Agency to have special flood hazards, the
applicable Loan Party has obtained, and will maintain, with financially sound
and reputable insurance companies, such flood insurance as is required under the
Flood Insurance Laws. The Borrower will furnish to the Lenders, upon reasonable
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained; provided that no Loan Party shall be required to
deliver original copies of any insurance policies.

SECTION 5.08.    [Reserved].

SECTION 5.09.    Books and Records; Inspection and Audit Rights. (a) The
Borrower will, and will cause each of its Restricted Subsidiaries to, keep
proper books of record and accounts in conformity with GAAP (or, in the case of
any Foreign Subsidiary, the local accounting rules applicable to such Person) in
all material respects. The Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, provided that, unless an Event of Default shall have occurred and
be continuing, the Borrower shall be provided an opportunity to participate in
any such discussions with such accountants, all at such reasonable times during
regular office hours but no more often than one (1) time during any calendar
year absent the existence of an Event of Default; provided that excluding any
such visits and inspections during the continuation of an Event of Default, only
the Administrative Agent on behalf of the Lenders may exercise visitation and
inspection rights of the Administrative Agent and the Lenders under this
Section 5.09; provided, further that none of the Borrower or any Restricted
Subsidiary will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other

 

145



--------------------------------------------------------------------------------

matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Requirement of Law or any binding agreement (not
created in contemplation thereof) or (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product.

(b)    (i) No more than once during any consecutive 12-month period or, if the
Borrower fails to maintain Excess Availability of at least the greater of
(A) $100,000,000 and (B) 20% of the Line Cap in effect at such time for five
consecutive Business Days, no more than twice during any 12-month period in
which such failure occurs, and (ii) at any time that any Event of Default exists
and is continuing, as often as the Administrative Agent may reasonably request,
the Borrower will, and will cause each of its Subsidiaries to, permit officers
and designated representatives of the Administrative Agent or any third-party
appraiser or consultant reasonably satisfactory to the Administrative Agent to
visit and inspect (at the Borrower’s expense), under guidance of officers of the
Borrower or such Subsidiary, any of the properties of the Borrower or such
Subsidiary and to verify Eligible Accounts and/or Eligible Inventory in order to
complete a field examination and inventory appraisal of the Loan Parties, and in
connection therewith the Borrower shall provide the Administrative Agent and any
field examiner or appraiser reasonable access to the books and records and the
Collateral and shall reasonably cooperate with such field examiner or appraiser
with respect to the foregoing. The Loan Parties shall reimburse the
Administrative Agent for all reasonable charges, costs and expenses related to
all such appraisals and field examinations. In addition, the Loan Parties shall
have the right (but not the obligation), at their expense, at any time and from
time to time (but not more than once per year) to provide the Administrative
Agent with additional appraisals or updates thereof of any or all of the
Collateral from one or more appraisers or consultants reasonably satisfactory to
the Administrative Agent, and prepared in a form and on a basis reasonably
satisfactory to the Administrative Agent, in which case such appraisals or
updates shall be used in connection with the determination of the Net Recovery
Percentage and the calculation of the Borrowing Base hereunder.

SECTION 5.10.    Compliance with Laws. The Borrower will, and will take
reasonable action to cause each of its Restricted Subsidiaries to, comply with
all Requirements of Law (including ERISA, Environmental Laws and the USA PATRIOT
Act) with respect to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.11.    Use of Proceeds; Letters of Credit. (f) The proceeds of the
Revolving Loans and the Swingline Loans will be used for working capital and
other general corporate purposes, including acquisitions and other Investments
and Restricted Payments permitted by this Agreement, of the Borrower and the
Restricted Subsidiaries. No part of the proceeds of any Loan will be used in
violation of the representation set forth in Section 3.10. Letters of Credit
will be used by the Borrower and the Restricted Subsidiaries for general
corporate purposes.

 

146



--------------------------------------------------------------------------------

(b)    The Borrower will not request any Borrowing or any Letter of Credit, and
the Borrower shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers and employees shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay or authorization of the payment or giving of money, or anything
else of value, to any Person in material violation of any Anti-Corruption Laws
by the Borrower or any of its Subsidiaries or (B) for (i) the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted for a Person required to comply with Sanctions, or (ii) in any other
manner , in each case if such would result in the violation of any Sanctions
applicable to any party hereto in connection with the transactions contemplated
by this Agreement.

SECTION 5.12.    Additional Subsidiaries. (c) If any additional Subsidiary
(other than any Excluded Subsidiary) is formed or acquired or if any Subsidiary
becomes a Designated Subsidiary, in each case after the Effective Date, the
Borrower will within 90 days (or in the case of a Designated Subsidiary that is
a Foreign Subsidiary, 120 days, or in each case, such longer period as the
Administrative Agent may agree in its reasonable discretion) after such
Subsidiary is formed or acquired or becomes a Designated Subsidiary, notify the
Administrative Agent thereof and, to the extent applicable, cause the Collateral
and Guarantee Requirement to be satisfied with respect to such Subsidiary (and
any Material Real Property owned by such Subsidiary) and with respect to any
Equity Interest in or Indebtedness of such Subsidiary owned by or on behalf of
any Loan Party and such other documents, certificates and opinions consistent
with those delivered pursuant to Sections 4.01(b) and (c) that the
Administrative Agent may reasonably request with respect to such Subsidiary.

(b)    At its option, the Borrower may designate by writing to the
Administrative Agent any wholly owned Restricted Subsidiary that is (x) a U.S.
Subsidiary and otherwise an Excluded Subsidiary as a Designated Subsidiary or
(y) a Foreign Subsidiary that is organized under the laws of a Designated
Jurisdiction and is otherwise an Excluded Subsidiary as a Designated Subsidiary
(each such Restricted Subsidiary, a “Designated Subsidiary”); provided that
unless this Agreement shall have been amended in accordance with Section 9.02 in
order to permit such inclusion, in no event shall the assets of any Designated
Subsidiary that is not a U.S. Subsidiary be included in the Borrowing Base, and
any reference to the “Loan Parties” in the definitions of the terms “Borrowing
Base”, “Eligible Accounts”, “Eligible Inventory” or any component definitions
thereof, shall not be deemed to include a reference to any such Designated
Subsidiary.

SECTION 5.13.    Further Assurances. (c) The Borrower will, and will cause each
of its Subsidiaries that is a Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents, and the
recording of instruments in the United States Patent and Trademark Office and
the United States Copyright Office), that may be required under any applicable
law, or that the Administrative Agent or the Required Lenders may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied and are necessary in the applicable jurisdiction in

 

147



--------------------------------------------------------------------------------

order for Liens in the Collateral to remain perfected, all at the expense of the
Loan Parties. Notwithstanding anything contained in this Agreement, no Mortgage
shall be executed and delivered to the Administrative Agent with respect to any
real property located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a “special flood hazard area” with respect
to which flood insurance has been made available under Flood Insurance Laws
unless and until each Lender has received, at least 30 calendar days prior to
such execution and delivery, a “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination (together with a notice about special
flood hazard area status and flood disaster assistance duly executed by the
Borrower and each applicable mortgagor relating thereto) (provided, that in no
event shall the Borrower be required to deliver more than one flood
determination to the Lenders as a whole) and each such lender has confirmed to
the Administrative Agent that flood insurance due diligence and flood insurance
compliance has been completed to its reasonable satisfaction (such written
confirmation not to be unreasonably withheld or delayed); provided however that
the time period for execution and delivery of any such Mortgage (and any related
documents pursuant to the Collateral and Guarantee Requirement) by the
applicable Loan Party shall, to the extent necessary, be automatically extended
to the date on which the Administrative Agent is permitted under this
Section 5.13 to enter into such Mortgage.

(b)    If any material assets (other than Excluded Property) including any
Material Real Property and any IP Rights (other than Excluded Property) that,
individually or in the aggregate, are material, for which any additional action
to perfect is required under the Security Documents are acquired by a Loan Party
after the Effective Date (other than assets constituting Collateral under the
applicable Security Document that become subject to the Lien created by such
Security Document upon acquisition thereof), the Borrower will notify the
Administrative Agent and the Lenders thereof (to the extent applicable, within
any timeframe specified therefor in the Collateral Agreement), and, if requested
by the Administrative Agent or the Required Lenders, the Borrower will cause
such assets to be subjected to a Lien securing the Obligations and will, subject
to the Collateral and Guarantee Requirement, take, and cause the Loan Parties to
take, such actions as shall be necessary to grant and perfect such Liens,
including actions described in paragraph (a) of this Section, and otherwise
cause the Collateral and Guarantee Requirement to be satisfied, all at the
expense of the Loan Parties.

(c)    Notwithstanding anything herein to the contrary, with respect to pledges
of, or grants of security interests in, assets acquired by a Loan Party after
the Effective Date (including Equity Interests of newly-acquired or designated
Restricted Subsidiaries and Material Real Property) or that cease to be Excluded
Property after the Effective Date, the Loan Parties shall have the timeframe set
forth in the definition of “Collateral and Guarantee Requirement”, or provided
for in the Collateral Agreement or other applicable Security Document, or if no
timeframe is so provided, ninety (90) days (or such longer period as the
Administrative Agent may, in its reasonable discretion, agree (such approval or
consent not to be unreasonably withheld or delayed) after the date of such
acquisition (or after the date such assets cease to be Excluded Property) to
comply with the requirements of clauses (a) and (b) above.

 

148



--------------------------------------------------------------------------------

(d)    Each Loan Party shall, upon the reasonable request of the Administrative
Agent, use commercially reasonable efforts to obtain, within 90 days after the
Effective Date (or within 90 days after the date on which the applicable
Collateral becomes located at a leased property, as the case may be) (or, in
each case, such later date as the Administrative Agent may agree in its
Permitted Discretion; provided that to the extent such delay has arisen as a
result of circumstances relating to the COVID-19 pandemic, the Administrative
Agent shall agree to appropriate extensions in light of such circumstances), a
Collateral Access Agreement, in form and substance reasonably acceptable to the
Administrative Agent, from the landlord of such leased property.

SECTION 5.14.    Cash Management. (a) With respect to each Deposit Account
(other than Excluded Deposit Accounts), within 90 days (or such later date as
Administrative Agent may agree in its reasonable discretion; provided that the
Administrative Agent shall take into account the impact of the COVID-19 pandemic
on the ability of the Loan Parties to deliver such items within such time) of
the Effective Date (as such date may be extended, the “Account Control Date”)
(or, with respect to any Deposit Account other than Excluded Deposit Accounts
opened or acquired following the Effective Date, within the later of the Account
Control Date and 60 days of the opening or establishment of such Deposit Account
(or of the acquisition of a Loan Party having such Deposit Account) (in each
case, or such later date as the Administrative Agent may agree in its reasonable
discretion)), (A) each Loan Party shall cause each bank or other depository
institution at which any Deposit Account other than any Excluded Deposit Account
is maintained by such Loan Party, to enter into a Control Agreement that
provides for such bank or other depository institution to transfer to the
Administrative Agent Account, on a daily basis, all balances in each Deposit
Account (other than any Excluded Deposit Account maintained by any Loan Party
with such depository institution) for application to the Obligations of the Loan
Parties then outstanding following the receipt by such bank or other depository
institution of a Control Notice (it being understood that the Administrative
Agent shall reasonably promptly deliver a copy of such Control Notice to the
Borrower), (B) each Loan Party irrevocably appoints the Administrative Agent as
such Loan Party’s attorney-in-fact to collect such balances during a Cash
Dominion Period to the extent any such transfer is not so made and (C) each Loan
Party shall instruct each Account Debtor of a Loan Party (to the extent such
Account Debtor is not already making payments to any such Deposit Account) to
make all payments with respect to proceeds of ABL Priority Collateral owned by
any Loan Party into (x) Deposit Accounts of Loan Parties subject to (or that
will be subject to as provided herein) Control Agreements or (y) an Excluded
Deposit Account of the type described in clause (b) of the definition thereof
that is swept daily to a Deposit Account subject to a Control Agreement.

(b)    Upon the commencement and during the continuance of a Cash Dominion
Period:

(i)    the Administrative Agent shall instruct any or each depositary bank with
which any Loan Party shall have any Deposit Account and which is party to any
Control Agreement to transfer on each Business Day (or with such other frequency
as shall be specified by the Administrative Agent) to one or more

 

149



--------------------------------------------------------------------------------

accounts of the Administrative Agent or any of its Affiliates specified by it
(collectively, the “Administrative Agent Account”) all funds then on deposit in
the Deposit Account or Deposit Accounts of any Loan Party subject to such
Control Agreement; provided that the Administrative Agent shall not be required
to give such instructions with respect to one or more of such Deposit Accounts
if, and to the extent that, the Administrative Agent shall have determined that
the aggregate amount of funds that would otherwise be required to be transferred
pursuant to instructions given in accordance with this clause (i) on any
Business Day would exceed the aggregate principal amount of Loans and LC
Exposure (other than LC Exposure that shall have been theretofore cash
collateralized in accordance with Section 2.05(i)) outstanding on such Business
Day; and

(ii)    on each Business Day immediately following the day of receipt by the
Administrative Agent of any funds pursuant to a transfer referred to in clause
(i) above, the Administrative Agent shall, subject to Section 2.18(b), apply the
amounts so received first, to prepay Protective Advances made to the Borrower,
second, to prepay Revolving Loans and Swingline Loans made to the Borrower,
third, to cash collateralize outstanding LC Exposure in accordance with
Section 2.05(i), and, following such application thereof, shall remit the
remaining funds, if any, to the applicable Loan Party;

provided that upon the occurrence and during the continuance of an Event of
Default such funds may be applied as provided in Section 2.18(b) if so
determined as provided in such Section (and, pending such application, may be
held as cash collateral). The Borrower hereby directs the Administrative Agent
to determine the order of application of such funds as among the individual
Borrowings and LC Exposures of the Borrower.

SECTION 5.15.    Post-Effective Date Matters. As promptly as practicable, and in
any event within the time period specified in Schedule 5.15 (or such longer
period as the Administrative Agent may agree in its reasonable discretion),
after the Effective Date, (i) the Borrower shall, and shall cause each of its
subsidiaries that is a Loan Party to, deliver all Mortgages that are required to
be delivered pursuant to, and otherwise satisfy, the Collateral and Guarantee
Requirement (if any), except to the extent otherwise agreed by the
Administrative Agent pursuant to its authority as set forth in the definition of
the term “Collateral and Guarantee Requirement” and (ii) the Borrower shall
deliver, or cause to be delivered, the items specified in Schedule 5.15 hereof
or complete such undertakings described on Schedule 5.15 hereof, if any, on or
before the dates specified with respect to such items, or such later dates as
may be agreed to by, or as may be waived by, the Administrative Agent in its
reasonable discretion.

SECTION 5.16.    [Reserved].

SECTION 5.17.    Designation of Subsidiaries. The Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(a) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing or would result from such
designation, (b) immediately after giving effect to

 

150



--------------------------------------------------------------------------------

such designation, the Payment Conditions are satisfied and (c) no Subsidiary may
be designated as an Unrestricted Subsidiary if it is a “restricted subsidiary”
or a “guarantor” (or any similar designation) for the First Lien Notes, the
Second Lien Notes or any Material Indebtedness that is subordinated in right of
payment to the Obligations. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the parent company of such
Subsidiary therein under Section 6.04 at the date of designation in an amount
equal to the fair market value of such parent company’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary, and the making of an Investment by such Subsidiary in
any Investments of such Subsidiary, in each case existing at such time, and
(ii) a return on any Investment in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary.

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under this Agreement or any other Loan
Document have been paid in full, and all Letters of Credit (other than those
collateralized or back-stopped on terms reasonably satisfactory to the
applicable Issuing Bank) have expired or been terminated and all LC
Disbursements shall have been reimbursed:

SECTION 6.01.    Indebtedness; Certain Equity Securities. (c) The Borrower will
not, nor will the Borrower permit any of the Restricted Subsidiaries to, create,
incur, assume or permit to exist any Indebtedness, except:

(i)    Indebtedness created hereunder and under the other Loan Documents;

(ii)    (A) the Second Lien Notes and (B) Refinancing Indebtedness in respect of
the Second Lien Notes (it being understood and agreed that, for purposes of this
Section, any Indebtedness that is incurred for the purpose of repurchasing or
redeeming any Second Lien Notes (or any Refinancing Indebtedness in respect
thereof) shall, if otherwise meeting the requirements set forth in the
definition of the term “Refinancing Indebtedness”, be deemed to be Refinancing
Indebtedness in respect of the Second Lien Notes (or such Refinancing
Indebtedness), and shall be permitted to be incurred and be in existence
pursuant to this Section 6.01(a) notwithstanding that the proceeds of such
Refinancing Indebtedness shall not be applied to make such repurchase or
redemption of the Second Lien Notes (or such Refinancing Indebtedness)
immediately upon the incurrence thereof, if the proceeds of such Refinancing
Indebtedness are applied to make such repurchase or redemption no later than 120
days following the date of the incurrence thereof;

 

151



--------------------------------------------------------------------------------

(iii)    Indebtedness (and Guarantees thereof) existing on the Effective Date
and to the extent having a principal amount in excess of $5,000,000 individually
or $10,000,000 in the aggregate, set forth in Schedule 6.01 (in each case,
except for intercompany Indebtedness), any Refinancing Indebtedness in respect
thereof;

(iv)    Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary so long
as (A) such Indebtedness of any Subsidiary that is not a Loan Party to the
Borrower or any other Loan Party shall be permitted under Section 6.04 and
(B) such Indebtedness of the Borrower or any other Loan Party owing to any
Restricted Subsidiary that is not a Loan Party shall be subordinated in right of
payment to the Obligations on the terms set forth in the Global Intercompany
Note (or any other promissory note or agreement with substantially similar terms
of subordination reasonably satisfactory to the Administrative Agent); provided
that Restricted Subsidiaries that are not Loan Parties shall not be required to
become party to the Global Intercompany Note (or any other promissory note or
agreement referred to above in this clause providing for such subordination)
until the 120th day after the latest of (x) the Effective Date, (y) the date
such Person becomes a Restricted Subsidiary and (z) the date such Restricted
Subsidiary becomes the obligor or lender in respect of intercompany Indebtedness
(other than in respect of Investments made pursuant to Section 6.04(ee)) owed by
or to a Loan Party (or, in each case, such longer period as the Administrative
Agent may agree in its reasonable discretion);

(v)    Guarantees by the Borrower of Indebtedness of any Restricted Subsidiary
and by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Restricted Subsidiary (other than Indebtedness incurred pursuant to
clause (a)(iii) or (a)(vii) of this Section 6.01); provided that (A) the
Indebtedness so Guaranteed is permitted by this Section, (B) Guarantees by the
Borrower or any other Loan Party of Indebtedness of any Subsidiary that is not a
Loan Party shall be subject to Section 6.04, (C) Guarantees permitted under this
clause (v) shall be subordinated to the Obligations of the applicable Restricted
Subsidiary to the same extent and on the same terms as the Indebtedness so
Guaranteed is subordinated to the Obligations (if such Indebtedness is
subordinated to the Obligations) and (D) none of the First Lien Notes or the
Second Lien Notes (or any Refinancing Indebtedness in respect thereof) shall be
Guaranteed by any Subsidiary unless such Subsidiary is a Loan Party;

 

152



--------------------------------------------------------------------------------

(vi)    (A) Indebtedness of any member of the Restricted Group incurred to
finance the acquisition, construction, repair, replacement or improvement of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed by any member of the Restricted Group in connection with
the acquisition of any such assets or secured by a Lien on any such assets prior
to the acquisition thereof; provided that such Indebtedness is incurred prior to
or within 270 days after such acquisition or the completion of such
construction, repair, replacement or improvement, and (B) Refinancing
Indebtedness in respect of Indebtedness incurred or assumed pursuant to clause
(A) above; provided further that at the time of incurrence thereof, the
aggregate principal amount of Indebtedness permitted by this clause (vi),
together with any Indebtedness in respect of sale and leaseback transactions
incurred pursuant to Section 6.06, shall not exceed the greater of
(x) $125,000,000 and (y) 17.5% of Consolidated EBITDA for the most recently
ended Test Period.

(vii)    (A) Indebtedness of any Person that becomes a Restricted Subsidiary (or
of any Person not previously a Restricted Subsidiary that is merged or
consolidated with or into a Restricted Subsidiary in a transaction permitted
hereunder) after the Effective Date, or Indebtedness of any Person that is
assumed by any Restricted Subsidiary in connection with an acquisition of assets
by such Restricted Subsidiary in an acquisition permitted by Section 6.04;
provided that such Indebtedness exists at the time such Person becomes a
Restricted Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary (or such merger or consolidation) or
such assets being acquired and (B) Refinancing Indebtedness in respect of
Indebtedness incurred or assumed, as applicable, pursuant to clause (A) above;

(viii)    other Indebtedness in an aggregate principal amount outstanding under
this clause (viii) at any time not exceeding the greater of (x) $250,000,000 and
(y) 32.5% of Consolidated EBITDA for the most recently ended Test Period,

(ix)    (A) the First Lien Notes and (B) Refinancing Indebtedness in respect of
the First Lien Notes (it being understood and agreed that, for purposes of this
Section, any Indebtedness that is incurred for the purpose of repurchasing or
redeeming any First Lien Notes (or any Refinancing Indebtedness in respect
thereof) shall, if otherwise meeting the requirements set forth in the
definition of the term “Refinancing Indebtedness”, be deemed to be Refinancing
Indebtedness in respect of the First Lien Notes (or such Refinancing
Indebtedness), and shall be permitted to be incurred and be in existence
pursuant to this Section 6.01(a) notwithstanding that the proceeds of such
Refinancing Indebtedness shall not be applied to make such repurchase or
redemption of the First Lien Notes (or such Refinancing Indebtedness)
immediately upon the incurrence thereof, if the proceeds of such Refinancing
Indebtedness are applied to make such repurchase or redemption no later than 120
days following the date of the incurrence thereof;

 

153



--------------------------------------------------------------------------------

(x)    customary Indebtedness and obligations in respect of self-insurance
incurred in the ordinary course of business and obligations in respect of bids,
tenders, trade contracts (other than for payment of Indebtedness), leases (other
than Capital Lease Obligations), public or statutory obligations, surety, stay,
customs and appeal bonds, performance bonds and other obligations of a like
nature and similar obligations or obligations in respect of letters of credit,
bank guarantees or similar instruments related thereto, in each case provided in
the ordinary course of business;

(xi)    Indebtedness in respect of Hedging Agreements and Commercial Agreements
permitted by Section 6.07 (including any Back to Back Arrangements);

(xii)    Indebtedness in respect of any overdraft facilities, employee credit
card programs, netting services, automated clearinghouse arrangements and other
cash management and similar arrangements in the ordinary course of business;

(xiii)    Indebtedness in the form of contingent indemnification obligations,
obligations in respect of purchase price adjustments, earnouts, non-competition
agreements and other similar contingent arrangements incurred in connection with
any acquisition or other investment permitted under this Agreement;

(xiv)    Indebtedness of Foreign Subsidiaries that are not Loan Parties incurred
pursuant to Permitted Receivables Facilities; provided that the Indebtedness
outstanding in reliance on this clause (xiv) shall not exceed, at the time of
incurrence thereof, the greater of (x) $300,000,000 and (y) 40.0% of
Consolidated EBITDA for the most recently ended Test Period in the aggregate;

(xv)    Permitted Additional Debt;

(xvi)    Indebtedness representing deferred compensation to directors, officers,
consultants or employees of the Borrower and the Restricted Subsidiaries
incurred in the ordinary course of business;

(xvii)    Indebtedness consisting of promissory notes issued by any Loan Party
to current or former officers, directors, consultants and employees or their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Borrower permitted by Section 6.08;

 

154



--------------------------------------------------------------------------------

(xviii)    Indebtedness of any Foreign Subsidiary in an aggregate principal
amount at any time outstanding not exceeding the greater of (x) $100,000,000 and
(y) 12.5% of Consolidated EBITDA for the most recently ended Test Period at the
time of incurrence;

(xix)    Indebtedness of Restricted Subsidiaries that are not Loan Parties under
bilateral local law credit and other working capital facilities that are not
secured by the Collateral in an aggregate principal amount at any time
outstanding not to exceed the greater of (x) $150,000,000 and (y) 20% of
Consolidated EBITDA for the most recently ended Test Period at the time of
incurrence; provided, further that any such Indebtedness secured by a Letter of
Credit issued hereunder in a principal amount not to exceed the face amount of
such Indebtedness shall not count toward the aggregate amount permitted under
this Section 6.01(a)(xix) (including the Non-Guarantor Debt Basket);

(xx)    other Indebtedness of the Borrower or any of its Restricted Subsidiaries
so long as (A) at the time of and after giving effect thereto on a Pro Forma
Basis, the Payment Conditions are satisfied, and (B) such Indebtedness to the
extent incurred by Loan Parties shall be unsecured;

(xxi)    Indebtedness constituting obligations arising in respect of Cash
Management Services;

(xxii)    [reserved];

(xxiii)    Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(xxiv)    Indebtedness constituting Secured Supply Chain Financing Obligations;

(xxv)    Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business on arm’s length commercial
terms on a non-recourse basis;

(xxvi)    Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business or consistent with past practice, in each case, in respect of workers’
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other reimbursement-type
obligations regarding workers’ compensation claims;

 

155



--------------------------------------------------------------------------------

(xxvii)    Indebtedness in respect of obligations of the Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money;

(xxviii)    Indebtedness to a customer to finance the acquisition of any
equipment necessary to perform services for such customer; provided that the
terms of such Indebtedness are consistent with those entered into with respect
to similar Indebtedness prior to the Effective Date, including that (x) the
repayment of such Indebtedness is conditional upon such customer ordering a
specific volume of goods and (y) such Indebtedness does not bear interest or
provide for scheduled amortization or maturity;

(xxix)    (x) tenant improvement loans and allowances in the ordinary course of
business and (y) to the extent constituting Indebtedness, guaranties in the
ordinary course of business of the obligations of suppliers, customers,
franchisees, lessors and licensees of the Borrower and any Restricted
Subsidiary;

(xxx)    Indebtedness incurred pursuant to letters of credit issued by any
Person other than an Issuing Bank under this Agreement for the account of the
Borrower or any Restricted Subsidiary; provided that the aggregate amount of
Indebtedness permitted by this clause (xxx) shall not exceed $50,000,000; and

(xxxi)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxx) above.

(b)    For purposes of determining compliance with this Section 6.01, in the
event that an item of Indebtedness at any time, whether at the time of
incurrence or upon the application of all or a portion of the proceeds thereof
or subsequently, meets the criteria of more than one of the categories (other
than ratio-based baskets) of Section 6.01(a), the Borrower and the Restricted
Subsidiaries shall, in their sole discretion, divide, classify or reclassify, or
at any later time divide, classify or reclassify, such item of Indebtedness
solely between and among such categories and in each case, that would be
permitted to be incurred in reliance on the applicable exception as of the date
of such reclassification; provided that (i) Indebtedness incurred hereunder
shall only be classified as incurred under Section 6.01(a)(i), (ii) the First
Lien Notes shall only be classified as incurred under Section 6.01(a)(ix), and
(iii) the Second Lien Notes shall only be classified as incurred under
Section 6.01(a)(ii)(A). Accrual of interest or dividends, the accretion of
accreted value, the accretion or amortization of original issue discount, the
payment of interest or dividends in the form of additional Indebtedness with the
same terms, the payment of dividends on Disqualified Equity Interests in the
form of additional shares of Disqualified Equity Interests of the same class,
the accretion of liquidation

 

156



--------------------------------------------------------------------------------

preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies will not be deemed to
be an incurrence of Indebtedness or Disqualified Equity Interests for purposes
of this covenant. Guarantees of, or obligations in respect of letters of credit
relating to, Indebtedness that are otherwise included in the determination of a
particular amount of Indebtedness permitted by this covenant shall not be
included in the determination of such amount of Indebtedness; provided that the
incurrence of the Indebtedness represented by such guarantee or letter of
credit, as the case may be, was in compliance with this covenant.

(c)    For purposes of determining compliance with any dollar-denominated
restriction on the incurrence of Indebtedness, the principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred (at the
Borrower’s election), in the case of revolving credit debt; provided that if
such Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced (plus the aggregate
amount of premiums (including reasonable tender premiums), defeasance costs and
fees, discounts and expenses in connection therewith).

SECTION 6.02.    Liens. (d) The Borrower will not, nor will the Borrower permit
any of the Restricted Subsidiaries to, create, incur, assume or permit to exist
any Lien on any asset now owned or hereafter acquired by it, except:

(i)    (A) Liens created under the Loan Documents, (B) Liens securing the First
Lien Notes (or Refinancing Indebtedness in respect thereof); provided that Liens
incurred under this subclause (B) are subject to the terms of the ABL/Notes
Intercreditor Agreement and the Second Lien Intercreditor Agreement (or an
Acceptable Intercreditor Agreement) and (C) Liens securing the Second Lien Notes
(or Refinancing Indebtedness in respect thereof); provided that Liens incurred
under this subclause (C) are subject to the terms of the Second Lien
Intercreditor Agreement or an Acceptable Intercreditor Agreement;

(ii)    Permitted Encumbrances;

(iii)    any Lien on any asset of the Borrower or any Restricted Subsidiary
existing on the Effective Date and to the extent securing Indebtedness or
obligations (other than intercompany Indebtedness or obligations) having a
principal amount in excess of $5,000,000 individually or $10,000,000 in the
aggregate, set forth in Schedule 6.02; provided that (A) such Lien shall not
apply to any other asset of the Borrower or any Restricted Subsidiary (other
than assets financed by the same financing source in the ordinary course of
business and

 

157



--------------------------------------------------------------------------------

after-acquired property that is affixed or incorporated into the asset(s)
covered by such Lien) and (B) such Lien shall secure only those obligations that
it secures on the Effective Date and extensions, renewals, replacements and
refinancings thereof so long as the principal amount of such extensions,
renewals, replacements and refinancings does not exceed the principal amount of
the obligations being extended, renewed, replaced or refinanced or, in the case
of any such obligations constituting Indebtedness, that are permitted under
Section 6.01(a)(iii) as Refinancing Indebtedness in respect thereof;

(iv)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any asset of any Person
that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into a Restricted
Subsidiary in a transaction permitted hereunder) after the Effective Date prior
to the time such Person becomes a Restricted Subsidiary (or is so merged or
consolidated); provided that (A) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Restricted
Subsidiary (or such merger or consolidation), (B) such Lien shall not apply to
any other asset of the Borrower or any Restricted Subsidiary (other than
(x) assets financed by the same financing source in the ordinary course of
business and after-acquired property that is affixed or incorporated into the
asset(s) covered by such Lien or otherwise required to be pledged pursuant to
the provisions governing such Indebtedness as of the time of the relevant
acquisition by the Borrower or any Restricted Subsidiary and (y) in the case of
any such merger or consolidation, the assets of any special purpose merger
Subsidiary that is a party thereto) and (C) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary (or is so merged or consolidated) and
extensions, renewals, replacements and refinancings thereof so long as the
principal amount of such extensions, renewals and replacements does not exceed
the principal amount of the obligations being extended, renewed or replaced or,
in the case of any such obligations constituting Indebtedness, that are
permitted under Section 6.01(a)(vii) as Refinancing Indebtedness in respect
thereof;

(v)    Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved (including any such assets made the subject of a Capital
Lease Obligation incurred) by the Borrower or any Restricted Subsidiary;
provided that (A) such Liens secure Indebtedness incurred to finance such
acquisition, construction, repair, replacement or improvement and permitted by
clause (vi)(A) of Section 6.01(a) or any Refinancing Indebtedness in respect
thereof permitted by clause (vi)(B) of Section 6.01(a), (B) such Liens and the
Indebtedness secured thereby are incurred prior to or within 270 days after such
acquisition or the completion of such construction, repair, replacement or
improvement

 

158



--------------------------------------------------------------------------------

(provided that this clause (B) shall not apply to any Refinancing Indebtedness
permitted by clause (vi)(B) of Section 6.01(a) or any Lien securing such
Refinancing Indebtedness), (C) the Indebtedness secured thereby does not exceed
the cost of acquiring, constructing, repairing, replacing or improving such
fixed or capital asset and in any event, the aggregate principal amount of such
Indebtedness does not exceed the amount permitted under the second proviso of
Section 6.01(a)(vi) at any time outstanding and (D) such Liens shall not apply
to any other property or assets of the Borrower or any Restricted Subsidiary
(except assets financed by the same financing source in the ordinary course of
business);

(vi)    customary rights and restrictions contained in agreements relating to
such sale or transfer pending the completion thereof in connection with the sale
or transfer of any Equity Interests or other assets in a transaction permitted
under Section 6.05;

(vii)    any encumbrance or restriction (including put and call arrangements,
tag, drag, right of first refusal and similar rights) with respect to Equity
Interests of any (A) Restricted Subsidiary that is not a wholly owned Subsidiary
or (B) joint venture or similar arrangement pursuant to any joint venture or
similar agreement;

(viii)    Liens on any cash advances or cash earnest money deposits, escrow
arrangements or similar arrangements made by the Borrower or any Restricted
Subsidiary in connection with any letter of intent or purchase agreement for an
acquisition, disposition or other transaction permitted hereunder;

(ix)    Liens on the Collateral securing Permitted Additional Debt; provided
that (x) any Liens on ABL Priority Collateral securing such Permitted Additional
Debt shall be junior to the Liens on the ABL Priority Collateral securing the
Obligations and (y) such Liens shall be subject to the ABL/Notes Intercreditor
Agreement, the Second Lien Intercreditor Agreement or an Acceptable
Intercreditor Agreement, as appropriate;

(x)    Liens granted by a Subsidiary that is not a Loan Party in respect of
Indebtedness permitted to be incurred by such Subsidiary under Section 6.01;

(xi)    Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding principal amount of the obligations secured thereby
outstanding under this clause (xi) at any time does not exceed the greater of
(x) $200,000,000 and (y) 25.0% of Consolidated EBITDA for the most recently
ended Test Period; provided that any such Liens on the ABL Priority Collateral
shall rank junior in priority to the Liens securing the Obligations and shall be
subject to an Acceptable Intercreditor Agreement;

 

159



--------------------------------------------------------------------------------

(xii)    [reserved];

(xiii)    Liens to secure letters of credit issued pursuant to
Section 6.01(a)(xxx); provided that the aggregate amount of Indebtedness secured
thereby does not exceed $50,000,000; provided that any such Liens on the ABL
Priority Collateral shall rank junior in priority to the Obligations and shall
be subject to an Acceptable Intercreditor Agreement;

(xiv)    [reserved];

(xv)    [reserved];

(xvi)    Liens on the Collateral securing Secured Cash Management Obligations,
Secured Hedging Obligations and Secured Supply Chain Financing Obligations, in
each case as contemplated by this Agreement;

(xvii)    Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness pursuant to customary escrow or similar arrangements for a period
not to exceed 12 months prior to such satisfaction or discharge; provided such
satisfaction or discharge is permitted under the terms of this Agreement at the
time such escrow or similar arrangements are established;

(xviii)    Liens on Equity Interests of any joint venture or Unrestricted
Subsidiary (a) securing obligations of such joint venture or Unrestricted
Subsidiary or (b) pursuant to the relevant joint venture agreement or
arrangement;

(xix)    Liens on cash, Permitted Investments or other marketable securities
securing letters of credit of any Loan Party that are cash collateralized on or
prior to the Effective Date in an amount of cash, Permitted Investments or other
marketable securities with a fair market value of up to 105% of the face amount
of such letters of credit being secured; and

(xx)    any Liens on cash or deposits granted in favor of any Issuing Bank or
Swingline Lender to cash collateralize any Defaulting Lender’s participation in
Letters of Credit, Swingline Loans or Protective Advances or other obligations
in respect of Letters of Credit, Swingline Loans or Protective Advances, in each
case as contemplated by this Agreement;

provided that the expansion of Liens by virtue of accretion or amortization of
original issue discount, the payment of dividends in the form of Indebtedness,
and increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies will not be deemed to be an
incurrence of Liens for purposes of this Section 6.02. For purposes of
determining compliance with this Section 6.02, (x) a Lien need not be incurred
solely by reference to one category of Liens described in this

 

160



--------------------------------------------------------------------------------

Section 6.02 but may be incurred under any combination of such categories
(including in part under one such category and in part under any other such
category) and (y) in the event that a Lien (or any portion thereof) meets the
criteria of one or more of such categories hereof the Borrower and the
Restricted Subsidiaries shall, in their sole discretion, classify or reclassify
such Lien (or any portion thereof) solely between and among such categories and,
in each case, that would be permitted to be incurred in reliance on the
applicable exception as of the date of such reclassification.

SECTION 6.03.    Fundamental Changes. (e) The Borrower will not, nor will the
Borrower permit any of its Restricted Subsidiaries to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve, divide or otherwise dispose of all or
substantially all of its properties and assets to any Person or group of Persons
(which, for the avoidance of doubt, shall not restrict the change in
organizational form), except that:

(i)    any Restricted Subsidiary may merge into or consolidate with (A) the
Borrower so long as the Borrower shall be the continuing or surviving Person
(and continues to be organized under the laws of the same jurisdiction),
(B) [reserved] and (C) any other Restricted Subsidiary in a transaction in which
the surviving entity is a Restricted Subsidiary and, if any party to such merger
or consolidation is a Loan Party, either (x) the continuing or surviving entity
is a Loan Party or (y) the acquisition of such Loan Party by such continuing or
surviving Person is otherwise permitted under 6.04; provided, that, after giving
effect to any such activities under this Section 6.03(a)(i), the Loan Parties
are in compliance with the Collateral and Guarantee Requirement to the extent
required by Sections 5.12 and 5.13;

(ii)    any Restricted Subsidiary may dispose of all or any of its properties
and assets in a transaction permitted pursuant to Section 6.05, so long as such
disposition does not constitute a disposition of all or substantially all of the
properties and assets of the Borrower and the Restricted Subsidiaries taken as a
whole;

(iii)    any Restricted Subsidiary that is not the Borrower may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the business of the Restricted Group and
is not materially disadvantageous to the Lenders; provided that any such merger
or consolidation involving a Person that is not a wholly owned Restricted
Subsidiary immediately prior to such merger or consolidation shall not be
permitted unless it is also permitted by Section 6.04 or 6.05;

(iv)    any Restricted Subsidiary may engage in a merger, consolidation,
dissolution or liquidation, the purpose of which is to effect an Investment
permitted pursuant to Section 6.04 or a disposition permitted pursuant to
Section 6.05; and

 

161



--------------------------------------------------------------------------------

(v)    so long as no Event of Default shall have occurred and be continuing, or
would result therefrom, the Borrower may merge or consolidate with (or dispose
of all or substantially all of its assets to) any other Person; provided that
(A) the Borrower shall be the continuing or surviving Person or (B) if (x) the
Person formed by or surviving any such merger or consolidation is not the
Borrower, (y) the Borrower has been liquidated into another Person or (z) in
connection with a disposition of all or substantially all of the Borrower’s
assets, the Person that is the transferee of such assets is not the Borrower
(any such Person, a “Successor Borrower”), (1) the Successor Borrower shall be
an entity organized or existing under the laws of the United States or any state
thereof, (2) (i) the Successor Borrower shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement, amendment or restatement
hereto or thereto in form reasonably satisfactory to the Administrative Agent
and (ii) each Guarantor shall have executed and delivered a customary
reaffirmation agreement with respect to its obligations under the Loan Documents
in form and substance reasonably satisfactory to the Administrative Agent,
(3) at least three Business Days prior to such Successor Borrower becoming the
Borrower, (i) the Administrative Agent shall have received all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA PATRIOT Act, and (ii) any such Successor Borrower
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall deliver a Beneficial Ownership Certification to any Lender that
has requested such certification, in each case, to the extent requested at least
seven Business Days prior to such date and (4) if reasonably requested by the
Administrative Agent, the Borrower shall have delivered to the Administrative
Agent an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement, amendment or restatement to this
Agreement or any Loan Document comply with this Agreement and with respect to
such other customary matters as the Administrative Agent may reasonably request
including with respect to the enforceability of the obligations of, and the
security interests granted by, the Successor Borrower under this Agreement and
the other Loan Documents; provided, further, that if the foregoing are
satisfied, the Successor Borrower, will succeed to, and be substituted for, the
Borrower under this Agreement and the original Borrower will be released.

(b)    The Borrower and the Restricted Subsidiaries, taken as a whole, will not
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the Restricted Subsidiaries on the Effective Date
if as a result thereof the business conducted by the Borrower and the Restricted
Subsidiaries, taken as a whole, would be substantially different from the
business conducted by the Borrower and the Restricted Subsidiaries, taken as a
whole, on the Effective Date;

 

162



--------------------------------------------------------------------------------

provided that businesses reasonably related, incidental or ancillary thereto to
the business conducted by the Borrower and the Restricted Subsidiaries, taken as
a whole, on the Effective Date or reasonable extensions thereof shall be
permitted hereunder.

SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, nor will the Borrower permit any Restricted Subsidiary to,
make any Investment, except:

(a)    Permitted Investments and cash;

(b)    investments constituting the purchase or other acquisition (in one
transaction or a series of related transactions) of all or substantially all of
the property and assets or business of any Person or of assets constituting a
business unit, a line of business or division of such Person, or the Equity
Interests in a Person that, upon the consummation thereof, will be a Restricted
Subsidiary if, after giving effect thereto on a Pro Forma Basis, the Payment
Conditions are satisfied;

(c)    [reserved];

(d)    Investments existing on the Effective Date (or in the case of replacement
guarantees to be provided by the Borrower in lieu of previously existing Howmet
parent guarantees or any novation to the Borrower of existing Investments of
Howmet, within 90 days after the Distribution Date (or such longer period as may
be reasonably agreed by the Administrative Agent)) and to the extent having a
principal amount in excess of $5,000,000 individually or $10,000,000 in the
aggregate (other than with respect to intercompany Investments) set forth on
Schedule 6.04 and any modification, replacement, renewal, reinvestment or
extension thereof (including any capitalization of intercompany loans to
equity);

(e)    Investments by the Borrower and the Restricted Subsidiaries in Equity
Interests of their respective Restricted Subsidiaries; provided that (i) any
such Equity Interests held by a Loan Party in any other Loan Party shall be
pledged to the extent required by the definition of the term “Collateral and
Guarantee Requirement” and (ii) the making of such Investment by any Loan Party
in any Restricted Subsidiary that is not a Loan Party shall not, at the time
such Investment is made and after giving effect thereto, cause the Non-Guarantor
Investment Basket to be exceeded, provided that if any such investment under
this subclause (ii) is made for the purpose of making an investment, loan or
advance permitted under another clause of this Section, the amount available
under this clause (e) shall not be reduced by the amount of any such investment,
loan or advance which reduces the basket under another clause of this Section;

(f)    loans or advances made by the Borrower to any Restricted Subsidiary and
made by any Restricted Subsidiary to the Borrower or any other Restricted
Subsidiary; provided that (i) any such loans and advances made by a Loan Party
shall be evidenced, on and after the Effective Date, by the Global Intercompany
Note or other promissory notes reasonably acceptable to the Administrative
Agent, provided, that with respect to loans and advances made after the
Effective Date, evidence

 

163



--------------------------------------------------------------------------------

of such loans and advances by the Global Intercompany Note or other promissory
note shall not be required until 120 days after making of such loan or advance
and (ii) the outstanding amount of such loans and advances made by Loan Parties
to Restricted Subsidiaries that are not Loan Parties at the time such loans or
advances are made, and after giving effect thereto, shall not cause the
Non-Guarantor Investment Basket to be exceeded, provided that (x) any Investment
by any Loan Party in any Non-Loan Party Restricted Subsidiary using (or in the
case of any Guarantee, deemed to be using) the proceeds of Investments,
dividends, returns on capital or returns of capital from Restricted Subsidiaries
that are not Loan Parties for the purpose of funding such Investment which are
received no more than 120 days prior to making such Investment, (y) any
intercompany advances made by any Loan Party to any Restricted Subsidiary that
is not a Loan Party for the sole purpose of funding (or refunding) payments of
interest or principal under intercompany loans owing from such Restricted
Subsidiary to such Loan Party which are paid to such Loan Party either prior to
or within 90 days of such advance and (z) any intercompany loans or advances
made by the Borrower or by Arconic Finance Hungary Kft (including their
respective successors, and any entity that is a Loan Party that performs
cash-pooling and cash management activities for the Borrower and its
Subsidiaries) to any Restricted Subsidiaries that are not Loan Parties in
connection with ordinary course cash management activities and having a term not
exceeding 90 days, in each case, shall not be taken into account in the
calculation of any restriction or basket set forth in this subclause
(ii) (including the Non-Guarantor Investment Basket); provided further that if
any such loan or advance under this subclause (ii) is made for the purpose of
making an investment, loan or advance permitted under another clause of this
Section, the amount available under this clause (f) shall not be reduced by the
amount of any such investment, loan or advance which reduces the basket under
another clause of this Section, provided further that for the purposes of
calculating usage under this subclause (ii) and the Non-Guarantor Investment
Basket, the amount of any loan or advance made by any Loan Party to a Restricted
Subsidiary that is not a Loan Party shall be reduced dollar-for-dollar by any
amounts owed by such Loan Party to such Restricted Subsidiary that is not a Loan
Party; provided further that the amount of any Investment, dividend, return on
capital, return of capital or other amount applied to increase the aggregate
amount of Investments that may be made pursuant to this Section 6.04(f) shall be
without duplication of any amount deducted from the calculation of Investments
or applied to increase Investment capacity under this Agreement;

(g)    Guarantees by the Borrower or any Restricted Subsidiary in respect of
Indebtedness permitted under Section 6.01 and in respect of other obligations
not otherwise contemplated by this Section 6.04, in each case of the Borrower or
any Restricted Subsidiary; provided that any such Guarantees of Indebtedness and
such other obligations, in each case of Restricted Subsidiaries that are not
Loan Parties by any Loan Party (other than with respect to Cash Management
Financing Facilities) shall not, at the time any such Guarantee is provided and
after giving effect thereto, cause the Non-Guarantor Investment Basket to be
exceeded;

(h)    loans or advances to directors, officers, consultants or employees of the
Borrower or any Restricted Subsidiary made in the ordinary course of business of
the Borrower or such Restricted Subsidiary, as applicable, not exceeding the
greater of

 

164



--------------------------------------------------------------------------------

(x) $20,000,000 and (y) 2.5% of Consolidated EBITDA for the most recently ended
Test Period in the aggregate outstanding at any time (determined without regard
to any write-downs or write-offs of such loans or advances);

(i)    payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses of the
Borrower or any Restricted Subsidiary for accounting purposes and that are made
in the ordinary course of business;

(j)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment, in each case in
the ordinary course of business;

(k)    investments in the form of Hedging Agreements permitted by Section 6.07
(including any Back to Back Arrangements);

(l)    investments of any Person existing at the time such Person becomes a
Restricted Subsidiary or consolidates or merges with the Borrower or any
Restricted Subsidiary so long as such investments were not made in contemplation
of such Person becoming a Restricted Subsidiary or of such consolidation or
merger;

(m)    investments resulting from pledges or deposits described in clause (c) or
(d) of the definition of the term “Permitted Encumbrance”;

(n)    investments made as a result of the receipt of noncash consideration from
a sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;

(o)    investments that result solely from the receipt by the Borrower or any
Restricted Subsidiary from any of its Subsidiaries of a dividend or other
Restricted Payment in the form of Equity Interests, evidences of Indebtedness or
other securities (but not any additions thereto made after the date of the
receipt thereof);

(p)    receivables or other trade payables owing to the Borrower or a Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms; provided that such
trade terms may include such concessionary trade terms as the Borrower or any
Restricted Subsidiary deems reasonable under the circumstances;

(q)    mergers and consolidations permitted under Section 6.03 that do not
involve any Person other than the Borrower and Restricted Subsidiaries that are
wholly owned Restricted Subsidiaries;

(r)    Investments in the form of letters of credit, bank guarantees,
performance bonds or similar instruments or other creditor support or
reimbursement obligations made in the ordinary course of business by the
Borrower on behalf of any

 

165



--------------------------------------------------------------------------------

Restricted Subsidiary and made by any Restricted Subsidiary on behalf of the
Borrower or any other Restricted Subsidiary; provided that at the time such
letters of credit, bank guarantees, performance bonds or similar instruments or
other creditor support or reimbursement obligations are made by Loan Parties on
behalf of Restricted Subsidiaries that are not Loan Parties pursuant to this
clause (r), and after giving effect thereto, such obligations shall not cause
the Non-Guarantor Investment Basket to be exceeded;

(s)    Guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(t)    Investments, so long as, after giving effect thereto, the Payment
Conditions are satisfied;

(u)    other Investments by the Borrower or any Restricted Subsidiary (and loans
and advances by the Borrower) in an aggregate amount, as valued at cost at the
time each such Investment is made and including all related commitments for
future Investments (and the principal amount of any Indebtedness that is assumed
or otherwise incurred in connection with such Investment), outstanding under
this clause (u) at any time in an aggregate amount not exceeding the greater of
(x) $400,000,000 and (y) 50.0% of Consolidated EBITDA for the most recently
ended Test Period;

(v)    Investments consisting of (i) extensions of trade credit and
accommodation guarantees in the ordinary course of business and (ii) loans and
advances to customers; provided that the aggregate principal amount of such
loans and advances outstanding under this clause (ii) at any time shall not
exceed the greater of (x) $15,000,000 and (y) 2.0% of Consolidated EBITDA for
the most recently ended Test Period;

(w)    [reserved];

(x)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers in the
ordinary course of business;

(y)    Investments (A) for utilities, security deposits, leases and similar
prepaid expenses incurred in the ordinary course of business and (B) in the form
of trade accounts created, or prepaid expenses accrued, in the ordinary course
of business;

(z)    [reserved];

(aa)    customary Investments in connection with Permitted Receivables
Facilities;

(bb)    Investments in joint ventures and Unrestricted Subsidiaries; provided
that at the time of any such Investment on a Pro Forma Basis, the aggregate
amount at any time outstanding of all such Investments made in reliance on this
clause (bb) shall not exceed the greater of $25,000,000 and 3.5% of Consolidated
EBITDA for the most recently ended Test Period;

 

166



--------------------------------------------------------------------------------

(cc)    Investments in the form of loans or advances made to distributors and
suppliers in the ordinary course of business;

(dd)    to the extent they constitute Investments, guaranties in the ordinary
course of business of the obligations of suppliers, customers, franchisees,
lessors and licensees of the Borrower and any Restricted Subsidiary;

(ee)    [reserved];

(ff)    Investments to the extent that payment for such Investments is made
solely with the issuance of Equity Interests (other than Disqualified Equity
Interests) of the Borrower; and

(gg)    Permitted Bond Hedge Transactions to the extent constituting
Investments.

For purposes of this Section 6.04, if any Investment (or a portion thereof)
would be permitted pursuant to one or more of the provisions described above
and/or one or more of the exceptions contained in this Section 6.04, the
Borrower and the Restricted Subsidiaries may divide and classify such Investment
(or a portion thereof) in any manner that complies with this covenant and may
later divide and reclassify any such Investment so long as the Investment (as so
divided and/or reclassified) would be permitted to be made in reliance on the
applicable exception as of the date of such reclassification.

SECTION 6.05.    Asset Sales. The Borrower will not, nor will the Borrower
permit any Restricted Subsidiary to, sell, transfer, lease or otherwise dispose
of any asset (other than assets sold, transferred, leased or otherwise disposed
of in a single transaction or a series of related transactions with a fair
market value of $30,000,000 or less), including any Equity Interest owned by it,
nor will the Borrower permit any Restricted Subsidiary to issue any additional
Equity Interest in such Restricted Subsidiary (other than issuing directors’
qualifying shares and other than issuing Equity Interests to the Borrower or
another Restricted Subsidiary), except:

(a)    sales, transfers, leases and other dispositions of (i) inventory,
(ii) used, obsolete, damaged, worn out or surplus equipment, (iii) property no
longer used, useful or economically practicable to maintain in the conduct of
the business of the Borrower and the Restricted Subsidiaries (including IP
Rights), (iv) immaterial assets, (v) cash and Permitted Investments, in each
case in the ordinary course of business and (vi) charitable donations or
contributions, in the ordinary course of business;

(b)    sales, transfers, leases and other dispositions to the Borrower or a
Restricted Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Restricted Subsidiary that is not a Loan Party shall,
to the extent applicable, be made in compliance with Sections 6.04 and 6.09;

 

167



--------------------------------------------------------------------------------

(c)    sales, transfers and other dispositions or forgiveness of accounts
receivable in connection with the compromise, settlement or collection thereof
not as part of any accounts receivables financing transaction (including sales
to factors and other third parties);

(d)    (i) sales, transfers, leases and other dispositions of assets to the
extent that such assets constitute an investment permitted by clause (j), (l) or
(n) of Section 6.04 or another asset received as consideration for the
disposition of any asset permitted by this Section (in each case, other than
Equity Interests in a Restricted Subsidiary, unless all Equity Interests in such
Restricted Subsidiary (other than directors’ qualifying shares) are sold) and
(ii) sales, transfers, and other dispositions of the Equity Interests of a
Restricted Subsidiary by the Borrower or a Restricted Subsidiary to the extent
such sale, transfer or other disposition would be permissible as an Investment
in a Restricted Subsidiary permitted by Section 6.04(e) or (u);

(e)    leases, subleases or license agreements entered into in the ordinary
course of business, to the extent that they do not materially interfere with the
business of the Borrower or any Restricted Subsidiary;

(f)    (i) non-exclusive licenses, sublicenses or other similar grants of IP
Rights granted in the ordinary course of business or (ii) other licenses or
sublicenses of IP Rights granted in the ordinary course of business, in each
case that do not materially interfere with the business of the Borrower or any
Restricted Subsidiary;

(g)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, and transfers of property arising from foreclosure or similar
action with regard to, any asset of the Borrower or any Restricted Subsidiary;

(h)    dispositions of assets to the extent that (i) such assets are exchanged
for credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement assets;

(i)    dispositions permitted by Section 6.08;

(j)    [reserved];

(k)    sales, transfers, leases and other dispositions of assets that are not
permitted by any other clause of this Section; provided that all sales,
transfers, leases and other dispositions permitted hereby shall be made for fair
market value (as determined in good faith by the Borrower), and at least 75% of
the consideration from each such sale, transfer, lease or other disposition is
in the form of cash or Permitted Investments; provided further that (i) any
consideration in the form of Permitted Investments that are disposed of for cash
consideration within 30 Business Days after such sale, transfer or other
disposition shall be deemed to be cash consideration in an amount equal to the
amount of such cash consideration for purposes of this proviso, (ii) any
liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet

 

168



--------------------------------------------------------------------------------

provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable sale, transfer, lease or other
disposition and for which the Borrower and all the Restricted Subsidiaries shall
have been validly released by all applicable creditors in writing shall be
deemed to be cash consideration in an amount equal to the liabilities so assumed
and (iii) any Designated Non-Cash Consideration received by the Borrower or such
Subsidiary in respect of such sale, transfer, lease or other disposition having
an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (iii) that is at that
time outstanding, not in excess of $50,000,000, with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash consideration;

(l)    [reserved];

(m)    sales, transfers or other dispositions of any assets (including Equity
Interests) (A) acquired in connection with any acquisition or other investment
permitted under Section 6.04, which assets are not used or useful to the core or
principal business of the Borrower and the Restricted Subsidiaries and/or
(B) made to obtain the approval of any applicable antitrust authority in
connection with an acquisition permitted under Section 6.04;

(n)    sales, transfers or other dispositions of Investments in joint ventures
to the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements; and

(o)    to the extent constituting a disposition governed by this Section, the
unwinding or early termination or settlement of any Hedging Agreement or any
Permitted Bond Hedge Transaction or other option, forward or other derivative
contract;

provided that the Borrower shall furnish to the Administrative Agent an updated
Borrowing Base Certificate within five Business Days after any sale, transfer,
lease or other disposition outside the ordinary course of business in a single
transaction or series of related transactions of any ABL Priority Collateral
having an aggregate book value in excess of $50,000,000 in the aggregate,
prepared after giving effect to such sale or other disposition.

SECTION 6.06.    Sale and Leaseback Transactions. The Borrower will not, nor
will the Borrower, permit any Restricted Subsidiary to, enter into any
arrangement, directly or indirectly (other than intercompany arrangements
between or among the Borrower and any other Loan Party or between or among
Restricted Subsidiaries that are not Loan Parties), whereby it shall sell or
transfer any real property used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property that it intends
to use for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale or transfer made in

 

169



--------------------------------------------------------------------------------

accordance with Section 6.05; provided that, if such sale and leaseback results
in a Capital Lease Obligation, such Capital Lease Obligation is permitted by
Section 6.01(a)(vi) and any Lien made the subject of such Capital Lease
Obligation is permitted by Section 6.02(a)(v).

SECTION 6.07.    Hedging Agreements and Commercial Agreements.

The Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary
to, enter into any Hedging Agreement or Commercial Agreements other than Hedging
Agreements (including any Back to Back Arrangements) and Commercial Agreements
entered into in the ordinary course of business and not for speculative
purposes.

SECTION 6.08.    Restricted Payments; Certain Payments of Junior Indebtedness.
(p) The Borrower will not, nor will the Borrower permit any Restricted
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:

(i)    [reserved];

(ii)    any Restricted Subsidiary may declare and pay dividends or make other
distributions with respect to its Equity Interests, or make other Restricted
Payments in respect of its Equity Interests, in each case ratably to the holders
of such Equity Interests;

(iii)    [reserved];

(iv)    the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in shares of Qualified Equity Interests or Disqualified
Equity Interests permitted hereunder;

(v)    the Borrower may make Restricted Payments, not exceeding the greater of
(A) $30,000,000 and (B) 4.0% of Consolidated EBITDA for the most recently ended
Test Period (with unused amounts being carried over to the succeeding fiscal
years) during any fiscal year, pursuant to and in accordance with stock option
plans or other benefit or stock based compensation plans for directors,
officers, consultants or employees of the Borrower and the Restricted
Subsidiaries;

(vi)    so long as no Default or Event of Default exists or would result
therefrom, the Borrower may declare and pay dividends with respect to its Equity
Interests and/or repurchase its Equity Interests in an aggregate amount per
annum not to exceed the greater of (x) $140,000,000 or (y) 6% of Market
Capitalization;

(vii)    [reserved];

 

170



--------------------------------------------------------------------------------

(viii)    the Borrower may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise or settlement of any warrants
or other option or forward contract with respect to the Borrower’s capital stock
or the conversion or exchange of Convertible Indebtedness or other securities
convertible into or exchangeable for Equity Interests in the Borrower;

(ix)    the Borrower may repurchase Equity Interests upon the exercise of stock
options if such Equity Interests represent a portion of the exercise price of
such stock options (and related redemption or cancellation of shares for payment
of taxes or other amounts relating to the exercise under such stock option or
other benefit plans);

(x)    concurrently with any issuance of Qualified Equity Interests, the
Borrower may redeem, purchase or retire any Equity Interests of the Borrower
using the proceeds of, or convert or exchange any Equity Interests of the
Borrower for, such Qualified Equity Interests;

(xi)    the Borrower may declare and make Restricted Payments in an aggregate
amount not to exceed, at the time such Restricted Payments are made and after
giving effect thereto, the greater of (x) $50,000,000 and (y) 6.25% of
Consolidated EBITDA for the most recently ended Test Period; provided that the
Borrower may only make Restricted Payments under this clause (xi) if no Event of
Default has occurred and is continuing (or would result therefrom);

(xii)    the Borrower may declare and make Restricted Payments in an unlimited
amount so long as after giving effect thereto on a Pro Forma Basis, the Payment
Conditions are satisfied;

(xiii)    [reserved];

(xiv)    (i) any non-cash repurchases or withholdings of Equity Interests in
connection with the exercise of stock options, warrants or similar rights if
such Equity Interests represent a portion of the exercise of, or withholding
obligations with respect to, such options, warrants or similar rights (for the
avoidance of doubt, it being understood that any required withholding or similar
tax related thereto may be paid by the Borrower or any Restricted Subsidiary in
cash), and (ii) loans or advances to officers, directors and employees of the
Borrower or any Restricted Subsidiary in connection with such Person’s purchase
of Equity Interests of the Borrower, provided that no cash is actually advanced
pursuant to this clause (ii) other than to pay taxes due in connection with such
purchase, unless immediately repaid;

(xv)    the Borrower may make payments pursuant to and required under the Tax
Matters Agreement in an amount not to exceed the payments required thereunder
pursuant to the form thereof provided to the Administrative Agent prior to the
Effective Date;

 

171



--------------------------------------------------------------------------------

(xvi)    the Borrower may make cash payments in connection with any conversion
or exchange of Convertible Indebtedness in amount equal to the sum of (i) the
principal amount of such Convertible Indebtedness and (ii) the proceeds of any
payments received by the Borrower or any of its Restricted Subsidiaries pursuant
to the exercise, settlement or termination of any related Permitted Bond Hedge
Transaction; and

(xvii)    the Borrower may make payments in connection with a Permitted Bond
Hedge Transaction (i) by delivery of shares of the Borrower’s Equity Interests
upon net share settlement thereof or (ii) by (A) set-off against the related
Permitted Bond Hedge Transaction and (B) payment of an early termination amount
thereof in common Equity Interests of the Borrower upon any early termination
thereof;

(b)    The Borrower will not, nor will the Borrower permit any Restricted
Subsidiary to, prepay, redeem, purchase or otherwise satisfy any Indebtedness
that is unsecured or that is secured by a Lien on all or any portion of the
Collateral ranking junior to the Lien on the Collateral securing the Obligations
(excluding (x) any obligations owing to the Borrower or any Restricted
Subsidiary and (y) the First Lien Notes) (collectively, “Restricted Debt
Payments”), except for:

(i)    any prepayment, redemption, purchase or other satisfaction of
Indebtedness so long as the Payment Conditions are satisfied;

(ii)    regularly scheduled interest and principal payments as and when due in
respect of any such Indebtedness, other than payments in respect of such
Indebtedness prohibited by the subordination provisions thereof;

(iii)    refinancings of Indebtedness with the proceeds of other Indebtedness
permitted under Section 6.01;

(iv)    payments of or in respect of Indebtedness in an amount equal to, at the
time such payments are made and after giving effect thereto, (A) the greater of
(x) $75,000,000 and (y) 9.5% of Consolidated EBITDA for the most recently ended
Test Period;

(v)    payments required by the terms of the relevant Indebtedness, which terms
are designed solely to ensure such instrument would not be treated, at issuance,
as an “applicable high yield discount obligation” within the meaning of
Section 163(i) of the Code;

(vi)    the conversion of such Indebtedness to, or exchange of such Indebtedness
for, Qualified Equity Interests of the Borrower; and

(vii)    with respect to the Second Lien Notes, any other payments thereof
expressly required by the terms of the Second Lien Notes Indenture as in effect
on the date hereof.

 

172



--------------------------------------------------------------------------------

For purposes of this Section 6.08, if any Restricted Payment (or a portion
thereof) would be permitted pursuant to one or more provisions described above
and/or one or more of the exceptions contained in this Section 6.08, the
Borrower and the Restricted Subsidiaries may divide and classify such Restricted
Payment (or a portion thereof) in any manner that complies with this covenant
and may later divide and reclassify (other than with respect to ratio-based
baskets, if any) any such Restricted Payment so long as the Restricted Payment
(as so divided and/or reclassified) would be permitted to be made in reliance on
the applicable exception as of the date of such reclassification.

SECTION 6.09.    Transactions with Affiliates. The Borrower will not, nor will
the Borrower permit any Restricted Subsidiary to, sell, lease or otherwise
transfer any assets to, or purchase, lease or otherwise acquire any assets from,
or otherwise engage in any other transactions involving aggregate consideration
in excess of $30,000,000 with, any of its Affiliates, except (i) transactions
that are at prices and on terms and conditions not less favorable to the
Borrower or such Restricted Subsidiary, taken as a whole, than could be obtained
on an arm’s-length basis from unrelated third parties, (ii) transactions
(A) between or among the Loan Parties not involving any other Affiliate or
(B) between or among Restricted Subsidiaries that are not Loan Parties,
(iii) advances, equity issuances, repurchases, retirements or other acquisitions
or retirements of Equity Interests and other Restricted Payments permitted under
Section 6.08 and Investments in Subsidiaries (and in any other Person that is an
Affiliate of the Borrower solely by virtue of the Borrower owning, directly or
indirectly through one or more Subsidiaries, Equity Interests in such Person and
Controlling such person) permitted under Section 6.04 and any other transaction
involving the Borrower and the Restricted Subsidiaries permitted under
Section 6.03 to the extent such transaction is between the Borrower and one or
more Restricted Subsidiaries or between two or more Restricted Subsidiaries or
Section 6.05 (to the extent such transaction is not required to be for fair
market value thereunder), (iv) the payment of reasonable fees to directors of
the Borrower or any Restricted Subsidiary who are not employees of the Borrower
or any Restricted Subsidiary, and compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers,
consultants or employees of the Borrower or the Restricted Subsidiaries in the
ordinary course of business, (v) any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options and stock ownership plans approved by
the Borrower’s board of directors, (vi) employment and severance arrangements
entered into in the ordinary course of business between the Borrower or any
Restricted Subsidiary and any employee thereof and approved by the Borrower’s
board of directors, (vii) payments made to other Restricted Subsidiaries arising
from or in connection with any customary tax consolidation and grouping
arrangements and (viii) any transaction that has been approved by a majority of
the disinterested directors on the Borrower’s board of directors.

SECTION 6.10.    Restrictive Agreements. The Borrower will not, nor will the
Borrower permit any Restricted Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its assets that are Collateral or

 

173



--------------------------------------------------------------------------------

required to be Collateral to secure the Obligations or (b) the ability of any
Restricted Subsidiary that is not a Loan Party to pay dividends or other
distributions with respect to any of its Equity Interests, to make or repay
loans or advances to the Borrower or any Loan Party or to transfer any of its
properties or assets to the Borrower or any Restricted Subsidiary or to grant
Liens on its assets (including Equity Interests) to the Administrative Agent;
provided that (i) the foregoing shall not apply to (A) restrictions and
conditions imposed by law or by this Agreement, any Spin-Off Document in the
form thereof provided to the Administrative Agent prior to the Effective Date,
any other Loan Document, any Incremental Facility Amendment, or any document
governing Permitted Additional Debt, (B) restrictions and conditions imposed by
the First Lien Notes Documents or the Second Lien Notes Documents as in effect
on the Effective Date or any agreement or document evidencing Refinancing
Indebtedness in respect of the First Lien Notes Documents or the Second Lien
Notes Documents permitted under clause (ix) and clause (ii) of Section 6.01(a),
respectively; provided that the restrictions and conditions contained in any
such agreement or document taken as a whole are not materially less favorable
(as determined by the Borrower in good faith) to the Lenders than the
restrictions and conditions imposed by the First Lien Notes Documents or the
Second Lien Notes Documents, as the case may be, or restrictions otherwise
customary for the relevant type of Indebtedness (which may be in the form of
“high-yield-style” notes or term loans), (C) in the case of any Restricted
Subsidiary that is not a wholly owned Restricted Subsidiary, restrictions and
conditions imposed by its organizational documents or any related joint venture
or similar agreements; provided that such restrictions and conditions apply only
to such Restricted Subsidiary and to the Equity Interests of such Restricted
Subsidiary, (D) customary restrictions and conditions contained in agreements
relating to the sale of a Restricted Subsidiary or any assets of the Borrower or
any Restricted Subsidiary, in each case pending such sale; provided that such
restrictions and conditions apply only to such Restricted Subsidiary or the
assets that are to be sold and, in each case, such sale is permitted hereunder,
(E) restrictions and conditions existing on the Effective Date and identified on
Schedule 6.10 (and any extension or renewal of, or any amendment, modification
or replacement of the documents set forth on such schedule that do not expand
the scope of, any such restriction or condition in any material respect),
(F) restrictions and conditions imposed by any agreement relating to
Indebtedness of any Restricted Subsidiary in existence at the time such
Restricted Subsidiary became a Restricted Subsidiary and otherwise permitted by
clause (vii) of Section 6.01(a) or to any restrictions in any Indebtedness of a
Restricted Subsidiary that is not a Loan Party permitted by Section 6.01(a), in
each case if such restrictions and conditions apply only to such Restricted
Subsidiary and its subsidiaries, (G) customary prohibitions, restrictions and
conditions (as determined by the Borrower in good faith) contained in agreements
relating to a Permitted Receivables Facility, (H) any encumbrance or restriction
under documentation governing other Indebtedness of the Borrower and any
Restricted Subsidiaries permitted to be incurred pursuant to Section 6.01,
provided that such encumbrances or restrictions will not materially impair (as
determined by the Borrower in good faith) (1) the Borrower’s ability to make
principal and interest payments hereunder or (2) the ability of the Loan Party
to provide any Lien upon any of its assets that are Collateral or required to be
Collateral, (I) customary provisions in leases, licenses, sublicenses and other
contracts (including

 

174



--------------------------------------------------------------------------------

non-exclusive licenses and sublicenses of IP Rights) restricting the assignment
thereof, (J) restrictions imposed by any agreement relating to secured
Indebtedness or other Liens permitted by this Agreement to the extent such
restriction applies only to the property securing such Indebtedness or covered
by such Liens (and for the avoidance of doubt, excluding any property that
constitutes ABL Priority Collateral), (K) restrictions on cash (or Permitted
Investments) or other deposits imposed by agreements entered into in the
ordinary course of business (or other restrictions on cash or deposits
constituting Permitted Encumbrances), (L) customary restrictions contained in
leases, subleases, licenses, sublicenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate only to the assets subject
thereto, (M) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary and (N) customary net worth provisions contained in real property
leases entered into by Subsidiaries, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations; and (ii) clause (a) of the foregoing shall not apply to
(A) restrictions and conditions imposed by any agreement relating to secured
Indebtedness permitted by clause (vi) of Section 6.01(a) if such restrictions
and conditions apply only to the assets securing such Indebtedness and
(B) customary provisions in leases and other agreements restricting the
assignment thereof.

SECTION 6.11.    Amendment of Material Documents, Etc. The Borrower will not,
nor will the Borrower permit any of its Restricted Subsidiaries to, amend,
modify or waive (i) its certificate of incorporation, bylaws or other
organizational documents or (ii) any of the Spin-Off Documents, in each case if
the effect of such amendment, modification or waiver would be materially adverse
to the interests of the Lenders without the consent of the Required Lenders.

SECTION 6.12.    Financial Covenant. During each Covenant Testing Period, the
Borrower will not permit the Fixed Charge Coverage Ratio for any period of four
consecutive fiscal quarters for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (commencing with the fiscal quarter most
recently ended immediately prior thereto for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b)) to be less than 1.00 to
1.00.

SECTION 6.13.    Changes in Fiscal Periods. The Borrower will not make any
change in fiscal year; provided, however, that the Borrower may, upon written
notice to the Administrative Agent, change its fiscal year to any other fiscal
year reasonably acceptable to the Administrative Agent, in which case the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders, to make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

 

175



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

SECTION 7.01.    Events of Default. If any of the following events (each such
event, an “Event of Default”) shall occur:

(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in this Agreement or any other Loan
Document, or in any report, certificate or financial statement furnished
pursuant to or in connection with this Agreement or any other Loan Document,
shall prove to have been incorrect in any material respect when made or deemed
made and, to the extent capable of being cured, such incorrect representation or
warranty shall remain incorrect for a period of 30 days following written notice
thereof from the Administrative Agent to the Borrower;

(d)    the Borrower shall (i) fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.04 (with respect to the existence
of the Borrower), 5.11, 5.14 (at any time when a Cash Dominion Period is in
effect) or Article VI or (ii) fail to observe or perform any covenant, condition
or agreement contained in Section 5.14 at any time when a Cash Dominion Period
is not in effect, and such failure shall continue unremedied for a period of
three Business Days;

(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b), (c) or (d) of this Section), and such
failure shall continue unremedied (i) with respect to Section 5.01(e), for a
period of five Business Days (or, if a Cash Dominion Period is in effect, three
Business Days), and (ii) with respect to any other covenant, condition or
agreement, for a period of 30 days after written notice thereof from the
Administrative Agent or any Lender to the Borrower;

(f)    the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal, interest, premium or otherwise and regardless of amount)
in respect of any Material Indebtedness when and as the same shall become due
and payable (after giving effect to any applicable grace period under the
documentation representing such Material Indebtedness);

 

176



--------------------------------------------------------------------------------

(g)    any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity or that enables or permits
(with all applicable grace periods in respect of such event or condition under
the documentation representing such Material Indebtedness having expired); the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf, or, in the case of any Hedging Agreement, the applicable
counterparty, to cause any Material Indebtedness to become due, or to terminate
or require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity; provided that this clause (g) shall not apply to
(w) any secured Indebtedness that becomes due as a result of the voluntary sale,
transfer or other disposition (including as a result of a casualty or
condemnation event) of the assets securing such Indebtedness (to the extent such
sale, transfer or other disposition is not prohibited under this Agreement), (x)
any Indebtedness that becomes due as a result of a voluntary refinancing thereof
permitted under Section 6.01, (y) any conversion of, or trigger of conversion
rights with respect to, any Convertible Indebtedness in accordance with its
terms (whether or not such conversion is to be settled in cash or capital stock
or a combination thereof) unless such conversion results from any event of
default thereunder or a “change of control”, “fundamental change” or similar
occurrence thereunder or (z) termination events or similar events occurring
under any Hedging Agreement (other than a termination event or similar event as
to which the Borrower or any of its Restricted Subsidiaries is the defaulting
party) that constitutes Material Indebtedness (it being understood that
paragraph (f) of this Section 7.01 will apply to any failure to make any payment
required as a result of such termination or similar event);

(h)    except as otherwise provided in Section 7.02, (i) an involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(A) liquidation, reorganization or other relief in respect of the Borrower or
any Restricted Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, State or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (B) the appointment of a receiver,
trustee, custodian, sequestrator, conservator, liquidator, administrative
receiver, administrator, receiver and manager or similar official for the
Borrower or any Restricted Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered or (ii) the Borrower or any Loan Party that is a Material
Subsidiary (A) admits publicly its inability to pay its debts as they fall due
or (B) has a moratorium declared in relation to any of its Indebtedness;

(i)    except as otherwise provided in Section 7.02, the Borrower or any
Restricted Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation (other than any liquidation permitted under
Section 6.03(a)(iv)), reorganization or other relief under any Federal, State or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors;

 

177



--------------------------------------------------------------------------------

(j)    [reserved];

(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer) shall
be rendered against the Borrower, any Restricted Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 60 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Restricted Subsidiary that are material to the business and
operations of the Borrower or any Restricted Subsidiary, taken as a whole, to
enforce any such judgment;

(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred and are continuing and remain uncured,
would reasonably be expected to result in a Material Adverse Effect;

(m)    any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted in writing by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral, with the priority
required by the applicable Security Document, except as a result of
(i) permission under any Loan Document (including the sale or other disposition
of the applicable Collateral in a transaction permitted under the Loan
Documents), (ii) the release thereof as provided in Section 9.14, (iii) the
Administrative Agent’s failure to (A) maintain possession of any stock
certificate, promissory note or other instrument delivered to it under any
Security Document or (B) file Uniform Commercial Code continuation statements
(or equivalent statements in any other relevant jurisdiction) or (iv) as to
Collateral consisting of Mortgaged Property, to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied
coverage;

(n)    any material Security Document shall cease to be, or shall be asserted in
writing by any Loan Party not to be a legal, valid and binding obligation of any
Loan Party party thereto, except as expressly permitted hereunder or thereunder
or as a result of the release thereof as provided in the applicable Loan
Document or Section 9.14;

(o)    any Guarantee purported to be created under any Loan Document shall cease
to be or shall be asserted in writing by any Loan Party not to be, in full force
and effect, except as in accordance with the terms of the Loan Documents
(including a result of the release thereof as provided in the applicable Loan
Document or Section 9.14); or

(p)    a Change in Control shall occur;

 

178



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
such time outstanding), in which case any principal not so declared to be due
and payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower hereunder,
shall become due and payable immediately and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.05(i), in each
case, without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower; and in the case of any event with
respect to the Borrower described in clause (h) or (i) of this Section, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall immediately and automatically
become due and payable and the deposit of such cash collateral in respect of LC
Exposure shall immediately and automatically become due, in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

SECTION 7.02.    Exclusion of Certain Subsidiaries. Solely for the purposes of
determining whether a Default has occurred under clause (h) or (i) of
Section 7.01, any reference in any such paragraph to any Restricted Subsidiary
shall be deemed not to include any Restricted Subsidiary affected by any event
or circumstance referred to in such paragraph that is not a Material Subsidiary;
provided that (i) if it is necessary to exclude more than one Restricted
Subsidiary from clause (h) or (i) of Section 7.01 pursuant to this paragraph in
order to avoid a Default, the aggregate consolidated assets of all such excluded
Restricted Subsidiaries as of such last day may not exceed 10.0% of the
Consolidated Total Assets of the Borrower and the Restricted Subsidiaries and
the aggregate consolidated revenues of all such excluded Restricted Subsidiaries
for such four fiscal quarter period may not exceed 10.0% of the consolidated
revenues of the Borrower and the Restricted Subsidiaries and (ii) in no
circumstance shall the Borrower be excluded from clause (h) or (i) of
Section 7.01.

ARTICLE VIII

The Administrative Agent

SECTION 8.01.    Appointment and Other Matters.

(a)    Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
entity named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan

 

179



--------------------------------------------------------------------------------

Documents, together with such actions and powers as are reasonably incidental
thereto. In addition, to the extent required under the laws of any jurisdiction
other than the United States of America, each of the Lenders and the Issuing
Banks hereby grants to the Administrative Agent any required powers of attorney
to execute and enforce any Security Document governed by the laws of such
jurisdiction on such Lender’s or such Issuing Bank’s behalf. Without limiting
the foregoing, each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.

(b)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and the transactions
contemplated hereby;

(ii)    where the Administrative Agent is required or deemed to act as a trustee
in respect of any Collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of the United
States of America, any State thereof or the District of Columbia, the
obligations and liabilities of the Administrative Agent to the Secured Parties
in its capacity as trustee shall be excluded to the fullest extent permitted by
applicable law;

(iii)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

 

180



--------------------------------------------------------------------------------

(c)    The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender, a Swingline Lender or an
Issuing Bank as any other Lender or Issuing Bank and may exercise the same as
though it were not the Administrative Agent. The terms “Issuing Banks”,
“Lenders”, “Required Lenders” and any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity as a Lender, Issuing Bank or as one of the Required Lenders, as
applicable. The Person serving as Administrative Agent and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or the Issuing Banks.

(d)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents, and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or to exercise any discretionary power, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents); provided that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided, and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any other Affiliate
of any of the foregoing that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.

(e)    The Administrative Agent may perform any of and all its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of and all their
respective duties and exercise their respective rights and powers by or through
their respective

 

181



--------------------------------------------------------------------------------

Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

(f)    In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, State or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any LC Disbursement shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03). Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

(g)    Notwithstanding anything herein to the contrary, the Arrangers shall not
have any duties or obligations under this Agreement or any other Loan Document
(except in its capacity, as applicable, as a Lender or an Issuing Bank), but all
such Persons shall have the benefit of the indemnities provided for hereunder.

 

182



--------------------------------------------------------------------------------

(h)    The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary
shall have any rights as a third party beneficiary of any such provisions. Each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Collateral and the Guarantees of the Obligations provided
under the Loan Documents, to have agreed to the provisions of this Article.

SECTION 8.02.    Administrative Agent’s Reliance, Indemnification, Etc.

(a)    Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder.

(b)    The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in this Agreement or any other Loan Document or
the occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of this Agreement or any other Loan Document or any
other agreement, instrument or document, (v) the satisfaction of any condition
set forth in Article IV or elsewhere in this Agreement or any other Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent or (vi) the creation, perfection or
priority of Liens on the Collateral. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any loss, cost or expense suffered by the Borrower, any Subsidiary, any
Lender or any Issuing Bank as a

 

183



--------------------------------------------------------------------------------

result of, any determination of the Revolving Exposure or the component amounts
thereof or any portion thereof attributable to each Lender or Issuing Bank, or
of the Weighted Average Yield.

(c)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 9.04, (ii) may rely on the Register to
the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

SECTION 8.03.    Successor Administrative Agent.

(a)    Subject to the terms of this paragraph, the Administrative Agent may
resign from its capacity as such upon 30 days’ notice of its intent to resign to
the Lenders, the Issuing Banks and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower (which shall not be unreasonably withheld or delayed), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its intent to resign, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be a bank with an office
in New York, New York, or an Affiliate of any such bank. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed by the Borrower and such successor.

 

184



--------------------------------------------------------------------------------

(b)    Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties,
and continue to be entitled to the rights set forth in such Security Document
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (ii) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (A) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (i) above.

SECTION 8.04.    Acknowledgments of Lenders and Issuing Banks.

(a)    Each Lender and each Issuing Bank acknowledges that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and that it has, independently and without reliance upon the
Administrative Agent, any Arranger or any other Lender or Issuing Bank, or any
of the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender and each Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger, or any other Lender or Issuing Bank, or any of the Related Parties of
any of the foregoing, and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to

 

185



--------------------------------------------------------------------------------

time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

(b)    Each Lender, by delivering its signature page to this Agreement or
delivering its signature page to an Assignment and Assumption or any other Loan
Document pursuant to which it shall become a Lender hereunder, shall be deemed
to have acknowledged receipt of, and consented to and approved, this Agreement
and each other Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Effective Date.

SECTION 8.05.    Collateral Matters.

(a)    Except (x) with respect to the exercise of setoff rights of any Lender in
accordance with Section 9.08 or (y) with respect to a Secured Party’s right to
file a proof of claim in an insolvency proceeding, no Secured Party shall have
any right individually to realize upon any of the Collateral or to enforce any
Guarantee of the Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof.

(b)    In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Cash Management Services the obligations under which
constitute Secured Cash Management Obligations, no Hedging Agreement the
obligations under which constitute Secured Hedging Obligations and no Supply
Chain Financings the obligations under which constitute Secured Supply Chain
Financing Obligations will create (or be deemed to create) in favor of any
Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under this Agreement or any other Loan Document. By accepting the benefits of
the Collateral, each Secured Party that is a party to any such arrangement in
respect of Cash Management Services, Hedging Agreement or Supply Chain Financing
shall be deemed to have appointed the Administrative Agent to serve as
administrative agent and collateral agent under the Loan Documents and agreed to
be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.

(c)    The Secured Parties party hereto irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release or subordinate any Lien
on any property granted to or held by the Administrative Agent under any Loan
Document and any Acceptable Intercreditor Agreement to the holder of any Lien on
such property that is permitted by Section 6.02(a)(v). The Administrative Agent
shall not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

186



--------------------------------------------------------------------------------

(d)    The Secured Parties hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including by accepting some or all of the applicable
Collateral in satisfaction of some or all of such Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the applicable Secured Parties pro rata with their original
interest in such Obligations and the equity interests and/or debt instruments
issued by any acquisition vehicle on account of such Obligations shall
automatically be cancelled, without the need

 

187



--------------------------------------------------------------------------------

for any Secured Party or any acquisition vehicle to take any further action.
Notwithstanding that the ratable portion of the Obligations of each Secured
Party are deemed assigned to the acquisition vehicle or vehicles as set forth in
clause (ii) above, each Secured Party shall execute such documents and provide
such information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

(e)    The Lenders and the other Secured Parties party hereto hereby irrevocably
authorize and instruct the Administrative Agent to, without any further consent
of any Lender or any other Secured Party, enter into the ABL/Notes Intercreditor
Agreement and the Second Lien Intercreditor Agreement, and to enter into (or
acknowledge and consent to) or amend, renew, extend, supplement, restate,
replace, waive or otherwise modify any Acceptable Intercreditor Agreement;
provided that the specific consent of counterparties to any Hedging Agreement
the obligations under which constitute Secured Hedging Obligations, each
provider of Cash Management Services the obligations under which constitute
Secured Cash Management Obligations, each Supply Chain Bank in respect of any
outstanding Secured Supply Chain Financing Obligations or each Issuing Bank
shall be required for any amendment, renewal, extension, supplement,
restatement, replacement or waiver to the extent its rights and obligations
solely in its capacity as such are materially adversely affected. The Lenders
and the other Secured Parties (by acceptance of the benefits of the Security
Documents) irrevocably agree that the ABL/Notes Intercreditor Agreement, the
Second Lien Credit Agreement and any Acceptable Intercreditor Agreement entered
into by the Administrative Agent shall be binding on the Secured Parties, and
each Lender and each of the other Secured Parties hereby agrees that it will
take no actions contrary to the provisions of any thereof. The foregoing
provisions are intended as an inducement to any provider of any Indebtedness not
prohibited by Section 6.01 hereof to extend credit to the Loan Parties and such
persons are intended third-party beneficiaries of such provisions.

SECTION 8.06.    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and each Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined

 

188



--------------------------------------------------------------------------------

by independent qualified professional asset managers), PTE 95-60 (a class
exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, and the conditions for exemptive relief
thereunder are and will continue to be satisfied in connection therewith,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Revolving Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

(c)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby,

 

189



--------------------------------------------------------------------------------

and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Document, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX

Miscellaneous

SECTION 9.01.    Notices. (a) General. Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax (to the
extent fax information is provided below), as follows:

(i)    if to the Borrower, to it at c/o Arconic Corporation, 201 Isabella
Street, Pittsburgh, PA 15212, Attention: Treasurer (Email:
Jason.Secore@arconic.com, David.Crawford@arconic.com, Richard.Xu@arconic.com);
with a copy to (which shall not constitute notice), Sullivan & Cromwell LLP, 125
Broad Street, New York, NY 10004, Attention: Ari Blaut (blauta@sullcrom.com);

(ii)    if to the Administrative Agent in respect of (i) Borrowings and all
other matters, to it at 60 Wall Street, New York, NY 10005, Attention: James
Valenti (Email: james.valenti@db.com), (ii) in its capacity as Issuing Bank to
it at 60 Wall Street, New York, NY 10005, Attention: James Valenti (Email:
james.valenti@db.com), and (iii) in its capacity as Swingline Lender, to it at
60 Wall Street, New York, NY 10005, Attention: James Valenti (Email:
james.valenti@db.com);

(iii)    if to any Issuing Bank, to it at its address or email address (or fax
number) most recently specified by it in a notice delivered to the
Administrative Agent and the Borrower (or, in the absence of any such notice, to
the address or email address (or fax number) set forth in the Administrative
Questionnaire of the Lender that is serving as such Issuing Bank or is an
Affiliate thereof); and

 

190



--------------------------------------------------------------------------------

(iv)    if to any other Lender, to it at its address or email address (or fax
number) set forth in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices and other communications
delivered through electronic communications, to the extent provided in
paragraph (b) of this Section, shall be effective as provided in such paragraph.

(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet and intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices under Article II to any Lender or any
Issuing Bank if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications or may be rescinded by any such Person by notice to each other
such Person.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(c)    Change of Address, etc. Any party hereto may change its address or fax
number for notices and other communications hereunder by notice to the other
parties hereto.

(d)    Platform.

(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications by posting such Communications on Debt
Domain, IntraLinks, SyndTrak, ClearPar or any other electronic platform chosen
by the Administrative Agent to be its electronic transmission system (the
“Platform”).

 

191



--------------------------------------------------------------------------------

(ii)    Although the Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Effective Date,
a user ID/password authorization system) and the Platform is secured through a
per-deal authorization method whereby each user may access the Platform only on
a deal-by-deal basis, each of the Lenders, each of the Issuing Banks and the
Borrower acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure, that the Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Platform, and that there are confidentiality and
other risks associated with such distribution. Each of the Lenders, each of the
Issuing Banks and the Borrower hereby approves distribution of the
Communications through the Platform and understands and assumes the risks of
such distribution.

(iii)    THE PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS
AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER OR ANY
OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE
ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE PLATFORM
EXCEPT TO THE EXTENT SUCH DAMAGES ARE FOUND IN A FINAL AND NON-APPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE BAD
FAITH, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF AN APPLICABLE PARTY OR ANY OF
ITS RELATED PARTIES.

 

192



--------------------------------------------------------------------------------

(iv)    Each Lender and each Issuing Bank agrees that notice to it (as provided
in the next sentence) specifying that Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender or Issuing Bank (as applicable) for purposes of the Loan Documents. Each
Lender and each Issuing Bank agrees (i) to notify the Administrative Agent in
writing (which could be in the form of electronic communication) from time to
time of such Lender’s or Issuing Bank’s (as applicable) email address to which
the foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(v)    Each of the Lenders, each of the Issuing Banks and the Borrower agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Communications on the Platform in
accordance with the Administrative Agent’s generally applicable document
retention procedures and policies.

(vi)    Nothing herein shall prejudice the right of the Administrative Agent,
any Lender or any Issuing Bank to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement, the
making of a Loan or the issuance, amendment, renewal or extension of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

(b)    Except as provided in Sections 2.14(b), 2.21, 2.22 and 9.02(c), none of
this Agreement, any other Loan Document or any provision hereof or thereof

 

193



--------------------------------------------------------------------------------

may be waived, amended or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrower,
the Administrative Agent and the Required Lenders and, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (it being understood and agreed that a waiver of
any Default or Event of Default will not constitute an increase in the
Commitment of any Lender), (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, in each case without the written consent of each Lender adversely
affected thereby (it being understood and agreed that a waiver of any Default or
Event of Default will not constitute a reduction in the principal amount of any
Loan), (iii) postpone the scheduled maturity date of any Loan or the required
date of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender adversely affected thereby (it being
understood and agreed that a waiver of any Default or Event of Default will not
constitute a postponement of the scheduled maturity date of any loan, or the
date of any scheduled payment of principal, interest or fees payable hereunder),
(iv) change the last sentence of Section 2.08(c), Section 2.18(a),
Section 2.18(b), Section 2.18(c) or any other Section hereof or any other Loan
Document providing for the ratable treatment of the Lenders, in each case in a
manner that would alter the pro rata termination of commitments or sharing of
payments required thereby, or change Section 5.02 of the Collateral Agreement in
a manner that would alter the priorities or sharing of payments required
thereby, in each case without the written consent of each Lender adversely
affected thereby, (v) change any of the provisions of this Section or the
definition of the term “Required Lenders”, “Supermajority Lenders” or “Majority
in Interest” or any other provision of this Agreement or any other Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or otherwise modify any rights thereunder or make any
determination or grant any consent thereunder (for the avoidance of doubt,
including pursuant to the definition of the term “Permitted Foreign Currency” or
the proviso set forth at the end of the first paragraph of Section 9.22),
without the written consent of each Lender (or each Lender of such Class, as
applicable); provided that, with the consent of the Required Lenders, the
provisions of this Section and the definition of the term “Required Lenders”,
“Supermajority Lenders” or “Majority in Interest” may be amended to include
references to any new class of loans created under this Agreement (or to lenders
extending such loans) on substantially the same basis as the corresponding
references relating to the existing Classes of Loans or Lenders, (vi) release
all or substantially all of the value of the Guarantees provided by the Loan
Parties under the Security Documents, in each case without the written consent
of each Lender (except as expressly provided in Section 9.14 or the Security
Documents (including any such release by the Administrative Agent in connection
with any sale or other disposition of any Subsidiary upon the exercise of
remedies under the Security Documents)), (vii) release all or substantially all
the Collateral or all or substantially all of the ABL Priority

 

194



--------------------------------------------------------------------------------

Collateral from the Liens of the Security Documents or subordinate the Liens on
all or substantially all of the Collateral or all or substantially all of the
ABL Priority Collateral, in each case without the written consent of each Lender
(except as expressly provided in Section 9.14 or the applicable Security
Document (including any such release by the Administrative Agent in connection
with any sale or other disposition of the Collateral upon the exercise of
remedies under the Security Documents)), (viii) increase the advance rates set
forth in the definition of the term “Borrowing Base”, or make any change to the
definitions of “Borrowing Base”, “Eligible Accounts” or “Eligible Inventory” (or
any component definitions thereof) that would have the effect of increasing the
amount of the Borrowing Base, in each case without the consent of the
Supermajority Lenders; provided that the Administrative Agent may increase or
decrease the amount of, or otherwise modify or eliminate, any Reserves that it
implements in its Permitted Discretion in accordance with the terms of this
Agreement and in any such case, such change will not be deemed to require any
Supermajority Lender or other Lender consent; or (ix) change any provisions of
this Agreement or any other Loan Document in a manner that by its terms
adversely affects the rights in respect of Collateral securing the obligations
owed to, or payments due to, Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of Lenders
representing a Majority in Interest of each affected Class; provided further
that (A) no such agreement shall amend, modify, extend or otherwise affect the
rights or obligations of the Administrative Agent, any Swingline Lender or any
Issuing Bank without the prior written consent of the Administrative Agent, such
Swingline Lender or such Issuing Bank, as applicable, (B) any waiver, amendment
or other modification of this Agreement that by its terms affects the rights or
duties under this Agreement of the Lenders of one or more Classes (but not the
Lenders of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite number or percentage in
interest of each affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time (provided that any change that would directly and
adversely affect a Class of Lenders hereunder shall require the written consent
of the Majority in Interest with respect to each such Class directly and
adversely affected thereby) and (C) if the terms of any waiver, amendment or
other modification of this Agreement or any other Loan Document provide that any
Class of Loans (together with all accrued interest thereon and all accrued fees
payable with respect to the Commitments of such Class) will be repaid or paid in
full, and the Commitments of such Class (if any) terminated, as a condition to
the effectiveness of such waiver, amendment or other modification, then so long
as the Loans of such Class (together with such accrued interest and fees) are in
fact repaid or paid in full and such Commitments are in fact terminated, in each
case prior to or substantially simultaneously with the effectiveness of such
amendment, then such Loans and Commitments shall not be included in the
determination of the Required Lenders with respect to such amendment.
Notwithstanding any of the foregoing, (1) no consent with respect to any waiver,
amendment or other modification of this Agreement or any other Loan Document
shall be required of any Defaulting Lender, except with respect to any waiver,
amendment or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be affected by

 

195



--------------------------------------------------------------------------------

such waiver, amendment or other modification, (2) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent (i) to cure any
ambiguity, omission, mistake, defect or inconsistency (so long as the Lenders
shall have received at least five Business Days prior written notice thereof and
the Administrative Agent shall not have received, within five Business Days of
the date of such notice to the Lenders, a written notice from (x) the Required
Lenders stating that the Required Lenders object to such amendment or (y) if
affected by such amendment, any Issuing Bank stating that it objects (in its
capacity as an Issuing Bank) to such amendment), (ii) to comply with local law
or advice of local counsel, (iii) to cause any guarantee, collateral security
document (including Mortgages) or other document to be consistent with this
Agreement, the other Loan Documents and each Acceptable Intercreditor Agreement,
(iv) to give effect to the provisions of Section 2.14(b) or to amend time
periods, minimum amounts and currency exchange rate calculations mechanics with
respect to borrowing and payment mechanics for the Revolving Loans and Revolving
Commitments solely to the extent necessary to implement a Permitted Foreign
Currency or (v) upon a Designated Borrower becoming party hereto, to reflect
that there are multiple borrowers party hereto and (3) this Agreement may be
amended to provide for Incremental Extensions of Credit in the manner
contemplated by Section 2.21 (including, for the avoidance of doubt, to set
forth the terms applicable to any FILO Tranche Incremental Revolving
Commitments) and the extension of the Revolving Maturity Date as provided in
Section 2.22, in each case without any additional consents, and such amendments
may effect such changes to the Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to give effect to the existence and the terms of the Incremental
Extensions of Credit or the extension of the Revolving Maturity Date, as
applicable, and to the extent permitted under the terms of this Agreement, will
be effective to amend the terms of this Agreement and the other applicable Loan
Documents (including to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other applicable Loan
Documents with the other Term Loans and the accrued interest and fees in respect
thereof and to include appropriately the Lenders holding such credit facilities
in any determination of the Required Lenders), in each case, without any further
action or consent of any other party to any Loan Document.

(c)    In connection with any Proposed Change requiring the consent of all
Lenders or all affected Lenders, if the consent of the Required Lenders (and, to
the extent any Proposed Change requires the consent of Lenders holding Loans of
any Class pursuant to clause (iv) of paragraph (b) of this Section, the consent
of a Majority in Interest of the outstanding Loans and unused Commitments of
such Class) to such Proposed Change is obtained, but the consent to such
Proposed Change of other Lenders whose consent is required is not obtained (any
such Lender whose consent is not obtained as described in paragraph (b) of this
Section being referred to as a “Non-Consenting Lender” for purposes of this
clause (c)), then the Borrower may, at its sole expense and effort, upon notice
to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations

 

196



--------------------------------------------------------------------------------

(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) if the Administrative Agent is not such Non-Consenting Lender,
the Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, each Issuing Bank and
each Swingline Lender), which consent shall not unreasonably be withheld or
delayed, (ii) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, Swingline Loans and Protective Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (with such
assignment being deemed to be an optional prepayment for purposes of determining
the applicability of such Section) from the assignee (in the case of such
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) the Borrower or such assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in
Section 9.04(b), (iv) such assignment does not conflict with applicable law and
(v) the assignee shall have given its consent to such Proposed Change and, as a
result of such assignment and delegation and any contemporaneous assignments and
delegations and consents, such Proposed Change can be effected. Any assignment
required pursuant to this Section 9.02(c) may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee, and the Lender required to make such assignment shall not be
required to be a party to such Assignment and Assumption.

(d)    Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement or
any Security Document to the extent such departure is consistent with the
authority of the Administrative Agent set forth in the definition of the term
“Collateral and Guarantee Requirement”.

(e)    The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute waivers, amendments or other modifications on
behalf of such Lender. Any waiver, amendment or other modification effected in
accordance with this Section, shall be binding upon each Person that is at the
time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable, documented and invoiced out-of-pocket expenses incurred by
the Administrative Agent, the Arrangers and their respective Affiliates (without
duplication), including the reasonable fees and documented charges and
disbursements of a single primary counsel and to the extent reasonably
determined by the Administrative Agent to be necessary, one local counsel in
each appropriate jurisdiction, in connection with the structuring, arrangement
and syndication of the credit facilities provided for herein and any credit or
similar facility refinancing or replacing, in whole or in part, any of the
credit facilities provided for herein, as well as the preparation, negotiation,
execution, delivery and administration of this Agreement, the other Loan
Documents or any waiver, amendments or modifications of the provisions hereof or
thereof (including all such expenses incurred in connection with inventory
appraisals,

 

197



--------------------------------------------------------------------------------

field examinations and collateral monitoring (subject to the limitations set
forth in Section 5.09(b)), (ii) all reasonable, documented and invoiced
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable, documented and invoiced
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank,
any Lender or any Arranger, including the reasonable, documented and invoiced
fees, charges and disbursements of counsel for any of the foregoing, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)    The Borrower shall indemnify the Administrative Agent, the Arrangers, the
Lenders, the Issuing Banks and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses (including the reasonable and documented fees,
charges and disbursements of one firm of counsel for all such Indemnitees, taken
as a whole, and, if reasonably necessary, of a single firm of local counsel in
each appropriate jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) for all such Indemnitees, taken as a
whole (and, in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel, of another firm of counsel for such affected
Indemnitee and, if reasonably necessary, of another firm of local counsel in
each appropriate jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) for such affected Indemnitee)),
incurred by or asserted against such Indemnitees arising out of, in connection
with or as a result of any actual or prospective claim, litigation,
investigation or proceeding relating to (i) the structuring, arrangement and
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement, the other
Loan Documents or any other agreement or instrument contemplated hereby or
thereby, the performance by the parties to this Agreement or the other Loan
Documents of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit) or
(iii) any actual or alleged presence or Release of Hazardous Materials on, at,
to or from any Mortgaged Property or any other property currently or formerly
owned or operated by the Borrower or any Subsidiary, or any other Environmental
Liability related in any way to the Borrower or such Subsidiary, in each case,
whether based on contract, tort or any other theory and whether initiated
against or by any party to this Agreement or any other Loan Document, any
Affiliate of any of the foregoing or any third party (and regardless of whether
any Indemnitee is a party thereto); provided that the foregoing indemnity shall
not, as to any Indemnitee, apply to any losses, claims, damages, liabilities or
related expenses to the extent they are found in a final and non-appealable
judgment of

 

198



--------------------------------------------------------------------------------

a court of competent jurisdiction to have resulted from (A) the bad faith,
willful misconduct or gross negligence of such Indemnitee, (B) a claim brought
by the Borrower or any Subsidiary against such Indemnitee for material breach of
such Indemnitee’s obligations under this Agreement or any other Loan Document or
(C) a proceeding that does not involve an act or omission by the Borrower or any
of its Affiliates and that is brought by an Indemnitee against any other
Indemnitee (other than a proceeding that is brought against the Administrative
Agent or any other agent or any Arranger in its capacity or in fulfilling its
roles as an agent or arranger hereunder or any similar role with respect to the
Indebtedness incurred or to be incurred hereunder). This paragraph shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

(c)    To the extent that the Borrower fails to indefeasibly pay any amount
required to be paid by it under paragraph (a) or (b) of this Section to the
Administrative Agent, any Issuing Bank, any Swingline Lender or any Related
Party of any of the foregoing (and without limiting its obligation to do so),
each Lender severally agrees to pay to the Administrative Agent, such Issuing
Bank, such Swingline Lender or such Related Party, as applicable, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount (it being
understood and agreed that the Borrower’s failure to pay any such amount shall
not relieve the Borrower of any default in the payment thereof); provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as applicable, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or such Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent or any Issuing Bank in connection with such capacity. For
purposes of this Section, a Lender’s “pro rata share” shall be determined by its
share of the sum of the total Revolving Exposure and unused Revolving
Commitments, in each case at that time. The obligations of the Lenders under
this paragraph are subject to the last sentence of Section 2.02(a) (which shall
apply mutatis mutandis to the Lenders’ obligations under this paragraph).

(d)    To the fullest extent permitted by applicable law, (i) the Borrower shall
not assert, or permit any of its Affiliates or Related Parties to assert, and
hereby waives, any claim against any Indemnitee for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent such damages are found in a final
and non-appealable judgment of a court of competent jurisdiction to have
resulted from the bad faith, willful misconduct or gross negligence of any
Indemnitee or Related Party of any Indemnitee or (ii) neither any Indemnitee nor
any other party to this Agreement or any other Loan Document shall be liable for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof; provided that nothing in this clause (ii) shall limit the
expense reimbursement and indemnification obligations of the Borrower set forth
in paragraphs (a) and (b) of this Section 9.03.

 

199



--------------------------------------------------------------------------------

(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04.    Successors and Assigns. (a) General. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign, delegate or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and (ii) no Lender may assign, delegate or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section), the Arrangers and, to the extent
expressly contemplated hereby, the Related Parties of any of the Administrative
Agent, any Arranger, any Issuing Bank and any Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign and delegate to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent of (A) the Borrower (such
consent not to be unreasonably withheld or delayed); provided that no consent of
the Borrower shall be required (1) for assignments of Commitments or Loans to
another Lender, an Affiliate of a Lender or an Approved Fund and (2) if an Event
of Default of the type set forth in Section 7.01(a), (b), (h) or (i) has
occurred and is continuing, for any other assignment and delegation; provided
further that the Borrower shall be deemed to have consented to an assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten Business Days after having received notice thereof, (B) the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
(C) each Issuing Bank (such consent not to be unreasonably withheld or delayed)
and (D) each Swingline Lender (such consent not to be unreasonably withheld or
delayed).

(ii)    Assignments and delegations shall be subject to the following additional
conditions: (A) except in the case of an assignment and delegation to a Lender,
an Affiliate of a Lender or an Approved Fund or an assignment and delegation of
the entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment and delegation (determined as of the trade date specified
in the Assignment and Assumption with respect to such assignment and delegation
or, if no trade date is so specified, as of the date the Assignment and
Assumption with respect to such assignment and delegation is delivered to the
Administrative Agent) shall not be less than $5,000,000 (treating
contemporaneous assignments by or to two or more Approved

 

200



--------------------------------------------------------------------------------

Funds as a single assignment for purposes of such minimum transfer amount),
unless each of the Borrower and the Administrative Agent otherwise consents
(such consent not to be unreasonably withheld or delayed); provided that no such
consent of the Borrower shall be required if an Event of Default of the type set
forth in Section 7.01(a), (b), (h) or (i) has occurred and is continuing,
(B) each partial assignment and delegation shall be made as an assignment and
delegation of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause (B) shall not be
construed to prohibit the assignment and delegation of a proportionate part of
all the assigning Lender’s rights and obligations in respect of one Class of
Commitments or Loans, (C) the parties to each assignment and delegation shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that (1) the
Administrative Agent may waive or reduce such fee in its sole discretion and
(2) with respect to any assignment and delegation pursuant to Section 2.19(b) or
9.02(c), the parties hereto agree that such assignment and delegation may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto, and (D) the assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent any tax
forms required by Section 2.17(f) and an Administrative Questionnaire in which
the assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain MNPI) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.
Notwithstanding anything to the contrary herein, assignments between Goldman
Sachs Bank USA and Goldman Sachs Lending Partners LLC shall not require consent
of or prior notice to any party hereunder; provided that such entities shall
promptly notify the Administrative Agent upon the effectiveness of any such
assignment.

(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned and delegated by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned and delegated by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of (and subject to the obligations and limitations of)
Sections 2.15, 2.16, 2.17 and 9.03 and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid). Any

 

201



--------------------------------------------------------------------------------

assignment, delegation or other transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 9.04(c).

(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and, as to entries pertaining to it, any Issuing Bank
or any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v)    Upon receipt by the Administrative Agent of a duly completed Assignment
and Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any tax forms required by
Section 2.17(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment and delegation required by paragraph (b)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment or delegation shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph and,
following such recording, unless otherwise determined by the Administrative
Agent (such determination to be made in the sole discretion of the
Administrative Agent, which determination may be conditioned on the consent of
the assigning Lender and the assignee), shall be effective notwithstanding any

 

202



--------------------------------------------------------------------------------

defect in the Assignment and Assumption relating thereto. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee.

(vi)    The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as applicable, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar State laws based on the Uniform Electronic
Transactions Act.

(c)    Participations. Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Issuing Bank or any Swingline Lender, sell
participations to one or more Eligible Assignees (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and Loans of any Class); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations (C) the Borrower, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) the Participant will under no
circumstances (x) be subrogated to, or substituted in respect of, the Lender’s
claims under this Agreement and (y) have otherwise any contractual relationship
with, or rights against, the Borrower under or in relation to this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii), (iii), (vi) or (vii) in the first proviso to
Section 9.02(b) that affects such Participant or requires the approval of all
the Lenders. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood and agreed that the documentation required under Section 2.17(f)
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment and delegation
pursuant to

 

203



--------------------------------------------------------------------------------

paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d)    Certain Pledges. Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Issuing Bank or any Swingline Lender, at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (other than to a natural person) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other “central” bank, and this Section shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(e)    [Reserved].

(f)    Disqualified Institutions. The Administrative Agent (i) shall have no
obligation with respect to, and shall bear no responsibility or liability for,
the ascertaining, monitoring, inquiring or enforcing of the list of Persons who
are Disqualified Institutions (or any provisions relating thereto) at any time,
and shall have no liability with respect to or arising out of any assignment or
participation of any Loans to any Disqualified Institution and (ii) may share a
list of Persons who are Disqualified

 

204



--------------------------------------------------------------------------------

Institutions with any Lender, Participant, or any prospective assignee or
Participant, upon request. Notwithstanding anything to the contrary set forth in
this Agreement, if the Borrower consents in writing to an Assignment and
Assumption to any Person or to otherwise permit any Person to become a Lender or
Participant hereunder, such Person shall not be considered a Disqualified
Institution, whether or not they would otherwise be considered a Disqualified
Institution pursuant to this Agreement.

SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in this Agreement and the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Arrangers, any Issuing
Bank, any Lender or any Affiliate of any of the foregoing may have had notice or
knowledge of any Default or incorrect representation or warranty at the time
this Agreement or any other Loan Document is executed and delivered or any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any LC
Exposure is outstanding and so long as the Commitments have not expired or
terminated. Notwithstanding the foregoing or anything else to the contrary set
forth in this Agreement or any other Loan Document, in the event that, in
connection with the refinancing or repayment in full of the credit facilities
provided for herein, an Issuing Bank shall have provided to the Administrative
Agent a written consent to the release of the Revolving Lenders from their
obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the Borrower (and any
other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank, or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Revolving Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(d) or 2.05(e). The provisions of
Sections 2.15, 2.16, 2.17, 2.18 and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment or prepayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

SECTION 9.06.    Counterparts; Integration; Effectiveness(a) . (a) This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the syndication of the Loans and
Commitments constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous

 

205



--------------------------------------------------------------------------------

agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile transmission or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

(b)    The words “execution”, “signed”, “signature”, “delivery” and words of
like import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar State laws based on
the Uniform Electronic Transactions Act. Each of the parties hereto represents
and warrants to each other party that it has the corporate capacity and
authority to execute this Agreement and the other Loan Documents to which it is
a party through electronic means and there are no restrictions for doing so in
that party’s constitutive documents. Without limiting the generality of the
foregoing, each party hereto hereby (i) agrees that, for all purposes, including
in connection with any workout, restructuring, enforcement of remedies,
bankruptcy proceedings or litigation among the Administrative Agent, the Lenders
and the Loan Parties, electronic images of this Agreement or any other Loan
Documents (in each case, including with respect to any signature pages thereto)
shall have the same legal effect, validity and enforceability as any paper
original, and (ii) waives any argument, defense or right to contest the validity
or enforceability of the Loan Documents based solely on the lack of paper
original copies of any Loan Documents, including with respect to any signature
pages thereto.

SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) or other amounts at any time held
and other obligations (in whatever currency) at any time owing by such Lender or
such Issuing Bank to or for the credit or the account of the Borrower against
any of and all the obligations then due of

 

206



--------------------------------------------------------------------------------

the Borrower now or hereafter existing under this Agreement held by such Lender
or such Issuing Bank, irrespective of whether or not such Lender or such Issuing
Bank shall have made any demand under this Agreement and although such
obligations of the Borrower are owed to a branch or office of such Lender or
such Issuing Bank different from the branch or office holding such deposit or
obligated on such Indebtedness. Each Lender and each Issuing Bank agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application under
this Section. The rights of each Lender and each Issuing Bank under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender or such Issuing Bank may have.

SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.

(b)    The Borrower irrevocably and unconditionally agrees that it will not, and
will not permit any controlled Subsidiary to, commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
any Issuing Bank or any Related Party of any of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of such courts and agrees that all claims
in respect of any action, litigation or proceeding shall be heard and determined
in such New York State court or, to the fullest extent permitted by applicable
law, in such Federal court. Each party hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Lender or any Issuing Bank may otherwise have to bring
any action, litigation or proceeding relating to this Agreement or any other
Loan Document against any Loan Party or any of its properties in the courts of
any jurisdiction.

(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action, litigation or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

207



--------------------------------------------------------------------------------

SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Lenders
and the Issuing Banks agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood and agreed that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential and any failure of such Persons acting on
behalf of the Administrative Agent, any Issuing Bank or the relevant Lender to
comply with this Section 9.12 shall constitute a breach of this Section 9.12 by
the Administrative Agent, such Issuing Bank or the relevant Lender, as
applicable, (b) to the extent required or requested by any regulatory authority
purporting to have jurisdiction over such Person or its Related Parties
(including any self-regulatory authority or central bank, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided, that to the extent practicable and permitted by law, the Borrower has
been notified prior to such disclosure so that the Borrower may seek, at the
Borrower’s sole expense, a protective order or other appropriate remedy), (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, provided that each Lender and the
Administrative Agent shall use commercially reasonable efforts to ensure that
such Information is kept confidential in connection with the exercise of such
remedies (f) subject to an agreement containing confidentiality undertakings
substantially similar to

 

208



--------------------------------------------------------------------------------

those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
Related Parties) to any Hedging Agreement relating to the Borrower or any
Subsidiary and its obligations hereunder or under any other Loan Document,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided for herein or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Borrower, (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender or any Issuing Bank or any Affiliate of any of the foregoing on a
non-confidential basis from a source other than the Borrower or any Subsidiary,
which source is not known by the recipient of such information to be subject to
a confidentiality obligation or (j) to any credit insurance provider relating to
the Borrower or its Obligations. For purposes of this Section, “Information”
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary or their businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender or Issuing Bank holding such
Loan or LC Disbursement or participation therein in accordance with applicable
law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan or LC Disbursement or participation therein but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender or Issuing Bank in respect
of other Loans or LC Disbursements or participation therein or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender or Issuing Bank.

SECTION 9.14.    Release of Liens and Guarantees. Subject to the reinstatement
provisions set forth in any applicable Security Document, a Loan Party shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Loan Party shall be automatically released, upon the consummation of any
transaction

 

209



--------------------------------------------------------------------------------

permitted by this Agreement as a result of which such Loan Party ceases to be a
Restricted Subsidiary or becomes an Excluded Subsidiary (or in case of any
Designated Subsidiary, when the Borrower elects that any Designated Subsidiary
cease to be Designated Subsidiary and such Designated Subsidiary would otherwise
constitute an Excluded Subsidiary); provided that (a) immediately before and
after such election with respect to a Designated Subsidiary, no Default or Event
of Default shall have occurred and be continuing or would result from such
designation, (b) all Indebtedness, Liens and Investments of such Subsidiary, and
all Investments by the Borrower and the Restricted Subsidiaries in such
Subsidiary, in each case, at the time of such election, shall comply with the
provisions of Article VI after giving effect to such election and such
Restricted Subsidiary ceasing to be a Loan Party, in each case as though
incurred or made at such time and (c) the Borrower shall have delivered an
officer’s certificate certifying as to the foregoing; provided further that, if
so required by this Agreement, the Required Lenders (or if applicable, the
Lenders) shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. Upon any sale, transfer or other disposition
by any Loan Party (other than to the Borrower or any other Loan Party) of any
Collateral in a transaction permitted under this Agreement (including such sale,
transfer or other disposition under or in connection with Permitted Receivables
Facilities), or upon the effectiveness of any written consent to the release of
the security interest created under any Security Document in any Collateral
pursuant to Section 9.02, the security interests in such Collateral created by
the Security Documents shall be automatically released. Upon the release of any
Loan Party from its Guarantee in compliance with this Agreement, the security
interest in any Collateral owned by such Loan Party created by the Security
Documents shall be automatically released. Upon the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary in compliance with this Agreement, the
security interest created by the Security Documents in the Equity Interests of
such Unrestricted Subsidiary shall be automatically released. On the date on
which all (1) Obligations have been paid in full in cash (other than (w) Secured
Hedging Obligations not yet due and payable, (x) Secured Cash Management
Obligations not yet due and payable, (y) Secured Supply Chain Financing
Obligations not yet due and payable and (z) contingent indemnification
obligations not yet accrued and payable) and (2) all Letters of Credit have
expired or been terminated (other than Letters of Credit that have been cash
collateralized or backstopped in an amount, by an institution and otherwise
pursuant to arrangements reasonably satisfactory to the applicable Issuing
Bank), all obligations under the Loan Documents and all security interests under
the Security Documents shall be automatically released. In connection with any
termination or release pursuant to this Section 9.14 or in connection with any
Collateral becoming Excluded Property, the Administrative Agent shall execute
and deliver to any Loan Party, at such Loan Party’s expense, all documents that
such Loan Party shall reasonably request to file or register in any office, or
to evidence, such termination or release, or, in the case of Collateral becoming
Excluded Property, to effect, to file or register in any office, or to evidence
the release of any security interest created by the Security Documents in such
assets. Any execution and delivery of documents pursuant to this Section shall
be without recourse to or warranty by the Administrative Agent. Each of the
Secured Parties irrevocably authorizes the Administrative Agent, at its option
and in its discretion, to effect the releases set forth in this Section.

 

210



--------------------------------------------------------------------------------

SECTION 9.15.    USA PATRIOT Act Notice. Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that, pursuant to the requirements of the USA PATRIOT
Act and the requirements of the Beneficial Ownership Regulation, it is required
to obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender, such Issuing Bank or the Administrative
Agent, as applicable, to identify such Loan Party in accordance with the USA
PATRIOT Act and the Beneficial Ownership Regulation, and each Loan Party agrees
to provide such information from time to time to such Lender, such Issuing Bank
and the Administrative Agent, as applicable.

SECTION 9.16.    No Fiduciary Relationship. The Borrower, on behalf of itself
and its subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, the Subsidiaries and their respective Affiliates, on the one hand,
and the Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and
their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Arrangers, the Lenders, the
Issuing Banks or their respective Affiliates, and no such duty will be deemed to
have arisen in connection with any such transactions or communications. The
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Borrower, the Subsidiaries and their respective Affiliates,
and none of the Administrative Agent, the Arrangers, the Lenders, the Issuing
Banks or any of their respective Affiliates has any obligation to disclose any
of such interests to the Borrower, the Subsidiaries or any of their respective
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it or any of its Affiliates may have against the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks or any of
their respective Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

SECTION 9.17.    Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, State and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, State and foreign securities
laws.

(b)    The Borrower and each Lender acknowledge that, if information furnished
by the Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative

 

211



--------------------------------------------------------------------------------

Agent may post any information that the Borrower has indicated as containing
MNPI solely on that portion of the Platform as is designated for Lenders’
employees and representatives willing to receive such MNPI (such employees and
representatives, “Private-Siders”); and (ii) if the Borrower has not indicated
whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
Private-Siders. The Borrower agrees to clearly designate all information
provided to the Administrative Agent by or on behalf of the Borrower that is
suitable to be made available to Lenders’ public-side employees and
representatives who do not wish to receive MNPI (such employees and
representatives, “Public-Siders”), and the Administrative Agent shall be
entitled to rely on any such designation by the Borrower without liability or
responsibility for the independent verification thereof.

SECTION 9.18.    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

SECTION 9.19.    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could

 

212



--------------------------------------------------------------------------------

purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable law).

SECTION 9.20.    Cashless Settlement. Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

SECTION 9.21.    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a

 

213



--------------------------------------------------------------------------------

Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

SECTION 9.22.    Designated Borrowers. A Subsidiary listed on Schedule 1.03 may
become a Designated Borrower by (x) delivery to the Administrative Agent of a
Designated Borrower Joinder executed by such Subsidiary and the Borrower and
approved by the Administrative Agent in accordance with the next sentence and
(y) compliance with the other provisions of this Section 9.22 and thereupon such
Subsidiary shall for all purposes of this Agreement be a party to and a
Designated Borrower under this Agreement and the other Loan Documents. The
Administrative Agent may, to the extent reasonable, condition such approval on
the receipt of information required by law, customary closing opinions and
certificates, and the satisfaction of other reasonable and customary documentary
conditions, in each case, no more burdensome with respect to the Designated
Borrower than those set forth in Section 4.01 with respect to the Borrower.
Schedule 1.03 may be supplemented by the Borrower by written notice to the
Administrative Agent, from time to time to add Subsidiaries that may become
additional Designated Borrowers so long as any such Designated Borrower is
reasonably satisfactory to the Administrative Agent. A Subsidiary listed on
Schedule 1.03 shall become a Designated Borrower upon delivery of the Designated
Borrower Joinder described above if:

(a)    the Borrower shall have provided at least ten (10) Business Days’ written
notice to the Administrative Agent of its intention to have a Person listed on
Schedule 1.03 become a Designated Borrower (which notice shall specify the name
of such Designated Borrower and its jurisdiction of organization) (with the
Administrative Agent hereby agreeing to promptly furnish any such notice
received from the Borrower to each Lender);

(b)    if the requirements applicable to a Designated Borrower contained in the
definition of “Designated Borrower” are satisfied; and

(c)    at least three (3) Business Days prior to the date such Subsidiary
becomes a Designated Borrower, (i) the Administrative Agent shall have received
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the USA PATRIOT Act, and (ii) any
such Subsidiary that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver a Beneficial Ownership Certification to any
Lender that has requested such certification at least seven (7) Business Days in
advance of such Subsidiary becoming a Designated Borrower;

 

214



--------------------------------------------------------------------------------

provided, that if prior thereto, in the case of a Subsidiary that is a Foreign
Subsidiary, the Administrative Agent shall have received written notice from any
Lender that it is unlawful under Federal or applicable state or foreign law for
such Lender to make Loans or otherwise extend credit to or do business with such
Subsidiary, directly or through a Lender Affiliate, as provided herein (a
“Notice of Objection”), in which case such Designated Borrower Joinder shall not
become effective until such time as such Lender withdraws such Notice of
Objection or ceases to be a Lender hereunder.

Upon the execution by the Borrower and delivery to the Administrative Agent of a
Designated Borrower Termination with respect to any Designated Borrower, such
Domestic Subsidiary shall cease to be a Designated Borrower; provided that
(a) immediately before and after giving effect to such Designated Borrower
Termination, no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (b) no Designated Borrower Termination
shall be effective as to any Designated Borrower (other than to terminate its
right to borrow additional Revolving Loans under this Agreement) at any time
when any principal of or interest on any Revolving Loan or any Letter of Credit
to such Designated Borrower shall be outstanding hereunder, unless the
obligations of such Designated Borrower shall have been assumed by the Borrower
or another Designated Borrower on terms and conditions reasonably satisfactory
to the Administrative Agent. In the event that any Designated Borrower shall
cease to be a Restricted Subsidiary of the Borrower, the Borrower shall promptly
execute and deliver to the Administrative Agent a Designated Borrower
Termination terminating its status as a Designated Borrower, subject to the
proviso in the immediately preceding sentence. Promptly following its receipt of
any Designated Borrower Joinder or Designated Borrower Termination, the
Administrative Agent shall provide a copy thereof to the Lenders.

[Signature Pages Follow]

 

215



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

ARCONIC CORPORATION By:  

/s/ Jason Secore

  Name:Jason Secore   Title:  Vice President and Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent,
Lender, Swingline Lender and Issuing
Bank, by        

  /s/ Michael Strobel

    Name: Michael Strobel     Title:Vice President

 

by        

  /s/ Suzan Onal

    Name: Suzan Onal     Title: Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT OF

ARCONIC CORPORATION

 

Name of Institution:

 

Citibank, N.A.

  as a Lender and as an Issuing Bank,   by      

  /s/ Brendan Mackay

      Name: Brendan Mackay       Title: Vice President & Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT OF

ARCONIC CORPORATION

 

Name of Institution:

  Truist Bank   as a Lender and as an Issuing Bank,   by          

  /s/ Mark Fidati

      Name: Mark Fidati       Title: Managing Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT OF

ARCONIC CORPORATION

 

Name of Institution:

  ABN AMRO CAPITAL USA LLC   as a Lender,   by          

  /s/ Jamie Matos

      Name: Jamie Matos       Title: Director   For any instituion that requires
a second signature line:   by          

  /s/ Amit Wynalda

      Name: Amit Wynalda       Title: Executive Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT OF

ARCONIC CORPORATION

 

Name of Institution:

  BNP Paribas   as a Lender,   by          

  /s/ John McCulloch

      Name: John McCulloch       Title: Vice President   For any instituion that
requires a second signature line:   by      

  /s/ Mark A Renaud

      Name: Mark A Renaud       Title: Managing Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT OF

ARCONIC CORPORATION

 

Name of Institution:

 

CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH

  as a Lender,   by          

  /s/ Judy Smith

      Name: Judy Smith       Title: Authorized Signatory   For any instituion
that requires a second signature line:   by      

  /s/ Bastien Dayer

      Name: Bastien Dayer       Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT OF

ARCONIC CORPORATION

 

Name of Institution:

  Goldman Sachs Bank USA   as a Lender and as Issuing Bank,   by          

  /s/ Robert Ehudin

      Name: Robert Ehudin       Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT OF

ARCONIC CORPORATION

 

Name of Institution:

  CIBC Bank USA   as a Lender,   by          

  /s/ Samir D. Desai

      Name: Samir D. Desai       Title: Managing Director



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT OF

ARCONIC CORPORATION

 

Name of Institution:

  PNC BANK, NATIONAL ASSOCIATION   as a Lender,   by          

  /s/ Joseph McElhinny

      Name: Joseph McElhinny       Title: Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE CREDIT AGREEMENT OF

ARCONIC CORPORATION

 

Name of Institution:

  STANDARD CHARTERED BANK   as a Lender,   by          

  /s/ James Beck

      Name: James Beck       Title: Associate Director